
	
		IB
		Union Calendar No. 513
		112th CONGRESS
		2d Session
		H. R. 4297
		[Report No. 112–699, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 29, 2012
			Ms. Foxx (for
			 herself, Mr. McKeon, and
			 Mr. Heck) introduced the following
			 bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on the
			 Judiciary,
			 Agriculture,
			 Energy and Commerce, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		
			December 5, 2012
			Reported from the
			 Committee on Education and the
			 Workforce with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 5, 2012
			The Committees on the Judiciary,
			 Agriculture,
			 Energy and Commerce, and
			 Transportation and
			 Infrastructure discharged
		
		
			December 5, 2012
			Referred to the Committee on Veterans' Affairs for a
			 period ending not later than December 14, 2012, for consideration of such
			 provisions of the bill and amendment as fall within the jurisdiction of that
			 committee pursuant to clause 1(s), rule X
		
		
			December 14, 2012
			Additional sponsors: Mr.
			 Bucshon, Mr. Roe of
			 Tennessee, Mr. Kline, and
			 Mr. Barletta
		
		
			December 14, 2012
			The Committee on
			 Veterans' Affairs discharged; committed to the Committee of
			 the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on March 29, 2012
		
		A BILL
		To reform and strengthen the workforce
		  investment system of the Nation to put Americans back to work and make the
		  United States more competitive in the 21st
		  century.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Investment Improvement Act
			 of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Effective date.
				Title I—AMENDMENTS TO THE WORKFORCE INVESTMENT
				ACT OF 1998
				Subtitle A—Workforce Investment
				Definitions
				Sec. 101. Definitions.
				Subtitle B—Statewide and Local Workforce
				Investment Systems
				Sec. 102. Purpose.
				Sec. 103. State workforce investment
				boards.
				Sec. 104. State plan.
				Sec. 105. Local workforce investment
				areas.
				Sec. 106. Local workforce investment
				boards.
				Sec. 107. Local plan.
				Sec. 108. Establishment of one-stop delivery
				system.
				Sec. 109. Identification of eligible providers
				of training services.
				Sec. 110. General authorization.
				Sec. 111. State allotments.
				Sec. 112. Within State allocations.
				Sec. 113. Use of funds for employment and
				training activities.
				Sec. 114. Performance accountability
				system.
				Sec. 115. Authorization of
				appropriations.
				Subtitle C—Job Corps
				Sec. 116. Job Corps purposes.
				Sec. 117. Job Corps definitions.
				Sec. 118. Individuals eligible for the job
				corps.
				Sec. 119. Recruitment, screening, selection,
				and assignment of enrollees.
				Sec. 120. Job Corps Centers.
				Sec. 121. Program activities.
				Sec. 122. Counseling and Job
				Placement.
				Sec. 123. Support.
				Sec. 124. Operations.
				Sec. 125. Community participation.
				Sec. 126. Workforce councils.
				Sec. 127. Technical assistance.
				Sec. 128. Special provisions.
				Sec. 129. Performance accountability
				management.
				Sec. 130. Closure of low-performing job corps
				centers.
				Sec. 131. Reforms for opening new job corps
				centers.
				Subtitle D—National Programs
				Sec. 132. Technical assistance.
				Sec. 133. Evaluations.
				Sec. 134. Military transitional
				assistance.
				Subtitle E—Administration
				Sec. 135. Requirements and
				restrictions.
				Sec. 136. Prompt allocation of
				funds.
				Sec. 137. Fiscal controls;
				Sanctions.
				Sec. 138. Reports to congress.
				Sec. 139. Administrative
				provisions.
				Sec. 140. State legislative
				authority.
				Sec. 141. Continuation of State activities and
				policies.
				Sec. 142. General program
				requirements.
				Sec. 143. Department Staff.
				Subtitle F—State Unified Plan
				Sec. 144. State unified plan.
				Title II—ADULT EDUCATION AND FAMILY LITERACY
				EDUCATION
				Sec. 201. Amendment.
				Title III—AMENDMENTS TO THE WAGNER–PEYSER
				ACT
				Sec. 301. Amendments to the Wagner-Peyser
				Act.
				Title IV—REPEALS AND CONFORMING
				AMENDMENTS
				Sec. 401. Repeals.
				Sec. 402. Amendment to the Comprehensive
				Environmental Response, Compensation, and Liability Act of 1980.
				Sec. 403. Amendments to the Food and Nutrition
				Act of 2008.
				Sec. 404. Conforming amendments to the United
				States Code.
				Sec. 405. Conforming amendment to table of
				contents.
				Title V—AMENDMENTS TO THE REHABILITATION ACT OF
				1973
				Sec. 501. Findings.
				Sec. 502. Rehabilitation services
				administration.
				Sec. 503. Definitions.
				Sec. 504. State plan.
				Sec. 505. Scope of services.
				Sec. 506. Standards and indicators.
				Sec. 507. Collaboration with
				industry.
				Sec. 508. Reservation for expanded transition
				services.
				Sec. 509. Client assistance
				program.
				Sec. 510. Title III repeals.
				Sec. 511. Repeal of title VI.
				Sec. 512. Chairperson.
				Sec. 513. Authorizations of
				appropriations.
				Sec. 514. Conforming amendments.
			
		3.ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the amendment or
			 repeal shall be considered to be made to a section or other provision of the
			 Workforce Investment Act of 1998 (29 U.S.C. 9201 et seq.).
		4.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall be effective with
			 respect to fiscal year 2013 and succeeding fiscal years.
		IAMENDMENTS TO THE
			 WORKFORCE INVESTMENT ACT of 1998
			AWorkforce Investment
			 Definitions
				101.DefinitionsSection 101 (29 U.S.C. 2801) is
			 amended—
					(1)by striking paragraphs
			 (13) and (24);
					(2)by redesignating
			 paragraphs (1) through (12) as paragraphs (3) through (14), and paragraphs (14)
			 through (23) as paragraphs (15) through (24), respectively;
					(3)by striking paragraphs
			 (52) and (53);
					(4)by inserting after
			 In this title: the following new paragraphs:
						
							(1)Accrued
				expendituresThe term accrued expenditures means
				charges incurred by recipients of funds under this title for a given period
				requiring the provision of funds for goods or other tangible property received;
				services performed by employees, contractors, subgrantees, subcontractors, and
				other payees; and other amounts becoming owed under programs assisted under
				this title for which no current services or performance is required, such as
				annuities, insurance claims, and other benefit payments.
							(2)Administrative
				costsThe term administrative costs means
				expenditures incurred by State and local workforce investment boards, direct
				recipients (including State grant recipients under subtitle B and recipients of
				awards under subtitles C and D), local grant recipients, local fiscal agents or
				local grant subrecipients, and one-stop operators in the performance of
				administrative functions and in carrying out activities under this title which
				are not related to the direct provision of workforce investment services
				(including services to participants and employers). Such costs include both
				personnel and non-personnel and both direct and
				indirect.
							;
					(5)in paragraph (3) (as so
			 redesignated), by striking Except in sections 127 and 132, the
			 and inserting The;
					(6)by amending paragraph (5)
			 (as so redesignated) to read as follows:
						
							(5)Area career and
				technical education schoolThe term area career and
				technical education school has the meaning given the term in section
				3(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20
				U.S.C.
				2302(3)).
							;
					(7)in paragraph (6) (as so
			 redesignated), by inserting (or such other level as the Governor may
			 establish) after 8th grade level;
					(8)in paragraph (10)(C) (as
			 so redesignated), by striking not less than 50 percent of the cost of
			 the training and inserting a significant portion of the cost of
			 training, as determined by the local board (or, in the case of an employer in
			 multiple local areas in the State, as determined by the Governor), taking into
			 account the size of the employer and such other factors as the local board
			 determines to be appropriate;
					(9)in paragraph (11) (as so
			 redesignated)—
						(A)in subparagraph
			 (A)(ii)(II), by striking section 134(c) and inserting
			 section 121(e);
						(B)in subparagraph (B)(iii),
			 by striking intensive services described in section 134(d)(3)
			 and inserting work ready services described in section
			 134(c)(2);
						(C)in subparagraph (C), by
			 striking or after the semicolon;
						(D)in subparagraph (D), by
			 striking the period and inserting ; or; and
						(E)by adding at the end the
			 following:
							
								(E)(i)is the spouse of a
				member of the Armed Forces on active duty for a period of more than 30 days (as
				defined in section 101(d)(2) of title 10, United States Code) who has
				experienced a loss of employment as a direct result of relocation to
				accommodate a permanent change in duty station of such member; or
									(ii)is the spouse of a
				member of the Armed Forces on active duty who meets the criteria described in
				paragraph
				(12)(B).
									;
						(10)in paragraph (12)(A) (as
			 redesignated)—
						(A)by striking
			 and after the semicolon and inserting or;
						(B)by striking
			 (A) and inserting (A)(i); and
						(C)by adding at the end the
			 following:
							
								(ii)is the dependent spouse
				of a member of the Armed Forces on active duty for a period of more than 30
				days (as defined in section 101(d)(2) of title 10, United States Code) whose
				family income is significantly reduced because of a deployment (as defined in
				section 991(b) of title 10, United States Code, or pursuant to paragraph (4) of
				such section), a call or order to active duty pursuant to a provision of law
				referred to in section 101(a)(13)(B) of title 10, United States Code, a
				permanent change of station, or the service-connected (as defined in section
				101(16) of title 38, United States Code) death or disability of the member;
				and
								;
						(11)in paragraph (13) (as so
			 redesignated), by inserting or regional after
			 local each place it appears;
					(12)in paragraph (14) (as so
			 redesignated)—
						(A)in subparagraph (A), by
			 striking section 122(e)(3) and inserting section
			 122;
						(B)by striking subparagraph
			 (B), and inserting the following:
							
								(B)work ready services,
				means a provider who is identified or awarded a contract as described in
				section 134(c)(2); or
								;
				and
						(C)by striking subparagraph
			 (C);
						(13)in paragraph (15) (as so
			 redesignated), by striking adult or dislocated worker and
			 inserting individual;
					(14)in paragraph
			 (25)—
						(A)in subparagraph (B), by
			 striking higher of— and all that follows through clause (ii) and
			 inserting poverty line for an equivalent period;; and
						(B)by redesignating
			 subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively;
			 and
						(C)by inserting after
			 subparagraph (C) the following:
							
								(D)receives or is eligible
				to receive free or reduced price lunch under the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1751 et
				seq.);
								;
						(15)in paragraph (32), by
			 striking the Republic of the Marshall Islands, the Federated States of
			 Micronesia,;
					(16)by amending paragraph
			 (33) to read as follows:
						
							(33)Out-of-school
				youthThe term
				out-of-school youth means—
								(A)an at-risk youth who is a school dropout;
				or
								(B)an at-risk youth who has
				received a secondary school diploma or its recognized equivalent but is basic
				skills deficient, unemployed, or
				underemployed.
								.
					(17)in paragraph (38), by
			 striking 134(a)(1)(A) and inserting
			 134(a)(1)(B);
					(18)by amending paragraph
			 (49) to read as follows:
						
							(49)VeteranThe
				term veteran has the same meaning given the term in section
				2108(1) of title 5, United States Code.
							;
				
					(19)by amending paragraph
			 (50) to read as follows:
						
							(50)Career and technical
				educationThe term career and technical education
				has the meaning given the term in section 3 of the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C.
				2302).
							;
				
					(20)in paragraph (51) by
			 striking , and a youth activity; and
					(21)by adding at the end the
			 following:
						
							(52)At-risk
				youthExcept as provided in
				subtitle C, the term at-risk youth means an individual who—
								(A)is not less than age 16
				and not more than age 24;
								(B)is a low-income
				individual; and
								(C)is an individual who is
				one or more of the following:
									(i)a secondary school
				dropout;
									(ii)a youth in foster care
				(including youth aging out of foster care);
									(iii)a youth
				offender;
									(iv)a youth who is an
				individual with a disability; or
									(v)a migrant youth.
									(53)Industry or sector
				partnershipThe term
				industry or sector partnership means a partnership of a State or
				local board and one or more industries and other entities that have the
				capability to help the State or local board determine the immediate and long
				term skilled workforce needs of in-demand industries and other occupations
				important to the State or local economy, respectively.
							(54)Industry-recognized
				credentialThe term
				industry-recognized credential means a credential that is sought
				or accepted by companies within the industry sector involved, across multiple
				States, as recognized, preferred, or required for recruitment, screening, or
				hiring.
							(55)Recognized
				postsecondary credentialThe
				term ‘recognized postsecondary credential’ means a credential awarded by a
				training provider or postsecondary educational institution based on completion
				of all requirements for a program of study, including coursework or tests or
				other performance evaluations. The term includes an industry-recognized
				certificate, a certificate of completion of an apprenticeship, or an associate
				or baccalaureate
				degree.
							.
					BStatewide and Local
			 Workforce Investment Systems
				102.PurposeSection 106 (29 U.S.C. 2811) is amended by
			 adding at the end the following: It is also the purpose of this subtitle
			 to provide workforce investment activities in a manner that enhances employer
			 engagement, promotes customer choices in the selection of training services,
			 and ensures accountability in the use of the taxpayer funds..
				103.State workforce
			 investment boardsSection 111
			 (29 U.S.C. 2821) is amended—
					(1)in subsection (b)—
						(A)in paragraph (1)—
							(i)by striking subparagraph
			 (B);
							(ii)by redesignating
			 subparagraph (C) as subparagraph (B); and
							(iii)in subparagraph (B) (as
			 so redesignated)—
								(I)by amending clause
			 (i)(I), by striking section 117(b)(2)(A)(i) and inserting
			 section 117(b)(2)(A);
								(II)by amending clause
			 (i)(II) to read as follows:
									
										(II)represent businesses,
				including large and small businesses, with immediate and long-term employment
				opportunities in in-demand industries and other occupations important to the
				State economy;
				and
										;
								(III)by striking clause
			 (iii) and inserting the following:
									
										(iii)a State agency official
				responsible for economic development;
				and
										;
								(IV)by striking clauses (iv)
			 through (vi);
								(V)by amending clause (vii)
			 to read as follows:
									
										(vii)such other representatives and State agency
				officials as the Governor may designate, including—
											(I)members of the State
				legislature;
											(II)representatives of
				individuals and organizations that have experience with respect to youth
				activities;
											(III)representatives of
				individuals and organizations that have experience and expertise in the
				delivery of workforce investment activities, including chief executive officers
				of community colleges and community-based organizations within the
				State;
											(IV)representatives of the
				lead State agency officials with responsibility for the programs and activities
				that are described in section 121(b) and carried out by one-stop partners;
				or
											(V)representatives of
				veterans service organizations; and
											;
				and
								(VI)by redesignating clause
			 (vii) (as so amended) as clause (iv); and
								(B)by amending paragraph (3)
			 to read as follows:
							
								(3)MajorityA
				2/3 majority of the members of the board shall be
				representatives described in paragraph
				(1)(B)(i).
								;
						(2)in subsection (c), by
			 striking (b)(1)(C)(i) and inserting
			 (b)(1)(B)(i);
					(3)by amending subsection
			 (d) to read as follows:
						
							(d)FunctionsThe
				State board shall assist the Governor of the State as follows:
								(1)State
				planConsistent with section 112, develop a State plan.
								(2)Statewide workforce
				development systemReview and develop statewide policies and
				programs in the State in a manner that supports a comprehensive Statewide
				workforce development system that will result in meeting the workforce needs of
				the State and its local areas. Such review shall include determining whether
				the State should consolidate additional programs into the Workforce Investment
				Fund under section 132(b).
								(3)Workforce and labor
				market information systemDevelop a statewide workforce and labor
				market information system described in section 15(e) of the Wagner-Peyser Act,
				which may include using existing information conducted by the State economic
				development agency or related entity in developing such system.
								(4)Employer
				engagementDevelop strategies across local areas that meet the
				needs of employers and support economic growth in the State by enhancing
				communication, coordination, and collaboration among employers, economic
				development entities, and service providers.
								(5)Designation of local
				areasDesignate local areas as required under section 116.
								(6)One-stop delivery
				systemIdentify and disseminate information on best practices for
				effective operation of one-stop centers, including use of innovative business
				outreach, partnerships, and service delivery strategies.
								(7)Program
				oversightConduct the following program oversight:
									(A)Reviewing and approving
				local plans under section 118.
									(B)Ensuring the appropriate
				use of management of the funds provided for State employment and training
				activities authorized under section 134.
									(C)Preparing an annual
				report to the Secretary described in section 136(d).
									(8)Development of
				performance measuresDevelop and ensure continuous improvement of
				comprehensive State performance measures, including State adjusted levels of
				performance, as described under section
				136(b).
								;
					(4)by striking subsection
			 (e) and redesignating subsection (f) as subsection (e);
					(5)in subsection (e) (as so
			 redesignated), by inserting or participate in action taken after
			 vote;
					(6)by inserting after
			 subsection (e) (as so redesignated), the following:
						
							(f)StaffThe
				State board may employ staff to assist in carrying out the functions described
				in subsection (d).
							;
				and
					(7)in subsection (g), by
			 inserting electronic means and after on a regular basis
			 through.
					104.State
			 planSection 112 (29 U.S.C.
			 2822)—
					(1)in subsection (a)—
						(A)by striking 127
			 or; and
						(B)by striking 5-year
			 strategy and inserting 3-year strategy;
						(2)in subsection (b)—
						(A)by amending paragraph (4)
			 to read as follows:
							
								(4)information
				describing—
									(A)the economic conditions
				in the State;
									(B)the immediate and long-term skilled
				workforce needs of in-demand industries, small businesses, and other
				occupations important to the State economy;
									(C)the knowledge and skills
				of the workforce in the State; and
									(D)workforce development
				activities (including education and training) in the
				State;
									;
						(B)by amending paragraph (7)
			 to read as follows:
							
								(7)a description of the
				State criteria for determining the eligibility of training providers in
				accordance with section 122, including how the State will take into account the
				performance of providers and whether the training programs relate to
				occupations that are
				in-demand;
								;
						(C)by amending paragraph (8)
			 to read as follows:
							
								(8)(A)a description of the
				procedures that will be taken by the State to assure coordination of, and avoid
				duplication among, the programs and activities identified under section
				501(b)(2); and
									(B)a description of common
				data collection and reporting processes used for the programs and activities
				described in subparagraph (A), which are carried out by one-stop partners,
				including—
										(i)assurances that such
				processes use quarterly wage records for performance measures described in
				section 136(b)(2)(A) that are applicable to such programs or activities;
				or
										(ii)if such wage records are
				not being used for the performance measures, an identification of the barriers
				to using such wage records and a description of how the State will address such
				barriers within one year of the approval of the
				plan;
										;
						(D)in paragraph (9), by
			 striking , including comment by representatives of businesses and
			 representatives of labor organizations,;
						(E)in paragraph (11), by
			 striking under sections 127 and 132 and inserting under
			 section 132;
						(F)by striking paragraph
			 (12);
						(G)by redesignating
			 paragraphs (13) through (18) as paragraphs (12) through (17),
			 respectively;
						(H)in paragraph (12) (as so
			 redesignated), by striking 111(f) and inserting
			 111(e);
						(I)in paragraph (13) (as so
			 redesignated), by striking 134(c) and inserting
			 121(e);
						(J)in paragraph (14) (as so
			 redesignated), by striking 116(a)(5) and inserting
			 116(a)(4);
						(K)in paragraph (16) (as so
			 redesignated)—
							(i)in subparagraph
			 (A)—
								(I)in clause (ii), by
			 striking to dislocated workers;
								(II)in clause (iii), by
			 striking 134(d)(4) and inserting
			 134(c)(4);
								(III)by striking
			 and at the end of clause (iii);
								(IV)by amending clause (iv)
			 to read as follows:
									
										(iv)how the State will serve the employment and
				training needs of dislocated workers (including displaced homemakers),
				low-income individuals (including recipients of public assistance such as
				supplemental nutrition assistance program benefits pursuant to the Food and
				Nutrition Act of 2008 (7 U.S.C. 2011 et seq.)), long-term unemployed
				individuals (including individuals who have exhausted entitlement to State and
				Federal unemployment compensation), English learners, homeless individuals,
				individuals training for nontraditional employment, youth (including
				out-of-school youth and at-risk youth), older workers, ex-offenders, migrant
				and seasonal farmworkers, refugee and entrants, veterans (including disabled
				and homeless veterans), and Native Americans;
				and
										;
				and
								(V)by adding at the end the
			 following new clause:
									
										(v)how the State
				will—
											(I)consistent with section
				188 and Executive Order 13217 (42 U.S.C. 12131 note), serve the employment and
				training needs of individuals with disabilities; and
											(II)consistent with sections
				504 and 508 of the Rehabilitation Act of 1973, include the provision of
				outreach, intake, assessments, and service delivery, the development of
				performance measures, the training of staff, and other aspects of accessibility
				to programs and services under this
				subtitle;
											;
				and
								(ii)in subparagraph (B), by
			 striking to the extent practicable and inserting in
			 accordance with the requirements of the Jobs for Veterans Act (Public Law
			 107–288) and the amendments made by such Act; and
							(L)by striking paragraph
			 (17) (as so redesignated) and inserting the following:
							
								(17)a description of the
				strategies and services that will be used in the State—
									(A)to more fully engage employers, including
				small businesses and employers in in-demand industries and occupations
				important to the State economy;
									(B)to meet the needs of
				employers in the State; and
									(C)to better coordinate
				workforce development programs with economic development;
									(18)a description of how the
				State board will convene (or help to convene) industry or sector partnerships
				that lead to collaborative planning, resource alignment, and training efforts
				across multiple firms for a range of workers employed or potentially employed
				by a targeted industry cluster—
									(A)to encourage industry
				growth and competitiveness and to improve worker training, retention, and
				advancement in targeted industry clusters;
									(B)to address the immediate
				and long-term skilled, workforce needs of in-demand industries and other
				occupations important to the State economy, and
									(C)to address critical skill
				gaps within and across industries;
									(19)a description of how the
				State will utilize technology to facilitate access to services in remote areas,
				which may be used throughout the State;
								(20)a description of the
				State strategy and assistance to be provided for encouraging regional
				cooperation within the State and across State borders, as appropriate;
								(21)a description of the
				actions that will be taken by the State to foster communication, coordination,
				and partnerships with non-profit organizations (including public libraries,
				community, faith-based, and philanthropic organizations) that provide
				employment-related, training, and complementary services, to enhance the
				quality and comprehensiveness of services available to participants under this
				title;
								(22)a description of the
				process and methodology for determining—
									(A)one-stop partner program
				contributions for the cost of the infrastructure of one-stop centers under
				section 121(h)(1); and
									(B)the formula for
				allocating such infrastructure funds to local areas under section
				121(h)(3);
									(23)a description of the strategies and
				services that will be used in the State to assist at-risk youth and
				out-of-school youth in acquiring the education and skills, credentials
				(including recognized postsecondary credentials and industry-recognized
				credentials), and employment experience to succeed in the labor market,
				including—
									(A)training and internships
				in in-demand industries or occupations important to the State and local
				economy;
									(B)dropout recovery
				activities that are designed to lead to the attainment of a regular secondary
				school diploma or its recognized equivalent, or other State recognized
				equivalent (including recognized alternative standards for individuals with
				disabilities); and
									(C)activities combining
				remediation of academic skills, work readiness training, and work experience,
				and including linkages to postsecondary education and training and
				career-ladder employment; and
									(24)a description of—
									(A)how the State will
				furnish employment, training, supportive, and placement services to veterans,
				including disabled and homeless veterans;
									(B)the strategies and
				services that will be used in the State to assist and expedite reintegration of
				homeless veterans into the labor force; and
									(C)the veteran population to
				be served in the
				State.
									;
						(3)in subsection (c), by
			 striking period, that— all that follows through paragraph (2)
			 and inserting period, that the plan is inconsistent with the provisions
			 of this title.; and
					(4)in subsection (d), by striking
			 5-year and inserting 3-year.
					105.Local workforce
			 investment areasSection 116
			 (29 U.S.C. 2831) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)in subparagraph
			 (A)—
								(I)by striking Except
			 as provided in subsection (b), and consistent with paragraphs (2), (3), and
			 (4), in and inserting In; and
								(II)by striking 127
			 or; and
								(ii)by amending subparagraph
			 (B) to read as follows:
								
									(B)ConsiderationsIn
				making the designation of local areas, the Governor shall take into
				consideration the following:
										(i)The extent to which such
				local areas are consistent with labor market areas.
										(ii)The extent to which
				labor market areas align with economic development regions.
										(iii)Whether such local
				areas have the appropriate education and training providers to meet the needs
				of the local workforce.
										(iv)The distance that
				individuals will need to travel to receive services provided in such local
				areas.
										;
							(B)by amending paragraph (2)
			 to read as follows:
							
								(2)Technical
				assistanceThe Secretary shall, if requested by the Governor of a
				State, provide the State with technical assistance in making the determinations
				required under paragraph (1). The Secretary shall not issue regulations
				governing determinations to be made under paragraph
				(1).
								;
						(C)by striking paragraph (3)
			 and inserting the following:
							
								(3)Designation on
				recommendation of state boardThe Governor may approve a request
				from any unit of general local government (including a combination of such
				units) for designation as a local area under paragraph (1) if the State board
				determines, taking into account the factors described in clauses (i) through
				(iv) of paragraph (1)(B), and recommends to the Governor, that such area shall
				be so
				designated.
								;
						(D)by striking paragraph
			 (4); and
						(E)by redesignating
			 paragraph (5) as paragraph (4);
						(2)by amending subsection
			 (b) to read as follows:
						
							(b)Single
				statesConsistent with subsection (a)(1)(B), the Governor may
				designate a State as a single State local area for the purposes of this
				title.
							;
				and
					(3)in subsection (c)—
						(A)in paragraph (1), by
			 adding at the end the following: The State may require the local boards
			 for the designated region to prepare a single regional plan that incorporates
			 the elements of the local plan under section 118 and that is submitted and
			 approved in lieu of separate local plans under such section.;
			 and
						(B)in paragraph (2), by
			 striking employment statistics and inserting workforce
			 and labor market information.
						106.Local workforce
			 investment boardsSection 117
			 (29 U.S.C. 2832) is amended—
					(1)in subsection (b)—
						(A)in paragraph (2)—
							(i)in subparagraph
			 (A)—
								(I)by striking include— and all
			 that follows through representatives and inserting
			 include representatives;
								(II)by striking clauses (ii)
			 through (vi);
								(III)by redesignating
			 subclauses (I) through (III) as clauses (i) through (iii), respectively (and by
			 moving the margins of such clauses 2 ems to the left);
								(IV)by striking clause (ii)
			 (as so redesignated) and inserting the following:
									
										(ii)represent businesses, including large and
				small businesses, with immediate and long-term employment opportunities in
				in-demand industries and other occupations important to the local economy;
				and
										;
				and
								(V)by striking the semicolon
			 at the end of clause (iii) (as so redesignated) and inserting ;
			 and; and
								(ii)by amending subparagraph
			 (B) to read as follows:
								
									(B)may include such other individuals or
				representatives of entities as the chief elected official in the local area may
				determine to be appropriate, including—
										(i)a superintendent of the
				local secondary school system or the president or chief executive officer of a
				postsecondary educational institution (including a community college, where
				such an entity exists);
										(ii)representatives of
				community-based organizations (including organizations representing individuals
				with disabilities and veterans, for a local area in which such organizations
				are present); or
										(iii)representatives of
				veterans service
				organizations.
										;
							(B)in paragraph (4)—
							(i)by striking A
			 majority and inserting A 2/3
			 majority; and
							(ii)by striking
			 (2)(A)(i) and inserting (2)(A); and
							(C)in paragraph (5) by
			 striking (2)(A)(i) and inserting (2)(A);
						(2)by striking subsection (c)(1)(C);
					(3)by amending subsection
			 (d) to read as follows:
						
							(d)Functions of local
				boardThe functions of the local board shall include the
				following:
								(1)Local
				planConsistent with section 118, each local board, in
				partnership with the chief elected official for the local area involved, shall
				develop and submit a local plan to the Governor.
								(2)Workforce research and
				regional labor market analysis
									(A)In
				generalThe local board shall—
										(i)conduct, and regularly
				update, an analysis of—
											(I)the economic conditions
				in the local area;
											(II)the immediate and
				long-term skilled workforce needs of in-demand industries and other occupations
				important to the local economy;
											(III)the knowledge and
				skills of the workforce in the local area; and
											(IV)workforce development
				activities (including education and training) in the local area; and
											(ii)assist the Governor in
				developing the statewide workforce and labor market information system
				described in section 15(e) of the Wagner-Peyser Act.
										(B)Existing
				analysisA local board may use existing analysis by the local
				economic development agency or related entity in order to carry out
				requirements of subparagraph (A)(i).
									(3)Employer
				engagementThe local Board shall meet the needs of employers and
				support economic growth in the local area by enhancing communication,
				coordination, and collaboration among employers, economic development agencies,
				and service providers.
								(4)Budget and
				administration
									(A)Budget
										(i)In
				generalThe local board shall develop a budget for the activities
				of the local board in the local area, consistent with the requirements of this
				subsection.
										(ii)Training
				reservationIn developing a budget under clause (i), the local
				board shall reserve a percentage of funds to carry out the activities specified
				in section 134(c)(4). The local board shall use the analysis conducted under
				paragraph (2)(A)(i) to determine the appropriate percentage of funds to reserve
				under this clause.
										(B)Administration
										(i)Grant
				recipient
											(I)In
				generalThe chief elected official in a local area shall serve as
				the local grant recipient for, and shall be liable for any misuse of, the grant
				funds allocated to the local area under section 133, unless the chief elected
				official reaches an agreement with the Governor for the Governor to act as the
				local grant recipient and bear such liability.
											(II)DesignationIn
				order to assist in administration of the grant funds, the chief elected
				official or the Governor, where the Governor serves as the local grant
				recipient for a local area, may designate an entity to serve as a local grant
				subrecipient for such funds or as a local fiscal agent. Such designation shall
				not relieve the chief elected official or the Governor of the liability for any
				misuse of grant funds as described in subclause (I).
											(III)DisbursalThe
				local grant recipient or an entity designated under subclause (II) shall
				disburse the grant funds for workforce investment activities at the direction
				of the local board, pursuant to the requirements of this title. The local grant
				recipient or entity designated under subclause (II) shall disburse the funds
				immediately on receiving such direction from the local board.
											(ii)StaffThe
				local board may employ staff to assist in carrying out the functions described
				in this subsection.
										(iii)Grants and
				donationsThe local board may solicit and accept grants and
				donations from sources other than Federal funds made available under this
				Act.
										(5)Selection of operators
				and providers
									(A)Selection of one-stop
				operatorsConsistent with section 121(d), the local board, with
				the agreement of the chief elected official—
										(i)shall designate or
				certify one-stop operators as described in section 121(d)(2)(A); and
										(ii)may terminate for cause
				the eligibility of such operators.
										(B)Identification of
				eligible training service providersConsistent with this
				subtitle, the local board shall identify eligible providers of training
				services described in section 134(c)(4), in the local area.
									(C)Identification of
				eligible providers of work ready servicesIf the one-stop
				operator does not provide the services described in section 134(c)(2) in the
				local area, the local board shall identify eligible providers of such services
				in the local area by awarding contracts.
									(6)Program
				oversightThe local board, in partnership with the chief elected
				official, shall be responsible for—
									(A)ensuring the appropriate
				use of management of the funds provided for local employment and training
				activities authorized under section 134(b); and
									(B)conducting oversight of
				the one-stop delivery system in the local area authorized under section
				121.
									(7)Negotiation of local
				performance measuresThe local board, the chief elected official,
				and the Governor shall negotiate and reach agreement on local performance
				measures as described in section 136(c).
								(8)Technology
				improvementsThe local board shall develop strategies for
				technology improvements to facilitate access to services authorized under this
				subtitle and carried out in the local area, including in remote
				areas.
								;
					(4)in subsection (e)—
						(A)by inserting
			 electronic means and after regular basis through;
			 and
						(B)by striking and
			 the award of grants or contracts to eligible providers of youth
			 activities,;
						(5)in subsection (f)—
						(A)in paragraph (1)(A), by
			 striking section 134(d)(4) and inserting section
			 134(c)(4); and
						(B)by striking paragraph (2)
			 and inserting the following:
							
								(2)Work ready services,
				designation, or certification as one-stop operatorsA local board
				may provide work ready services described in section 134(c)(2) through a
				one-stop delivery system described in section 121 or be designated or certified
				as a one-stop operator only with the agreement of the chief elected official
				and the
				Governor.
								;
						(6)in subsection (g)(1), by
			 inserting or participate in action taken after
			 vote; and
					(7)by striking subsections (h) and (i).
					107.Local
			 planSection 118 (29 U.S.C.
			 2833) is amended—
					(1)in subsection (a), by
			 striking 5-year and inserting 3-year;
					(2)by amending subsection (b) to read as
			 follows:
						
							(b)ContentsThe local plan shall include—
								(1)a description of the analysis of the local
				area's economic and workforce conditions conducted under section
				117(d)(2)(A)(i), and an assurance that the local board will use such analysis
				to carry out the activities under this subtitle;
								(2)a description of the
				one-stop delivery system in the local area, including—
									(A)a description of how the
				local board will ensure—
										(i)the continuous
				improvement of eligible providers of services through the system; and
										(ii)that such providers meet
				the employment needs of local businesses and participants; and
										(B)a description of how the
				local board will facilitate access to services provided through the one-stop
				delivery system consistent with section 117(d)(8);
									(3)a description of the
				strategies and services that will be used in the local area—
									(A)to more fully engage
				employers, including small businesses and employers in in-demand industries and
				occupations important to the local economy;
									(B)to meet the needs of
				employers in the local area;
									(C)to better coordinate
				workforce development programs with economic development; and
									(D)to better coordinate
				workforce development programs with employment, training, and literacy services
				carried out by nonprofit organizations, including libraries, as
				appropriate;
									(4)a description of how the
				local board will convene (or help to convene) industry or sector partnerships
				that lead to collaborative planning, resource alignment, and training efforts
				across multiple firms for a range of workers employed or potentially employed
				by a targeted industry cluster—
									(A)to encourage industry
				growth and competitiveness and to improve worker training, retention, and
				advancement in targeted industry clusters;
									(B)to address the immediate and long-term
				skilled workforce needs of in-demand industries, small businesses, and other
				occupations important to the State economy; and
									(C)to address critical skill
				gaps within and across industries;
									(5)a description of how the
				funds reserved under section 117(d)(4)(A)(ii) will be used to carry out
				activities described in section 134(c)(4);
								(6)a description of how the
				local board will coordinate workforce investment activities carried out in the
				local area with statewide activities, as appropriate;
								(7)a description of how the
				local area will—
									(A)coordinate activities
				with the local area’s disability community and with services provided under
				section 614(d)(1)(A)(i)(VIII) of the Individuals with Disabilities Education
				Act (20 U.S.C. 1414(d)(1)(A)(i)(VIII)) by local educational agencies serving
				such local area to make available comprehensive, high-quality services to
				individuals with disabilities;
									(B)consistent with section
				188 and Executive Order 13217 (42 U.S.C. 12131 note), serve the employment and
				training needs of individuals with disabilities; and
									(C)consistent with sections
				504 and 508 of the Rehabilitation Act of 1973, include the provision of
				outreach, intake, assessments, and service delivery, the development of
				performance measures, the training of staff, and other aspects of accessibility
				to programs and services under this subtitle;
									(8)a description of the
				local levels of performance negotiated with the Governor and chief elected
				official pursuant to section 136(c), to be—
									(A)used to measure the
				performance of the local area; and
									(B)used by the local board
				for measuring performance of the local fiscal agent (where appropriate),
				eligible providers, and the one-stop delivery system, in the local area;
									(9)a description of the
				process used by the local board, consistent with subsection (c), to provide an
				opportunity for public comment prior to submission of the plan;
								(10)a description of how the local area will
				serve the employment and training needs of dislocated workers (including
				displaced homemakers), low-income individuals (including recipients of public
				assistance such as the Supplemental Nutrition Assistance Program), long-term
				unemployed individuals (including individuals who have exhausted entitlement to
				State and Federal unemployment compensation), English learners, homeless
				individuals, individuals training for nontraditional employment, youth
				(including out-of-school youth and at-risk youth), older workers, ex-offenders,
				migrant and seasonal farmworkers, refugee and entrants, veterans (including
				disabled veterans and homeless veterans), and Native Americans;
								(11)an identification of the
				entity responsible for the disbursal of grant funds described in subclause
				(III) of section 117(d)(4)(B)(i), as determined by the chief elected official
				or the Governor under such section;
								(12)a description of the strategies and
				services that will be used in the local area to assist at-risk youth and
				out-of-school youth in acquiring the education and skills, credentials
				(including recognized postsecondary credentials and industry-recognized
				credentials), and employment experience to succeed in the labor market,
				including—
									(A)training and internships
				in in-demand industries or occupations important to the State and local
				economy;
									(B)dropout recovery
				activities that are designed to lead to the attainment of a regular secondary
				school diploma or its recognized equivalent, or other State recognized
				equivalent (including recognized alternative standards for individuals with
				disabilities); and
									(C)activities combining
				remediation of academic skills, work readiness training, and work experience,
				and including linkages to postsecondary education and training and
				career-ladder employment;
									(13)a description of—
									(A)how the local area will
				furnish employment, training, supportive, and placement services to veterans,
				including disabled and homeless veterans;
									(B)the strategies and
				services that will be used in the local area to assist and expedite
				reintegration of homeless veterans into the labor force; and
									(C)the veteran population to
				be served in the local area;
									(14)a description of—
									(A)the duties assigned to
				the veteran employment specialist consistent with the requirements of section
				134(f);
									(B)the manner in which the
				veteran employment specialist is integrated into the One-Stop Career System
				described in section 121;
									(C)the date on which the
				veteran employment specialist was assigned; and
									(D)whether the veteran
				employment specialist has satisfactorily competed such training by the National
				Veterans' Employment and Training Services Institute; and
									(15)such other information
				as the Governor may require.
								;
				
					(3)in subsection (c)(1), by
			 striking such means and inserting electronic means
			 such; and
					(4)in subsection (c)(2), by striking ,
			 including representatives of business and representatives of labor
			 organizations,.
					108.Establishment of
			 one-stop delivery systemSection 121 (29 U.S.C. 2841) is
			 amended—
					(1)in subsection (b)—
						(A)by striking subparagraph
			 (A) of paragraph (1) and inserting the following:
							
								(A)Roles and
				responsibilities of one-stop partnersEach entity that carries
				out a program or activities described in subparagraph (B) shall—
									(i)provide access through
				the one-stop delivery system to the programs and activities carried out by the
				entity, including making the work ready services described in section 134(c)(2)
				that are applicable to the program of the entity available at the one-stop
				centers (in addition to any other appropriate locations);
									(ii)use a portion of the
				funds available to the program of the entity to maintain the one-stop delivery
				system, including payment of the infrastructure costs of one-stop centers in
				accordance with subsection (h);
									(iii)enter into a local
				memorandum of understanding with the local board relating to the operation of
				the one-stop delivery system that meets the requirements of subsection (c);
				and
									(iv)participate in the
				operation of the one-stop delivery system consistent with the terms of the
				memorandum of understanding, the requirements of this title, and the
				requirements of the Federal laws authorizing the programs carried out by the
				entity.
									;
						(B)in paragraph
			 (1)(B)—
							(i)by striking clause (vi);
			 and
							(ii)by redesignating clauses
			 (vii) through (xii) as clauses (vi) through (xi), respectively; and
							(C)in paragraph (2)—
							(i)in subparagraph (A)(i),
			 by striking section 134(d)(2) and inserting section
			 134(c)(2); and
							(ii)in subparagraph
			 (B)—
								(I)by striking clauses (ii)
			 and (v);
								(II)in clause (iv), by
			 striking and at the end;
								(III)by redesignating
			 clauses (iii) and (iv) as clauses (ii) and (iii), respectively; and
								(IV)by adding at the end the
			 following:
									
										(iv)employment and training programs
				administered by the Commissioner of the Social Security Administration;
										(v)employment and training programs carried
				out by the Administrator of the Small Business Administration;
										(vi)employment, training,
				and literacy services carried out by public libraries; and
										(vii)other appropriate
				Federal, State, or local programs, including programs in the private
				sector.
										;
								(2)in subsection (c)(2), by
			 amending subparagraph (A) to read as follows:
						
							(A)provisions
				describing—
								(i)the services to be
				provided through the one-stop delivery system consistent with the requirements
				of this section, including the manner in which the services will be coordinated
				through such system;
								(ii)how the costs of such
				services and the operating costs of such system will be funded, through cash
				and in-kind contributions, to provide a stable and equitable funding stream for
				ongoing one-stop system operations, including the funding of the infrastructure
				costs of one-stop centers in accordance with subsection (h);
								(iii)methods of referral of
				individuals between the one-stop operator and the one-stop partners for
				appropriate services and activities, including referrals for nontraditional
				employment; and
								(iv)the duration of the
				memorandum of understanding and the procedures for amending the memorandum
				during the term of the memorandum, and assurances that such memorandum shall be
				reviewed not less than once every 2-year period to ensure appropriate funding
				and delivery of services;
				and
								;
					(3)in subsection (d)—
						(A)in the heading for
			 paragraph (1), by striking Designation and certification and
			 inserting Local
			 designation and certification;
						(B)in paragraph (2)—
							(i)by striking
			 section 134(c) and inserting subsection
			 (e);
							(ii)by amending subparagraph
			 (A) to read as follows:
								
									(A)shall be designated or
				certified as a one-stop operator through a competitive process;
				and
									;
				and
							(iii)in subparagraph (B), by
			 striking clause (ii) and redesignating clauses (iii) through (vi) as clauses
			 (ii) through (v), respectively; and
							(C)in paragraph (3), by
			 striking vocational and inserting career and
			 technical;
						(4)by amending subsection
			 (e) to read as follows:
						
							(e)Establishment of
				one-Stop delivery system
								(1)In
				generalThere shall be established in a State that receives an
				allotment under section 132(b) a one-stop delivery system, which shall—
									(A)provide the work ready
				services described in section 134(c)(2);
									(B)provide access to
				training services as described in section 134(c)(4), including serving as the
				point of access to career enhancement accounts for training services to
				participants in accordance with paragraph (4)(G) of such section;
									(C)provide access to the
				activities carried out under section 134(d), if any;
									(D)provide access to
				programs and activities carried out by one-stop partners that are described in
				subsection (b) of this section; and
									(E)provide access to the
				information described in section 15(e) of the Wagner-Peyser Act (29 U.S.C.
				49l–2(e)).
									(2)One-stop
				deliveryAt a minimum, the one-stop delivery system—
									(A)shall make each of the
				programs, services, and activities described in paragraph (1) accessible at not
				less than one physical center in each local area of the State; and
									(B)may also make programs,
				services, and activities described in paragraph (1) available—
										(i)through a network of
				affiliated sites that can provide one or more of the programs, services, and
				activities to individuals; and
										(ii)through a network of
				eligible one-stop partners—
											(I)in which each partner
				provides one or more of the programs, services, and activities to such
				individuals and is accessible at an affiliated site that consists of a physical
				location or an electronically- or technologically-linked access point;
				and
											(II)that assures individuals
				that information on the availability of the work ready services will be
				available regardless of where the individuals initially enter the statewide
				workforce investment system, including information made available through an
				access point described in subclause (I).
											(3)Specialized
				centersThe centers and sites described in paragraph (2) may have
				a specialization in addressing special
				needs.
								;
				and
					(5)by adding at the end the
			 following:
						
							(g)Certification of
				one-Stop centers
								(1)In general
									(A)In
				generalThe State board shall establish objective procedures and
				criteria for periodically certifying one-stop centers for the purpose of
				awarding the one-stop infrastructure funding described in subsection
				(h).
									(B)CriteriaThe
				criteria for certification under this subsection shall include—
										(i)meeting all of the
				expected levels of performance for each of the core indicators of performance
				as outlined in the State plan under section 112;
										(ii)meeting minimum
				standards relating to the scope and degree of service integration achieved by
				the centers involving the programs provided by the one-stop partners;
				and
										(iii)meeting minimum
				standards relating to how the centers ensure that eligible providers meet the
				employment needs of local employers and participants.
										(C)Effect of
				certificationOne-stop centers certified under this subsection
				shall be eligible to receive the infrastructure grants authorized under
				subsection (h).
									(2)Local
				boardsConsistent with the criteria developed by the State, the
				local board may develop additional criteria of higher standards to respond to
				local labor market and demographic conditions and trends.
								(h)One-Stop infrastructure
				funding
								(1)Partner
				contributions
									(A)Provision of
				fundsNotwithstanding any other provision of law, as determined
				under subparagraph (B), a portion of the Federal funds provided to the State
				and areas within the State under the Federal laws authorizing the one-stop
				partner programs described in subsection (b)(1)(B) and participating additional
				partner programs described in (b)(2)(B) for a fiscal year shall be provided to
				the Governor by such programs to carry out this subsection.
									(B)Determination of
				governor
										(i)In
				generalSubject to subparagraph (C), the Governor, in
				consultation with the State board, shall determine the portion of funds to be
				provided under subparagraph (A) by each one-stop partner and in making such
				determination shall consider the proportionate use of the one-stop centers by
				each partner, the costs of administration for purposes not related to one-stop
				centers for each partner, and other relevant factors described in paragraph
				(3).
										(ii)Special
				ruleIn those States where the State constitution places
				policy-making authority that is independent of the authority of the Governor in
				an entity or official with respect to the funds provided for adult education
				and literacy activities authorized under title II of this Act and for
				postsecondary career education activities authorized under the Carl D. Perkins
				Career and Technical Education Act, the determination described in clause (i)
				with respect to such programs shall be made by the Governor with the
				appropriate entity or official with such independent policy-making
				authority.
										(iii)Appeal by one-stop
				partnersThe Governor shall establish a procedure for the
				one-stop partner administering a program described in subsection (b) to appeal
				a determination regarding the portion of funds to be contributed under this
				paragraph on the basis that such determination is inconsistent with the
				criteria described in the State plan or with the requirements of this
				paragraph. Such procedure shall ensure prompt resolution of the appeal.
										(C)Limitations
										(i)Provision from
				administrative fundsThe funds provided under this paragraph by
				each one-stop partner shall be provided only from funds available for the costs
				of administration under the program administered by such partner, and shall be
				subject to the limitations with respect to the portion of funds under such
				programs that may be used for administration.
										(ii)Federal direct
				spending programsPrograms that are Federal direct spending under
				section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of
				1985 (2 U.S.C. 900(c)(8)) shall not, for purposes of this paragraph, be
				required to provide an amount in excess of the amount determined to be
				equivalent to the proportionate use of the one-stop centers by such programs in
				the State.
										(2)Allocation by
				governorFrom the funds provided under paragraph (1), the
				Governor shall allocate funds to local areas in accordance with the formula
				established under paragraph (3) for the purposes of assisting in paying the
				costs of the infrastructure of one-stop centers certified under subsection
				(g).
								(3)Allocation
				formulaThe State board shall develop a formula to be used by the
				Governor to allocate the funds described in paragraph (1). The formula shall
				include such factors as the State board determines are appropriate, which may
				include factors such as the number of centers in the local area that have been
				certified, the population served by such centers, and the performance of such
				centers.
								(4)Costs of
				infrastructureFor purposes of this subsection, the term
				costs of infrastructure means the nonpersonnel costs that are
				necessary for the general operation of a one-stop center, including the rental
				costs of the facilities, the costs of utilities and maintenance, and equipment
				(including assistive technology for individuals with disabilities).
								(i)Other funds
								(1)In
				generalIn addition to the funds provided to carry out subsection
				(h), a portion of funds made available under Federal law authorizing the
				one-stop partner programs described in subsection (b)(1)(B) and participating
				additional partner programs described in subsection (b)(2)(B), or the noncash
				resources available under such programs shall be used to pay the costs relating
				to the operation of the one-stop delivery system that are not paid for from the
				funds provided under subsection (h), to the extent not inconsistent with the
				Federal law involved including—
									(A)infrastructure costs that
				are in excess of the funds provided under subsection (h);
									(B)common costs that are in
				addition to the costs of infrastructure; and
									(C)the costs of the
				provision of work ready services applicable to each program.
									(2)Determination and
				guidanceThe method for determining the appropriate portion of
				funds and noncash resources to be provided by each program under paragraph (1)
				shall be determined as part of the memorandum of understanding under subsection
				(c). The State board shall provide guidance to facilitate the determination of
				appropriate allocation of the funds and noncash resources in local
				areas.
								.
					109.Identification of
			 eligible providers of training servicesSection 122 (29 U.S.C. 2842) is amended to
			 read as follows:
					
						122.Identification of
				eligible providers of training services
							(a)Eligibility
								(1)In
				generalThe Governor, after consultation with the State board,
				shall establish criteria and procedures regarding the eligibility of providers
				of training services described in section 134(c)(4) to receive funds provided
				under section 133(b) for the provision of such training services.
								(2)ProvidersSubject
				to the provisions of this section, to be eligible to receive the funds provided
				under section 133(b) for the provision of training services, the provider shall
				be—
									(A)a postsecondary
				educational institution that—
										(i)is eligible to receive
				Federal funds under title IV of the Higher Education Act of 1965 (20 U.S.C.
				1070 et seq.); and
										(ii)provides a program that
				leads to an associate degree, baccalaureate degree, or industry-recognized
				certification;
										(B)an entity that carries
				out programs under the Act of August 16, 1937 (commonly known as the
				National Apprenticeship Act; 50 Stat. 664, chapter 663; 29
				U.S.C. 50 et seq.); or
									(C)another public or private
				provider of a program of training services.
									(3)Inclusion in list of
				eligible providersA provider described in subparagraph (A) or
				(C) of paragraph (2) shall comply with the criteria and procedures established
				under this section to be included on the list of eligible providers of training
				services described in subsection (d)(1). A provider described in paragraph
				(2)(B) shall be included on the list of eligible providers of training services
				described in subsection (d)(1) for so long as the provider remains certified by
				the Secretary of Labor to carry out the programs described in paragraph
				(2)(B).
								(b)Criteria
								(1)In
				generalThe criteria established pursuant to subsection (a) shall
				take into account—
									(A)the performance of
				providers of training services with respect to the performance measures
				described in section 136 and other matters for which information is required
				under paragraph (2) and other appropriate measures of performance outcomes for
				those participants receiving training services under this subtitle (taking into
				consideration the characteristics of the population served and relevant
				economic conditions);
									(B)whether the training
				programs of such providers relate to occupations that are in demand;
									(C)the need to ensure access
				to training services throughout the State, including in rural areas;
									(D)the ability of providers
				to offer programs that lead to a degree or an industry-recognized
				certification, certificate, or mastery;
									(E)the information such
				providers are required to report to State agencies with respect to other
				Federal and State programs (other than the program carried out under this
				subtitle), including one-stop partner programs; and
									(F)such other factors as the
				Governor determines are appropriate.
									(2)InformationThe
				criteria established by the Governor shall require that a provider of training
				services submit appropriate, accurate, and timely information to the State for
				purposes of carrying out subsection (d), with respect to participants receiving
				training services under this subtitle in the applicable program,
				including—
									(A)information on degrees
				and industry-recognized certifications received by such participants;
									(B)information on costs of
				attendance for such participants;
									(C)information on the
				program completion rate for such participants; and
									(D)information on the
				performance of the provider with respect to the performance measures described
				in section 136 for such participants (taking into consideration the
				characteristics of the population served and relevant economic conditions),
				which shall include information specifying the percentage of such participants
				who entered unsubsidized employment in an occupation related to the
				program.
									(3)RenewalThe
				criteria established by the Governor shall also provide for biennial review and
				renewal of eligibility under this section for providers of training
				services.
								(4)Local
				criteriaA local board in the State may establish criteria in
				addition to the criteria established by the Governor, or may require higher
				levels of performance than required under the criteria established by the
				Governor, for purposes of determining the eligibility of providers of training
				services to receive funds described in subsection (a) to provide the services
				in the local area involved.
								(5)LimitationIn
				carrying out the requirements of this subsection, no personally identifiable
				information regarding a student, including Social Security number, student
				identification number, or other identifier, may be disclosed without the prior
				written consent of the parent or eligible student in compliance with section
				444 of the General Education Provisions Act (20 U.S.C. 1232g).
								(c)ProceduresThe
				procedures established under subsection (a) shall—
								(1)identify—
									(A)the application process
				for a provider of training services to become eligible to receive funds under
				section 133(b) for the provision of training services; and
									(B)the respective roles of
				the State and local areas in receiving and reviewing applications and in making
				determinations of eligibility based on the criteria established under this
				section; and
									(2)establish a process for a
				provider of training services to appeal a denial or termination of eligibility
				under this section that includes an opportunity for a hearing and prescribes
				appropriate time limits to ensure prompt resolution of the appeal.
								(d)Information To assist
				participants in choosing providers
								(1)In
				generalIn order to facilitate and assist participants under
				chapter 5 in choosing providers of training services, the Governor shall ensure
				that an appropriate list or lists of providers determined eligible under this
				section in the State, including information regarding the occupations in demand
				that relate to the training programs of such providers and the accompanying
				information described in paragraph (2), is provided to the local boards in the
				State to be made available to such participants and to members of the public
				through the one-stop delivery system in the State.
								(2)Availability through
				one-stop delivery systemThe list and the accompanying
				information shall be made available to such participants and to members of the
				public through the one-stop delivery system in the State.
								(e)Enforcement
								(1)In
				generalThe criteria and procedures established under this
				section shall provide the following:
									(A)Intentionally supplying
				inaccurate informationUpon a determination, by an individual or
				entity specified in the criteria or procedures, that a provider of training
				services, or individual providing information on behalf of the provider,
				intentionally supplied inaccurate information under this section, the
				eligibility of such provider to receive funds under chapter 5 shall be
				terminated for a period of time that is not less than 2 years.
									(B)Substantial
				violationsUpon a determination, by an individual or entity
				specified in the criteria or procedures, that a provider of training services
				substantially violated any requirement under this title, the eligibility of
				such provider to receive funds under the program involved shall be
				terminated.
									(C)RepaymentA
				provider of training services whose eligibility is terminated under
				subparagraph (A) or (B) shall be liable for the repayment of funds received
				under chapter 5 during a period of noncompliance described in such
				subparagraph.
									(2)ConstructionParagraph
				(1) shall be construed to provide remedies and penalties that supplement, but
				do not supplant, other civil and criminal remedies and penalties.
								(f)Agreements with other
				statesStates may enter into agreements, on a reciprocal basis,
				to permit eligible providers of training services to accept career enhancement
				accounts provided in another State.
							(g)RecommendationsIn
				developing the criteria, procedures, and information required under this
				section, the Governor shall solicit and take into consideration the
				recommendations of local boards and providers of training services within the
				State.
							(h)Opportunity To submit
				commentsDuring the development of the criteria, procedures,
				requirements for information, and the list of eligible providers required under
				this section, the Governor shall provide an opportunity for interested members
				of the public to submit comments regarding such criteria, procedures, and
				information.
							(i)On-the-Job training or
				customized training exception
								(1)In
				generalProviders of on-the-job training or customized training
				shall not be subject to the requirements of subsections (a) through (d).
								(2)Collection and
				dissemination of informationA one-stop operator in a local area
				shall collect such performance information from on-the-job training and
				customized training providers as the Governor may require, determine whether
				the providers meet such performance criteria as the Governor may require, and
				disseminate information identifying providers that meet the criteria as
				eligible providers, and the performance information, through the one-stop
				delivery system. Providers determined to meet the criteria shall be considered
				to be identified as eligible providers of training
				services.
								.
				110.General
			 authorizationChapter 5 of
			 subtitle B of title I is amended—
					(1)by striking the heading
			 for chapter 5 and inserting the following: Employment and training
			 activities; and
					(2)in section 131 (29 U.S.C.
			 2861)—
						(A)by striking
			 paragraphs (1)(B) and (2)(B) of; and
						(B)by striking
			 adults, and dislocated workers, and inserting
			 individuals.
						111.State
			 allotmentsSection 132 (29
			 U.S.C. 2862) is amended—
					(1)by amending subsection
			 (a) to read as follows:
						
							(a)In
				generalThe Secretary shall—
								(1)reserve ½ of 1 percent of
				the total amount appropriated under section 137 for a fiscal year, of
				which—
									(A)50 percent shall be used
				to provide technical assistance under section 170; and
									(B)50 percent shall be used
				for evaluations under section 172;
									(2)reserve not more than 2
				percent of the total amount appropriated under section 137 for a fiscal year to
				make grants to, and enter into contracts or cooperative agreements with Indian
				tribes, tribal organizations, Alaska-Native entities, Indian-controlled
				organizations serving Indians, or Native Hawaiian organizations to carry out
				employment and training activities;
								(3)reserve not more than 28
				percent of the total amount appropriated under section 137 for a fiscal year to
				carry out the Jobs Corps program under subtitle C;
								(4)reserve not more than
				0.15 percent of the total amount appropriated under section 137 for a fiscal
				year to carry out military transitional assistance under section 175;
				and
								(5)from the remaining amount
				appropriated under section 137 for a fiscal year (after reserving funds under
				paragraphs (1) through (4)), make allotments in accordance with subsection (b)
				of this section.
								;
				and
					(2)by amending subsection
			 (b) to read as follows:
						
							(b)Workforce investment
				fund
								(1)Reservation for
				outlying areas
									(A)In
				generalFrom the amount made available under subsection (a)(5)
				for a fiscal year, the Secretary shall reserve not more than
				1/4 of 1 percent to provide assistance to the outlying
				areas.
									(B)RestrictionThe
				Republic of Palau shall cease to be eligible to receive funding under this
				subparagraph upon entering into an agreement for extension of United States
				educational assistance under the Compact of Free Association (approved by the
				Compact of Free Association Amendments Act of 2003 (Public Law 99–658)) after
				the date of enactment of the Workforce Investment Improvement Act of
				2012.
									(2)States
									(A)In
				generalAfter determining the amount to be reserved under
				paragraph (1), the Secretary shall allot the remainder of the amount referred
				to in subsection (a)(5) for a fiscal year to the States pursuant to
				subparagraph
				(B) for employment and training activities and statewide
				workforce investment activities.
									(B)FormulaSubject
				to
				subparagraphs
				(C) and
				(D),
				of the remainder—
										(i)25 percent shall be
				allotted on the basis of the relative number of unemployed individuals in areas
				of substantial unemployment in each State, compared to the total number of
				unemployed individuals in areas of substantial unemployment in all
				States;
										(ii)25 percent shall be
				allotted on the basis of the relative number of individuals in the civilian
				labor force in each State, compared to the total number of such individuals in
				all States;
										(iii)25 percent shall be
				allotted on the basis of the relative number of individuals in each State who
				have been unemployed for 15 weeks or more, compared to the total number of
				individuals in all States who have been unemployed for 15 weeks or more;
				and
										(iv)25 percent shall be allotted on the basis
				of the relative number of disadvantaged youth in each State, compared to the
				total number of disadvantaged youth in all States.
										(C)Minimum and maximum
				percentages
										(i)Minimum
				percentageThe Secretary shall ensure that no State shall receive
				an allotment under this paragraph for—
											(I)fiscal year 2013, that is
				less than 100 percent of the allotment percentage of the State for the
				preceding fiscal year; and
											(II)fiscal year 2014 and
				each succeeding fiscal year, that is less than 90 percent of the allotment
				percentage of the State for the preceding fiscal year.
											(ii)Maximum
				percentageSubject to clause (i), the Secretary shall ensure that
				no State shall receive an allotment under this paragraph for a fiscal year that
				is more than 130 percent of the allotment percentage of the State for the
				preceding fiscal year.
										(D)Small state minimum
				allotmentSubject to
				subparagraph
				(C), the Secretary shall ensure that no State shall receive an
				allotment under this paragraph for a fiscal year that is less than
				2/10 of 1 percent of the remainder described in
				subparagraph
				(A) for the fiscal year.
									(E)DefinitionsFor
				the purpose of the formula specified in this paragraph:
										(i)Allotment
				percentageThe term
				allotment percentage—
											(I)used with respect to fiscal year 2012,
				means the percentage of the amounts allotted to States under title I of this
				Act, title V of the Older Americans Act of 1965, sections 4103A and 4104 of
				title 38, United States Code, section 2021 of title 38, United States Code,
				section 1144 of title 10, United States Code, and sections 1 through 14 of the
				Wagner-Peyser Act, as such provisions were in effect on the day before the date
				of enactment of the Workforce Investment Improvement Act of 2012, that is
				received under such provisions by the State involved for fiscal year 2012;
				and
											(II)used with respect to fiscal year 2013 or a
				subsequent year, means the percentage of the amounts allotted to States for
				fiscal year 2012 under the provisions described in subclause (I) that is
				received through an allotment made under this paragraph for the fiscal
				year.
											(ii)Disadvantaged
				youthThe term
				disadvantaged youth means an individual who is not less than age
				16 and not more than age 24 who receives an income, or is a member of a family
				that received a total family income, that in relation to family size, does not
				exceed the higher of—
											(I)the poverty line;
				or
											(II)70 percent of the lower
				living standard income level.
											(iii)IndividualThe
				term individual means an individual who is not less than age 16
				and not more than age
				72.
										.
					112.Within State
			 allocationsSection 133 is
			 amended—
					(1)by amending subsection
			 (a) to read as follows:
						
							(a)Reservations for
				Statewide employment and training activities
								(1)In
				generalThe Governor of a State shall reserve up to 10 percent of
				the total amount allotted to the State under section 132(b)(2) for a fiscal
				year to carry out the statewide activities described in paragraphs (2) and (3)
				of section 134(a).
								(2)Statewide rapid
				response activitiesOf the amount reserved under
				paragraph
				(1) for a fiscal year, the Governor of the State shall reserve
				not more than 10 percent for statewide rapid response activities described in
				section 134(a)(4).
								(3)Statewide individuals
				with barriers to employment grantsThe Governor of a State shall reserve 2
				percent of the total amount allotted to the State under section 132(b)(2) for a
				fiscal year to carry out statewide activities described in section
				134(a)(5).
								;
					(2)by amending subsection
			 (b) to read as follows:
						
							(b)Within state
				allocation
								(1)Statewide employment
				and training activitiesThe Governor, acting in accordance with
				the State plan, and after consulting with chief elected officials in the local
				areas, shall—
									(A)allocate the funds that
				are allotted to the State for employment and training activities and not
				reserved under subsection (a), in accordance with paragraph (2)(A); and
									(B)award the funds that are reserved by the
				State under subsection (a)(3) through competitive grants to eligible entities,
				in accordance with section 134(a)(1)(C).
									(2)Formula allocations for
				the workforce investment fund
									(A)AllocationIn
				allocating the funds described in paragraph (1)(A) to local areas, a State
				shall allocate—
										(i)25 percent on the basis
				described in section 132(b)(2)(B)(i);
										(ii)25 percent on the basis
				described in section 132(b)(2)(B)(ii);
										(iii)25 percent on the basis
				described in section 132(b)(B)(iii); and
										(iv)25 percent on the basis
				described in section 132(b)(2)(B)(iv).
										(B)Minimum and maximum
				percentages
										(i)Minimum
				percentageThe State shall ensure that no local area shall
				receive an allocation under this paragraph for—
											(I)fiscal year 2013, that is
				less than 100 percent of the allocation percentage of the local area for the
				preceding fiscal year; and
											(II)fiscal year 2014 and
				each succeeding fiscal year, that is less than 90 percent of the allocation
				percentage of the local area for the preceding fiscal year.
											(ii)Maximum
				percentageSubject to
				clause
				(i), the State shall ensure that no local area shall receive an
				allocation for a fiscal year under this paragraph for a fiscal year that is
				more than 130 percent of the allocation percentage of the local area for the
				preceding fiscal year.
										(C)DefinitionsFor
				the purpose of the formula specified in this paragraph, the term
				allocation percentage—
										(i)used with respect to fiscal year 2012,
				means the percentage of the amounts allocated to local areas under title I of
				this Act, title V of the Older Americans Act of 1965, sections 4103A and 4104
				of title 38, United States Code, section 2021 of title 38, United States Code,
				section 1144 of title 10, United States Code, and sections 1 through 14 of the
				Wagner-Peyser Act, as such provisions were in effect on the day before the date
				of enactment of the Workforce Investment Improvement Act of 2012, that is
				received under such provisions by the local area involved for fiscal year 2012;
				and
										(ii)used with respect to fiscal year 2013 or a
				subsequent year, means the percentage of the amounts allocated to local areas
				for fiscal year 2012 under the provisions described in clause (i) that is
				received through an allocation made under this paragraph for the fiscal
				year.
										;
					(3)in subsection (c)—
						(A)by amending paragraph (1)
			 to read as follows:
							
								(1)In
				generalThe Governor, may in
				accordance with this subsection, reallocate to eligible local areas within the
				State amounts that are allocated under subsection (b) for employment and
				training activities and that are available for
				reallocation.
								;
						(B)in paragraph (2), by
			 striking paragraph (2)(A) or (3) of subsection (b) for such
			 activities and inserting subsection (b) for such
			 activities;
						(C)by amending paragraph (3)
			 to read as follows:
							
								(3)ReallocationsIn making reallocations to eligible local
				areas of amounts available pursuant to paragraph (2) for a program year, the
				Governor shall allocate to each eligible local area within the State an amount
				based on the relative amount allocated to such local area under subsection
				(b)(2) for such activities for such prior program year, as compared to the
				total amount allocated to all eligible local areas in the State under
				subsection (b)(2) for such activities for such prior program
				year.
								;
				and
						(D)in paragraph (4), by
			 striking paragraph (2)(A) or (3) of; and
						(4)by adding at the end the
			 following new subsection:
						
							(d)Local administrative
				cost limitOf the amounts
				allocated to a local area under this section for a fiscal year, not more than
				10 percent of the amount may be used by the local board involved for the
				administrative costs of carrying out local workforce investment activities in
				the local area under this
				chapter.
							.
					113.Use of funds for
			 employment and training activitiesSection 134 is amended—
					(1)by amending subsection
			 (a) to read as follows:
						
							(a)Statewide Employment
				and Training Activities
								(1)In general
									(A)Distribution of
				statewide activitiesFunds reserved by a Governor for a State as
				described in section 133(a)(1)—
										(i)shall be used to carry
				out the statewide employment and training activities described in paragraph
				(2); and
										(ii)may be used to carry out
				any of the statewide employment and training activities described in paragraph
				(3).
										(B)Statewide rapid
				response activitiesFunds reserved by a Governor for a State as
				described in section 133(a)(2) shall be used to carry out the statewide rapid
				response activities described in paragraph (4).
									(C)Statewide individuals
				with barriers to employment grantsFunds reserved by a Governor
				for a State as described in section 133(a)(3) shall be used to carry out the
				Statewide Individuals with Barriers to Employment Grant competition described
				in paragraph (5).
									(2)Required Statewide
				employment and training activitiesA State shall use funds reserved as
				described in section 133(a)(1) to carry out statewide employment and training
				activities, which shall include—
									(A)supporting the provision
				of work ready services described in subsection (c)(2) in the one-stop delivery
				system;
									(B)implementing innovative
				programs and strategies designed to meet the needs of all employers in the
				State, including small employers, which may include incumbent worker training
				programs, sectoral and industry cluster strategies and partnerships, career
				ladder programs, micro-enterprise and entrepreneurial training and support
				programs, utilization of effective business intermediaries, activities to
				improve linkages between the one-stop delivery system in the State and all
				employers (including small employers) in the State, and other business services
				and strategies that better engage employers in workforce investment activities
				and make the workforce investment system more relevant to the needs of State
				and local businesses, consistent with the objectives of this title;
									(C)implementing strategies and services that
				will be used in the State to assist at-risk youth and out-of-school youth in
				acquiring the education and skills, credentials (including recognized
				postsecondary credentials and industry-recognized credentials), and employment
				experience to succeed in the labor market; and
									(D)conducting evaluations
				under section 136(e) of activities authorized under this chapter in
				coordination with evaluations carried out by the Secretary under section
				172.
									(3)Allowable statewide
				employment and training activitiesA State may use funds reserved
				as described in section 133(a)(1) to carry out statewide employment and
				training activities which may include—
									(A)providing incentive
				grants to local areas for regional cooperation among local boards (including
				local boards in a designated region as described in section 116(c)), for local
				coordination of activities carried out under this Act, and for exemplary
				performance by local areas on the local performance measures;
									(B)providing technical
				assistance and capacity building to local areas, one-stop operators, one-stop
				partners, and eligible providers, including the development and training of
				staff, the development of exemplary program activities, and the provision of
				technical assistance to local areas that fail to meet local performance
				measures;
									(C)operating a fiscal and
				management accountability system under section 136(f);
									(D)carrying out monitoring
				and oversight of activities carried out under this chapter;
									(E)developing strategies for
				effectively integrating programs and services among one-stop partners;
									(F)carrying out activities
				to facilitate remote access to services provided through a one-stop delivery
				system, including facilitating access through the use of technology; and
									(G)incorporating
				pay-for-performance contracting strategies as an element in funding activities
				under this section.
									(4)Statewide rapid
				response activitiesA State
				shall use funds reserved as described in section 133(a)(2) to carry out
				statewide rapid response activities, which shall include—
									(A)provision of rapid
				response activities, carried out in local areas by the State or by an entity
				designated by the State, working in conjunction with the local boards and the
				chief elected officials in the local areas; and
									(B)provision of additional
				assistance to local areas that experience disasters, mass layoffs or plant
				closings, or other events that precipitate substantial increases in the number
				of unemployed individuals, carried out in local areas by the State or by an
				entity designated by the State, working in conjunction with the local boards
				and the chief elected officials in the local areas.
									(5)Statewide grants for
				individuals with barriers to employment
									(A)In
				generalOf the funds reserved
				as described in section 133(a)(3), the Governor of a State—
										(i)may reserve up to 5 percent to provide
				technical assistance to, and conduct evaluations as described in section
				136(e), of the programs and activities carried out under this paragraph;
				and
										(ii)using the remainder, shall award grants on
				a competitive basis to eligible entities described in subparagraph (B) to carry
				out employment and training programs authorized under this paragraph for
				individuals with barriers to employment that meet specific performance outcomes
				and criteria established by the Governor under subparagraph (G).
										(B)Eligible entity
				definedFor purposes of this
				paragraph, the term eligible entity means an entity that—
										(i)is a—
											(I)local board or a
				consortium of local boards;
											(II)nonprofit entity, for
				profit entity, or a consortium of nonprofit or for-profit entities; or
											(III)consortium of the
				entities described in subclauses (I) and (II);
											(ii)has a demonstrated
				record of placing individuals into unsubsidized employment and serving hard to
				serve individuals; and
										(iii)agrees to be reimbursed
				primarily on the basis of achievement of specified performance outcomes and
				criteria established under subparagraph (F).
										(C)Grant period
										(i)In
				generalA grant under this
				paragraph shall be awarded for a period of 1 year.
										(ii)Grant
				renewalA Governor of a State
				may renew, for up to 4 additional 1-year periods, a grant awarded under this
				paragraph.
										(D)Eligible
				ParticipantsTo be eligible
				to participate in activities under this paragraph, an individual shall be a
				low-income individual between the ages of 16 and 74 or a member of a low-income
				family.
									(E)Use of
				FundsAn eligible entity
				receiving a grant under this paragraph shall use such funds for activities that
				are designed to assist eligible participants in obtaining employment and
				acquiring the education and skills necessary to succeed in the labor
				market.
									(F)ApplicationsTo be eligible to receive a grant under
				this paragraph, an eligible entity shall submit an application to a State at
				such time, in such manner, and containing such information as the State may
				require, including—
										(i)a description of how the
				strategies and activities will be aligned with the State plan submitted under
				section 112 and the local plans submitted under section 118 with respect to the
				areas of the State that will be the focus of grant activities under this
				paragraph;
										(ii)a description of the
				educational and skills training programs and activities the eligible entities
				will provide to eligible participants under this paragraph;
										(iii)how the eligible entity
				will collaborate with State and local workforce investment systems established
				under this title in the provision of such programs and activities;
										(iv)a description of the
				programs of demonstrated effectiveness on which the provision of such
				educational and skills training programs and activities are based, and a
				description of how such programs and activities will improve the education and
				skills training for eligible participants;
										(v)a description of the
				populations to be served and the skill needs of those populations, and the
				manner in which eligible participants will be recruited and selected as
				participants;
										(vi)a description of the
				private, public, local, and State resources that will be leveraged, in addition
				to the grant funds provided for the programs and activities under this
				paragraph, and how the entity will ensure the sustainability of such programs
				and activities after grant funds are no longer available;
										(vii)a description of the
				extent of the involvement of employers in such programs and activities;
										(viii)a description of the
				levels of performance the eligible entity expects to achieve with respect to
				the indicators of performance for all individuals specified in section in
				136(b)(2);
										(ix)a detailed budget and a
				description of the system of fiscal controls, and auditing and accountability
				procedures that will be used to ensure fiscal soundness for the programs and
				activities provided under this paragraph;
										(x)the information described
				in clauses (i) through (vii) of subparagraph (G); and
										(xi)any other criteria the
				Governor may require.
										(G)Performance outcomes
				and criteriaNot later than 6
				months after the date of the enactment of the Workforce Investment Improvement
				Act of 2012, the Governor of the State shall establish and publish specific
				performance measures for the initial qualification of eligible entities to
				receive a grant under this section. At a minimum, the Governor shall require
				each eligible entity to—
										(i)identify a particular
				program area and client population that is not achieving optimal
				outcomes;
										(ii)provide evidence that
				the proposed strategy would achieve better results;
										(iii)clearly articulate and
				quantify the improved outcomes of such new approach;
										(iv)identify data that would
				be required to evaluate whether outcomes are being achieved for a target
				population and a comparison group;
										(v)identify estimated
				savings that would result from the improved outcomes, including to other
				programs or units of government;
										(vi)demonstrate the capacity
				to collect required data, track outcomes, and validate those outcomes;
				and
										(vii)any other criteria the
				Governor may require.
										(6)LimitationNot
				more than 5 percent of the funds allotted under section 132(b) to a State and
				reserved as described in section 133(a)(1) may be used by the State for
				administrative costs carried out under this
				subsection.
								;
					(2)by amending subsection
			 (b) to read as follows:
						
							(b)Local employment and
				training activitiesFunds allocated to a local area under section
				133(b)(2)—
								(1)shall be used to carry
				out employment and training activities described in subsection (c); and
								(2)may be used to carry out
				employment and training activities described in subsection
				(d).
								.
					(3)by striking subsection
			 (c);
					(4)by redesignating
			 subsections (d) and (e), as subsections (c) and (d), respectively;
					(5)in subsection (c) (as so
			 redesignated)—
						(A)by amending paragraph (1)
			 to read as follows:
							
								(1)In
				generalFunds allocated to a
				local area under section 133(b)(2) shall be used—
									(A)to establish a one-stop delivery system as
				described in section 121(e);
									(B)to provide the work ready
				services described in paragraph (2) through the one-stop delivery system in
				accordance with such paragraph; and
									(C)to provide training services described in
				paragraph (4) in accordance with such
				paragraph.
									;
						(B)in paragraph (2)—
							(i)in the heading, by
			 striking Core
			 services and inserting Work ready
			 services;
							(ii)by striking core
			 services and inserting work ready services;
							(iii)by striking who
			 are adults or dislocated workers;
							(iv)in subparagraph (A), by
			 inserting and assistance in obtaining eligibility determinations under
			 the other one-stop partner programs through such activities as assisting in the
			 submission of applications, the provision of information on the results of such
			 applications, the provision of intake services and information, and, where
			 appropriate and consistent with the authorizing statute of the one-stop partner
			 program, determinations of eligibility after
			 subtitle;
							(v)by amending subparagraph
			 (D) to read as follows:
								
									(D)labor exchange services, including—
										(i)job search and placement assistance, and
				where appropriate, career counseling;
										(ii)appropriate recruitment
				services for employers, including small employers, in the local area, which may
				include services described in this subsection, including information and
				referral to specialized business services not traditionally offered through the
				one-stop delivery system; and
										(iii)reemployment services
				provided to unemployment claimants, including claimants identified as in need
				of such services under the worker profiling system established under section
				303(j) of the Social Security Act (42 U.S.C.
				503(j));
										;
							(vi)in subparagraph (E), by
			 striking employment statistics and inserting workforce
			 and labor market;
							(vii)in subparagraph (F), by
			 striking and eligible providers of youth activities described in section
			 123,;
							(viii)in subparagraph (I), by inserting
			 and the administration of the work test for the unemployment
			 compensation system after compensation;
							(ix)by amending subparagraph
			 (J) to read as follows:
								
									(J)assistance in establishing eligibility for
				programs of financial aid assistance for training and education programs that
				are not funded under this Act and are available in the local
				area;
									;
				and
							(x)by redesignating subparagraph (K) as
			 subparagraph (U); and
							(xi)by inserting the
			 following new subparagraphs after subparagraph (J):
								
									(K)the provision of information from official
				publications of the Internal Revenue Service regarding Federal tax credits
				available to individuals relating to education, job training and
				employment;
									(L)comprehensive and
				specialized assessments of the skill levels and service needs of workers, which
				may include—
										(i)diagnostic testing and use of other
				assessment tools; and
										(ii)in-depth interviewing
				and evaluation to identify employment barriers and appropriate employment
				goals;
										(M)development of an individual employment
				plan, to identify the employment goals, appropriate achievement objectives, and
				appropriate combination of services for the participation to achieve the
				employment goals;
									(N)group counseling;
									(O)individual counseling and
				career planning;
									(P)case management;
									(Q)short-term pre-career
				services, including development of learning skills, communications skills,
				interviewing skills, punctuality, personal maintenance skills, and professional
				conduct, to prepare individuals for unsubsidized employment or training;
									(R)internships and work
				experience;
									(S)literacy activities
				relating to basic work readiness, information and communication technology
				literacy activities, and financial literacy activities, if such activities are
				not available to participants in the local area under programs administered
				under the Adult Education and Family Literacy Act (20 U.S.C. 2901 et
				seq.);
									(T)out-of-area job search
				assistance and relocation assistance;
				and
									;
				and
							(C)by amending paragraph (3)
			 to read as follows:
							
								(3)Delivery of
				servicesThe work ready services described in paragraph (2) shall
				be provided through the one-stop delivery system and may be provided through
				contracts with public, private for-profit, and private nonprofit service
				providers, approved by the local board.
								;
				
						(D)in paragraph (4)—
							(i)by amending subparagraph
			 (A) to read as follows:
								
									(A)In
				generalFunds allocated to a
				local area under section 133(b) shall be used to provide training services to
				individuals who—
										(i)after an interview,
				evaluation, or assessment, and case management, have been determined by a
				one-stop operator or one-stop partner, as appropriate, to—
											(I)be in need of training
				services to obtain or retain employment; and
											(II)have the skills and
				qualifications to successfully participate in the selected program of training
				services;
											(ii)select programs of
				training services that are directly linked to the employment opportunities in
				the local area involved or in another area in which the individual receiving
				such services are willing to commute or relocate; and
										(iii)who meet the
				requirements of subparagraph (B);
										;
				and
							(ii)in subparagraph (B)(i), by striking
			 Except and inserting Notwithstanding section 479B of the
			 Higher Education Act of 1965 (20 U.S.C. 1087uu) and except;
							(iii)by amending subparagraph (D) to read as
			 follows:
								
									(D)Training
				servicesTraining services authorized under this paragraph may
				include—
										(i)occupational skills
				training;
										(ii)on-the-job
				training;
										(iii)skill upgrading and
				retraining;
										(iv)entrepreneurial
				training;
										(v)education activities
				leading to a regular secondary school diploma or its recognized equivalent in
				combination with, concurrently or subsequently, occupational skills
				training;
										(vi)adult education and
				literacy activities provided in conjunction with other training authorized
				under this subparagraph;
										(vii)workplace training
				combined with related instruction; and
										(viii)occupational skills
				training that incorporates English language
				acquisition.
										;
							(iv)by striking subparagraph (E) and
			 redesignating subparagraphs (F) and (G) as subparagraphs (E) and (F),
			 respectively; and
							(v)in subparagraph (E) (as
			 so redesignated)—
								(I)in clause (ii)—
									(aa)in the matter preceding subclause (I), by
			 striking subsection (c) and inserting section
			 121; and
									(bb)in subclause (II), by
			 striking subsections (e) and (h) and inserting subsection
			 (i); and
									(II)by striking clause (iii)
			 and inserting the following:
									
										(iii)Career enhancement
				accountsAn individual who
				seeks training services and who is eligible pursuant to subparagraph (A), may,
				in consultation with a case manager, select an eligible provider of training
				services from the list or identifying information for providers described in
				clause (ii)(I). Upon such selection, the one-stop operator involved shall, to
				the extent practicable, refer such individual to the eligible provider of
				training services, and arrange for payment for such services through a career
				enhancement account.
										(iv)CoordinationEach
				local board may, through one-stop centers, coordinate career enhancement
				accounts with other Federal, State, local, or private job training programs or
				sources to assist the individual in obtaining training services.
										(v)Enhanced career
				enhancement accountsEach local board may, through one-stop
				centers, assist individuals receiving career enhancement accounts through the
				establishment of such accounts that include, in addition to the funds provided
				under this paragraph, funds from other programs and sources that will assist
				the individual in obtaining training
				services.
										;
				and
								(vi)in subparagraph (F) (as so
			 redesignated)—
								(I)in the subparagraph heading, by striking
			 individual training
			 accounts and inserting career enhancement
			 accounts;
								(II)in clause (i) by
			 striking individual training accounts and inserting
			 career enhancement accounts;
								(III)in clause (ii)—
									(aa)by striking an individual training
			 account and inserting a career enhancement
			 account;
									(bb)in subclause (II), by
			 striking individual training accounts and inserting
			 career enhancement accounts;
									(cc)in subclause (II) by
			 striking or after the semicolon;
									(dd)in subclause (III) by
			 striking the period and inserting ; or; and
									(ee)by adding at the end of
			 the following:
										
											(IV)the local board determines that it would be
				most appropriate to award a contract to an institution of higher education in
				order to facilitate the training of multiple individuals in in-demand sectors
				or occupations, if such contract does not limit customer
				choice.
											;
									(IV)in clause (iii), by striking adult
			 or dislocated worker and inserting individual;
			 and
								(V)in clause (iv)—
									(aa)by redesignating subclause (IV) as
			 subclause (V) and inserting after subclause (III) the following:
										
											(IV)Individuals with
				disabilities.
											;
									(6)in subsection (d) (as so
			 redesignated)—
						(A)by amending paragraph (1) to read as
			 follows:
							
								(1)Discretionary one-stop
				delivery activities
									(A)In
				generalFunds allocated to a
				local area under section 133(b) may be used to provide, through the one-stop
				delivery system—
										(i)customized screening and referral of
				qualified participants in training services to employers;
										(ii)customized
				employment-related services to employers on a fee-for-service basis;
										(iii)customer supports,
				including transportation and childcare, to navigate among multiple services and
				activities for special participant populations that face multiple barriers to
				employment, including individuals with disabilities;
										(iv)employment and training
				assistance provided in coordination with child support enforcement activities
				of the State agency carrying out subtitle D of title IV of the Social Security
				Act (42 U.S.C. 651 et seq.);
										(v)incorporating
				pay-for-performance contracting strategies as an element in funding activities
				under this section;
										(vi)activities to facilitate
				remote access to services provided through a one-stop delivery system,
				including facilitating access through the use of technology; and
										(vii)activities to carry out
				business services and strategies that meet the workforce investment needs of
				local area employers, as determined by the local board, consistent with the
				local plan under section
				118.
										.
						(B)by striking paragraphs
			 (2) and (3); and
						(C)by adding at the end the
			 following:
							
								(2)Incumbent worker
				training programs
									(A)In
				generalThe local board may
				use funds allocated to a local area under section 133(b)(2) to carry out
				incumbent worker training programs in accordance with this paragraph.
									(B)Training
				activitiesThe training programs for incumbent workers under this
				paragraph shall be carried out by the local area in conjunction with the
				employers of such workers for the purpose of assisting such workers in
				obtaining the skills necessary to retain employment and avert layoffs.
									(C)Employer match
				required
										(i)In
				generalEmployers
				participating in programs under this paragraph shall be required to pay a
				proportion of the costs of providing the training to the incumbent workers of
				the employers. The State board, in consultation with the local board as
				appropriate, shall establish the required portion of such costs, which may
				include in-kind contributions. The required portion shall not be less than 50
				percent of the costs.
										(ii)Calculation of
				matchThe wages paid by an employer to a worker while they are
				attending training may be included as part of the required payment of the
				employer.
										;
				and
						(7)by adding at the end the following:
						
							(e)Priority for Placement
				in Private Sector JobsIn
				providing employment and training activities authorized under this section, the
				State and local board shall give priority to placing participants in jobs in
				the private sector.
							(f)Veteran employment
				specialist
								(1)In
				generalA local area shall
				hire and employ one or more veteran employment specialist to carry out
				employment, training, and placement services under this subsection.
								(2)Principal
				dutiesA veteran employment specialist in a local area
				shall—
									(A)conduct outreach to
				employers in the local area to assist veterans, including disabled veterans, in
				gaining employment, including—
										(i)conducting seminars for
				employers; and
										(ii)in conjunction with
				employers, conducting job search workshops, and establishing job search groups;
				and
										(B)facilitate employment,
				training, supportive, and placement services furnished to veterans, including
				disabled and homeless veterans, in the local area.
									(3)Hiring preference for
				veterans and individuals with expertise in serving veteransA
				local area shall, to the maximum extent practicable, employ veterans or
				individuals with expertise in serving veterans to carry out the services
				described in paragraph (2). In hiring an individual to serve as a veteran
				employment specialist, a local board shall give preference to veterans and
				other individuals in the following order:
									(A)To qualified
				service-connected disabled veterans.
									(B)If no veteran described
				in subparagraph (A) is available, to qualified eligible veterans.
									(C)If no veteran described
				in subparagraph (A) or (B) is available, to any other individuals with
				expertise in serving veterans.
									(4)Reporting
									(A)In
				generalEach veteran employment specialist shall be
				administratively responsible to the manager of the one-stop delivery center in
				the local area and shall provide reports, not less frequently than quarterly,
				to the manager of such center and to the Director for Veterans’ Employment and
				Training for the State on compliance by the representative with Federal law and
				regulations with respect to the special services and hiring preferences
				described in paragraph (3) for veterans and individuals with expertise in
				serving veterans.
									(B)Report to
				SecretaryEach State shall submit to the Secretary an annual
				report on the qualifications used by the local area in making hiring
				determinations for a veteran employment specialist and the salary structure
				under which such specialists are compensated.
									(C)Report to
				CongressThe Secretary shall
				submit to the Committee on Education and the Workforce of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate an annual report summarizing the reports submitted under
				subparagraph (B), including summaries of outcomes achieved by participating
				veterans disaggregated by local communities.
									(5)Part-time
				employeesA part-time veteran employment specialist shall perform
				the functions of a veteran employment specialist under this subsection on a
				halftime basis.
								(6)Training
				requirementsEach veteran employment specialist described in
				paragraph (1) shall satisfactorily complete training provided by the National
				Veterans' Employment and Training Institute during the three-year period that
				begins on the date on which the employee is so assigned.
								(7)Specialist’s
				dutiesA full-time veteran
				employment specialist shall perform only duties related to the employment,
				training, supportive, and placement services under this subtitle, and shall not
				perform other non-veteran-related duties if such duties detract from the
				specialist’s ability to perform the specialist's duties related to employment,
				training, and placement services under this
				subtitle.
								.
					114.Performance
			 accountability systemSection
			 136 (29 U.S.C. 2871) is amended—
					(1)in subsection (b)—
						(A)by amending paragraphs
			 (1) and (2) to read as follows:
							
								(1)In
				generalFor each State, the State performance measures shall
				consist of—
									(A)(i)the core indicators of
				performance described in paragraph (2)(A); and
										(ii)additional indicators of
				performance (if any) identified by the State under paragraph (2)(B); and
										(B)a State adjusted level of
				performance for each indicator described in subparagraph (A).
									(2)Indicators of
				performance
									(A)Core indicators of
				performance
										(i)In
				generalThe core indicators
				of performance for the program of employment and training activities authorized
				under sections 132(a)(2), 134, and 175, the program of adult education and
				literacy activities authorized under title II, and the program authorized under
				title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than
				section 112 or part C of that title (29 U.S.C. 732, 741), shall consist of the
				following indicators of performance, each disaggregated by the populations
				identified in the State and local plans:
											(I)the percentage and number
				of program participants who are in unsubsidized employment during the second
				full calendar quarter after exit from the program;
											(II)the percentage and
				number of program participants who are in unsubsidized employment during the
				fourth full calendar quarter after exit from the program;
											(III)the median earnings of
				program participants who are in unsubsidized employment during the second full
				calendar quarter after exit from the program compared to the median earnings of
				such participants prior to the training received under such program;
											(IV)the percentage and
				number of program participants who obtain a recognized postsecondary
				credential, including a registered apprenticeship, an industry-recognized
				credential, or a regular secondary school diploma or its recognized equivalent
				(subject to clause (iii)), during participation in or within 1 year after exit
				from program;
											(V)the percentage and number of program
				participants who, during a program year—
												(aa)are in an education or
				training program that leads to a recognized postsecondary credential, including
				a registered apprenticeship or on-the-job training program, an
				industry-recognized credential, a regular secondary school diploma or its
				recognized equivalent, or unsubsidized employment; and
												(bb)are achieving measurable
				basic skill gains toward such a credential or employment; and
												(VI)the percentage and number of program
				participants who obtain unsubsidized employment in the field relating to the
				training services described in section 134(c)(4) that such participants
				received.
											(ii)Indicator relating to
				credentialFor purposes of clause (i)(IV), program participants
				who obtain a regular secondary school diploma or its recognized equivalent
				shall be included in the percentage counted as meeting the criterion under such
				clause only if such participants, in addition to obtaining such diploma or its
				recognized equivalent, have, within 1 year after exit from the program,
				obtained or retained employment, have been removed from public assistance, or
				are in an education or training program leading to a recognized postsecondary
				credential described in clause (i)(IV).
										(B)Additional
				indicatorsA State may identify in the State plan additional
				indicators for workforce investment activities authorized under this
				subtitle.
									;
				and
						(B)in paragraph (3)—
							(i)in subparagraph
			 (A)—
								(I)in the heading, by
			 striking and customer
			 satisfaction indicator;
								(II)in clause (i), by
			 striking and the customer satisfaction indicator described in paragraph
			 (2)(B);
								(III)in clause (ii), by
			 striking and the customer satisfaction indicator of performance, for the
			 first 3 and inserting , for the first 2;
								(IV)in clause (iii)—
									(aa)in the heading, by
			 striking 3
			 years and inserting 2 years; and
									(bb)by striking and
			 the customer satisfaction indicator of performance, for the first 3 program
			 years and inserting for the first 2 program
			 years;
									(V)in clause (iv)—
									(aa)by striking subclause
			 (I) and redesignating subclauses (II) and (III) as subclauses (I) and (II),
			 respectively; and
									(bb)in subclause (I) (as so
			 redesignated)—
										(AA)by striking
			 taking into account and inserting which shall be adjusted
			 based on;
										(BB)by inserting ,
			 such as unemployment rates and job losses or gains in particular
			 industries after economic conditions; and
										(CC)by inserting ,
			 such as indicators of poor work experience, dislocation from high-wage
			 employment, low levels of literacy or English proficiency, disability status,
			 including the number of veterans with disabilities, and welfare
			 dependency after program;
										(VI)by striking clause (v)
			 and redesignating clause (vi) as clause (v); and
								(VII)in clause (v) (as so
			 redesignated),
									(aa)by striking
			 described in clause (iv)(II) and inserting described in
			 clause (iv)(I); and
									(bb)by striking or
			 (v); and
									(ii)in subparagraph (B), by
			 striking paragraph (2)(C) and inserting paragraph
			 (2)(B);
							(2)in subsection
			 (c)(1)(A)—
						(A)by amending clause (i) to
			 read as follows: (i) the core indicators of performance described in
			 subsection (b)(2)(A) for activities described in such subsections, other than
			 statewide workforce investment activities; and;
						(B)in clause (ii), by
			 striking (b)(2)(C) and inserting (b)(2)(B);
			 and
						(C)by amending paragraph (3)
			 to read as follows:
							
								(3)DeterminationsIn
				determining such local levels of performance, the local board, the chief
				elected official, and the Governor shall ensure such levels are adjusted based
				on the specific economic characteristics (such as unemployment rates and job
				losses or gains in particular industries), demographic characteristics, or
				other characteristics of the population to be served in the local area, such as
				poor work history, lack of work experience, dislocation from high-wage
				employment, low levels of literacy or English proficiency, disability status,
				including the number of veterans with disabilities, and welfare
				dependency.
								;
						(3)in subsection (d)—
						(A)in paragraph (1)—
							(i)by striking 127
			 or;
							(ii)by inserting maintain a central
			 repository of policies related to access, eligibility, availability of
			 services, and other matters approved by the State board and plans and such
			 policies approved by each local board and make such repository available to the
			 public, including by electronic means and shall after 132
			 shall; and
							(iii)by striking and
			 the customer satisfaction indicator each place it appears;
							(B)in paragraph (2)—
							(i)in subparagraph (A), by
			 striking section 134(d)(4) and inserting section
			 134(c)(4);
							(ii)in subparagraph (E), by
			 striking (excluding participants who received only self-service and
			 informational activities); and inserting a semicolon;
							(iii)by striking
			 and at the end of subparagraph (E);
							(iv)by striking the period at the end of
			 subparagraph (F) and inserting a semicolon;
							(v)by adding at the end, the
			 following:
								
									(G)with respect to each
				local area in the State—
										(i)the number of individuals
				who received work ready services described under section 134(c)(2) and the
				number of individuals who received training services described under section
				134(c)(4) during the most recent program year and fiscal year, and the
				preceding 5 program years, where the individuals received the training,
				disaggregated by the type of entity that provided the training, and the amount
				of funds spent on each type of service;
										(ii)the number of
				individuals who successfully exited out of work ready services described under
				section 134(c)(2) and the number of individuals who exited out of training
				services described under section 134(c)(4) during the most recent program year
				and fiscal year, and the preceding 5 program years, and where the individuals
				received the training, disaggregated by the type of entity that provided the
				training; and
										(iii)the average cost per
				participant of those individuals who received work ready services described
				under section 134(c)(2) and the average cost per participant of those
				individuals who received training services described under section 134(c)(4)
				during the most recent program year and fiscal year, and the preceding 5
				program years, and where the individuals received the training, disaggregated
				by the type of entity that provided the training; and
										(H)the amount of funds spent on training
				services and discretionary one-stop delivery activities, disaggregated by the
				populations identified in the State and local
				plans.
									;
							(C)in paragraph (3)(A), by
			 striking through publication and inserting through
			 electronic means; and
						(D)by adding at the end the
			 following:
							
								(4)Data
				validationIn preparing the reports described in this subsection,
				each State shall establish procedures, consistent with guidelines issued by the
				Secretary, to ensure the information contained in the report is valid and
				reliable.
								;
						(4)in subsection (g)—
						(A)in paragraph (1)(A), by
			 striking or (B);
						(B)in paragraph (1)(B), by
			 striking may reduce by not more than 5 percent, and inserting
			 shall reduce; and
						(C)by striking paragraph (2)
			 and inserting the following:
							
								(2)Funds resulting from
				reduced allotmentsThe Secretary shall return to the Treasury the
				amount retained, as a result of a reduction in an allotment to a State made
				under paragraph
				(1)(B).
								;
						(5)in subsection (h)(1), by
			 striking or (B);
					(6)in subsection
			 (h)(2)—
						(A)in subparagraph (A), by
			 amending the matter preceding clause (i) to read as follows:
							
								(A)In
				generalIf such failure continues for a second consecutive year,
				the Governor shall take corrective actions, including the development of a
				reorganization plan. Such plan
				shall—
								;
						(B)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
						(C)by inserting after
			 subparagraph (A), the following:
							
								(B)Reduction in the amount
				of grantIf such failure continues for a third consecutive year,
				the Governor of a State shall reduce the amount of the grant that would (in the
				absence of this subparagraph) be payable to the local area under such program
				for the program year after such third consecutive year. Such penalty shall be
				based on the degree of failure to meet local levels of
				performance.
								;
						(D)in subparagraph (C)(i)
			 (as so redesignated), by striking a reorganization plan under
			 subparagraph (A) may, not later than 30 days after receiving notice of the
			 reorganization plan, appeal to the Governor to rescind or revise such
			 plan and inserting corrective actions under subparagraphs (A)
			 and (B) may, not later than 30 days after receiving notice of the actions,
			 appeal to the Governor to rescind or revise such actions; and
						(E)in subparagraph (D) (as
			 so redesignated), by striking subparagraph (B) each place it
			 appears and inserting subparagraph (C);
						(7)in subsection (i)(1)(C),
			 by striking (b)(3)(A)(vi) and inserting
			 (b)(3)(A)(v);
					(8)in subsection (i)(1)(B),
			 by striking subsection (b)(2)(C) and inserting subsection
			 (b)(2)(B); and
					(9)by adding at the end the
			 following subsection:
						
							(j)Use of core indicators
				for other programsIn addition to the programs carried out under
				chapter 5, and consistent with the requirements of the applicable authorizing
				laws, the Secretary shall use the core indicators of performance described in
				subsection (b)(2)(A) to assess the effectiveness of the programs described
				under section 121(b)(1)(B) that are carried out by the
				Secretary.
							.
					115.Authorization of
			 appropriationsSection 137 (29
			 U.S.C. 2872) is amended to read as follows:
					
						137.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out the activities described in section
				132, $6,292,486,000 for fiscal year 2013 and each of the 5 succeeding fiscal
				years.
						.
				CJob Corps
				116.Job Corps
			 purposesParagraph (1) of
			 section 141 (29 U.S.C. 2881(1)) is amended to read as follows:
					
						(1)to maintain a national Job Corps program
				for at-risk youth, carried out in partnership with States and communities, to
				assist eligible youth to connect to the workforce by providing them with
				intensive academic, career and technical education, and service-learning
				opportunities, in residential and nonresidential centers, in order for such
				youth to obtain regular secondary school diplomas, industry-recognized
				credentials, or recognized postsecondary credentials leading to successful
				careers in in-demand industries that will result in opportunities for
				advancement;
						.
				117.Job Corps
			 definitionsSection 142 (29
			 U.S.C. 2882) is amended—
					(1)in paragraph (2)—
						(A)in the paragraph heading,
			 by striking Applicable;
						(B)by striking
			 applicable;
						(C)by striking
			 customer service; and
						(D)by striking
			 intake and inserting assessment;
						(2)in paragraph (4), by
			 striking before completing the requirements and all that follows
			 and inserting prior to becoming a graduate.; and
					(3)in paragraph (5), by
			 striking has completed the requirements and all that follows and
			 inserting the following: who, as a result of participation in the Job
			 Corps program, has received a regular secondary school diploma, completed the
			 requirements of a career and technical education and training program, or
			 received, or is making satisfactory progress (as defined under section 484(c)
			 of the Higher Education Act of 1965 (20 U.S.C. 1091(c)) toward receiving, a
			 recognized postsecondary credential, including an industry-recognized
			 credential that prepares individuals for employment leading to economic
			 self-sufficiency..
					118.Individuals eligible
			 for the job corpsSection 144
			 (29 U.S.C. 2884) is amended—
					(1)by amending paragraph (1)
			 to read as follows:
						
							(1)not less than age 16 and
				not more than age 24 on the date of
				enrollment;
							;
					(2)in paragraph (3)(B), by
			 inserting secondary before school; and
					(3)in paragraph (3)(E), by
			 striking vocational and inserting career and technical
			 education and.
					119.Recruitment,
			 screening, selection, and assignment of enrolleesSection 145 (29 U.S.C. 2885) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (2)(C)(i) by
			 striking vocational and inserting career and technical
			 education and training;
						(B)in paragraph (3)—
							(i)by striking To the
			 extent practicable, the and inserting The;
							(ii)in subparagraph
			 (A)—
								(I)by striking
			 applicable; and
								(II)by inserting
			 and after the semicolon;
								(iii)by striking
			 subparagraphs (B) and (C); and
							(iv)by adding at the end the
			 following:
								
									(B)organizations that have a
				demonstrated record of effectiveness in placing at-risk youth into
				employment.
									;
				and
							(C)in paragraph (5), by
			 inserting at the end the following: The Secretary shall allot not more
			 than ½ of 1 percent of the budget of the Job Corps program for the purpose of
			 this paragraph.;
						(2)in subsection (b)—
						(A)in paragraph (1)—
							(i)in subparagraph (B), by
			 inserting and agrees to such rules after failure to
			 observe the rules; and
							(ii)by amending subparagraph (C) to read as
			 follows:
								
									(C)the individual has passed a background
				check conducted in accordance with procedures established by the Secretary,
				which shall include—
										(i)a search of the State criminal registry or
				repository in the State where the individual resides and each State where the
				individual previously resided;
										(ii)a search of State-based
				child abuse and neglect registries and databases in the State where the
				individual resides and each State where the individual previously
				resided;
										(iii)a search of the
				National Crime Information Center;
										(iv)a Federal Bureau of
				Investigation fingerprint check using the Integrated Automated Fingerprint
				Identification System; and
										(v)a search of the National
				Sex Offender Registry established under the Adam Walsh Child Protection and
				Safety Act of 2006 (42 U.S.C. 16901 et
				seq.).
										;
				and
							(B)by adding at the end the
			 following new paragraph:
							
								(3)Individuals convicted
				of a crimeAn individual
				shall be ineligible for enrollment if the individual—
									(A)makes a false statement in connection with
				the criminal background check described in paragraph (1)(C);
									(B)is registered or is required to be
				registered on a State sex offender registry or the National Sex Offender
				Registry established under the Adam Walsh Child Protection and Safety Act of
				2006 (42 U.S.C. 16901 et seq.); or
									(C)has been convicted of a felony consisting
				of—
										(i)homicide;
										(ii)child abuse or
				neglect;
										(iii)a crime against
				children, including child pornography;
										(iv)a crime involving rape
				or sexual assault; or
										(v)physical assault,
				battery, or a drug-related offense, committed within the past 5
				years.
										.
						(3)in subsection (c)—
						(A)in paragraph (1)—
							(i)by striking 2
			 years and inserting year; and
							(ii)by striking an
			 assignment and inserting a;
							(B)in paragraph (2)—
							(i)in the matter preceding
			 subparagraph (A), by striking , every 2 years,;
							(ii)in subparagraph (B), by
			 striking and at the end; and
							(iii)in subparagraph
			 (C)—
								(I)by inserting the
			 education and training after including; and
								(II)by striking the period
			 at the end and inserting ; and; and
								(C)by adding at the end the
			 following:
							
								(D)the performance of the
				Job Corps center relating to the indicators described in paragraphs (1) and (2)
				in section 159(c)(1), and whether any actions have been taken with respect to
				such center pursuant to paragraph (3) of section
				159(f).
								;
						(4)in subsection (d)—
						(A)in paragraph (1)—
							(i)in the matter preceding
			 subparagraph (A), by striking is closest to the home of the enrollee,
			 except that the and inserting offers the type of career and
			 technical education and training selected by the individual and, among the
			 centers that offer such education and training, is closest to the home of the
			 individual. The;
							(ii)by striking subparagraph
			 (A); and
							(iii)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
			 and
							(B)in paragraph (2), by
			 inserting that offers the career and technical education and training
			 desired by after home of the enrollee .
						120.Job Corps
			 CentersSection 147 (29 U.S.C.
			 2887) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by
			 striking vocational both places it appears and inserting
			 career and technical; and
							(ii)in subparagraph
			 (B)—
								(I)by striking
			 may and inserting shall;
								(II)by inserting that
			 resides in the State in which the Jobs Corps center is located before
			 to provide; and
								(III)by inserting before the
			 period at the end the following: , as appropriate;
								(B)in paragraph (2)—
							(i)in subparagraph
			 (A)—
								(I)by striking
			 subsections (c) and (d) of section 303 of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253) and inserting
			 subsections (a) and (b) of section 3304 of title 41, United States
			 Code; and
								(II)by striking
			 industry council and inserting workforce
			 council;
								(ii)in subparagraph
			 (B)(i)—
								(I)by amending subclause
			 (II) to read as follows:
									
										(II)the ability of the
				entity to offer career and technical education and training that the workforce
				council proposes under section
				154(c);
										;
								(II)in subclause (III), by
			 striking is familiar with the surrounding communities, and
			 inserting demonstrates relationships with the surrounding communities,
			 employers, workforce boards, and by striking and at the
			 end;
								(III)by amending subclause
			 (IV) to read as follows:
									
										(IV)the performance of the
				entity, if any, relating to operating or providing activities described in this
				subtitle to a Job Corps center, including the entity’s demonstrated
				effectiveness in assisting individuals in achieving the primary and secondary
				indicators of performance described in paragraphs (1) and (2) of section
				159(c); and
										;
				and
								(IV)by adding at the end the
			 following new subclause:
									
										(V)the ability of the entity
				to demonstrate a record of successfully assisting at-risk youth to connect to
				the workforce, including by providing them with intensive academic, and career
				and technical education and training.
										;
				and
								(iii)in subparagraph
			 (B)(ii), by striking , as appropriate;
							(2)in subsection (b), by
			 striking In any year, no more than 20 percent of the individuals
			 enrolled in the Job Corps may be nonresidential participants in the Job
			 Corps.;
					(3)by amending subsection
			 (c) to read as follows:
						
							(c)Civilian conservation
				centers
								(1)In
				generalThe Job Corps centers may include Civilian Conservation
				Centers, operated under an agreement between the Secretary of Labor and the
				Secretary of Agriculture, that are located primarily in rural areas. Such
				centers shall adhere to all the provisions of this subtitle, and shall provide,
				in addition to education, career and technical education and training, and
				workforce preparation skills training described in section 148, programs of
				work experience to conserve, develop, or manage public natural resources or
				public recreational areas or to develop community projects in the public
				interest.
								(2)Selection
				processThe Secretary shall select an entity that submits an
				application under subsection (d) to operate a Civilian Conservation Center on a
				competitive basis, as provided in subsection
				(a).
								;
				and
					(4)by striking subsection
			 (d) and inserting the following:
						
							(d)ApplicationTo
				be eligible to operate a Job Corps center under this subtitle, an entity shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, including—
								(1)a description of the
				program activities that will be offered at the center, including how the career
				and technical education and training reflect State and local employment
				opportunities, including in in-demand industries;
								(2)a description of the
				counseling, placement, and support activities that will be offered at the
				center, including a description of the strategies and procedures the entity
				will use to place graduates into unsubsidized employment upon completion of the
				program;
								(3)a description of the
				demonstrated record of effectiveness that the entity has in placing at-risk
				youth into employment, including past performance of operating a Job Corps
				center under this subtitle;
								(4)a description of the
				relationships that the entity has developed with State and local workforce
				boards, employers, State and local educational agencies, and the surrounding
				communities in an effort to promote a comprehensive statewide workforce
				development system;
								(5)a description of the
				strong fiscal controls the entity has in place to ensure proper accounting of
				Federal funds;
								(6)a description of the
				strategies and policies the entity will utilize to reduce participant
				costs;
								(7)a detailed budget of the
				activities that will be supported using funds under this subtitle;
								(8)a detailed budget of the
				activities that will be supported using funds from non-Federal
				resources;
								(9)an assurance the entity
				will comply with the administrative cost limitation included in section
				151(c);
								(10)an assurance the entity
				is licensed to operate in the State in which the center is located; and
								(11)an assurance the entity
				will comply with and meet basic health and safety codes, including those
				measures described in section 152(b).
								(e)Length of
				agreementThe agreement described in subsection (a)(1)(A) shall
				be for not longer than a 2-year period. The Secretary may renew the agreement
				for 3 one-year periods if the entity meets the requirements of subsection
				(f).
							(f)Renewal
								(1)In
				generalSubject to paragraph (2), the Secretary may renew the
				terms of an agreement described in subsection (a)(1)(A) for an entity to
				operate a Job Corps center if the center meets or exceeds each of the
				indicators of performance described in section 159(c)(1).
								(2)Recompetition
									(A)In
				generalNotwithstanding paragraph (1), the Secretary shall not
				renew the terms of the agreement for an entity to operate a Job Corps center if
				such center is ranked in the bottom quintile of centers described in section
				159(f)(2) for any program year. Such entity may submit a new application under
				subsection (d) only if such center has shown significant improvement in the
				indicators of performance described in section 159(c)(1) over the last program
				year.
									(B)ViolationsThe
				Secretary shall not select an entity to operate a Job Corps center if such
				entity or such center has been found to have a systemic or substantial material
				failure that involves—
										(i)a threat to the health,
				safety, or civil rights of program participants or staff;
										(ii)the misuse of funds
				received under this subtitle;
										(iii)loss of legal status or
				financial viability, loss of permits, debarment from receiving Federal grants
				or contracts, or the improper use of Federal funds;
										(iv)failure to meet any
				other Federal or State requirement that the entity has shown an unwillingness
				or inability to correct, after notice from the Secretary, within the period
				specified; or
										(v)an unresolved area of
				noncompliance.
										(g)Current
				granteesNot later than 60
				days after the date of enactment of the Workforce Investment Improvement Act of 2012
				and notwithstanding any previous grant award or renewals of such award under
				this subtitle, the Secretary shall require all entities operating a Job Corps
				center under this subtitle to submit an application under subsection (d) to
				carry out the requirements of this
				section.
							.
					121.Program
			 activitiesSection 148 (29
			 U.S.C. 2888) is amended—
					(1)by amending subsection (a) to read as
			 follows:
						
							(a)Activities provided
				through job corps centers
								(1)In
				GeneralEach Job Corps center shall provide enrollees with an
				intensive, well-organized, and supervised program of education, career, and
				technical education and training, work experience, recreational activities,
				physical rehabilitation and development, and counseling. Each Job Corps center
				shall provide enrollees assigned to the center with access to work-ready
				services described in section 134(c)(2).
								(2)Relationship to
				opportunities
									(A)In
				generalThe activities provided under this subsection shall be
				targeted to helping enrollees, on completion of their enrollment—
										(i)secure and maintain
				meaningful unsubsidized employment;
										(ii)complete secondary
				education and obtain a regular secondary school diploma;
										(iii)enroll in and complete
				postsecondary education or training programs, including obtaining recognized
				postsecondary credentials, industry-recognized credentials, and registered
				apprenticeships; or
										(iv)satisfy Armed Forces
				requirements.
										(B)Link to employment
				opportunitiesThe career and technical education and training
				provided shall be linked to the employment opportunities in in-demand
				industries in the State in which the Job Corps center is
				located.
									;
				and
					(2)in subsection (b)—
						(A)in the subsection
			 heading, by striking Education and Vocational and inserting
			 Academic and Career and
			 Technical Education and;
						(B)by striking
			 may after The Secretary and inserting
			 shall; and
						(C)by striking
			 vocational each place it appears and inserting career and
			 technical; and
						(3)in paragraph (3) of
			 subsection (c), by striking have achieved a satisfactory rate of
			 completion and placement in training-related jobs and inserting
			 have met or exceeded the performance measurements in paragraphs (1) and
			 (2) in section 159(c).
					122.Counseling and Job
			 PlacementSection 149 (29
			 U.S.C. 2889) is amended—
					(1)in subsection (a), by
			 striking vocational and inserting career and technical
			 education and;
					(2)in subsection (b), by
			 striking make every effort to arrange to; and
					(3)by striking subsection
			 (d).
					123.SupportSubsection (b) of section 150 (29 U.S.C.
			 2890) is amended to read as follows:
					
						(b)Transition allowances
				and support for graduatesThe
				Secretary shall arrange for a transition allowance to be paid to graduates. The
				transition allowance shall be incentive-based to reflect a graduate’s
				completion of academic, career and technical education or training, and
				attainment of a recognized postsecondary credential, including an
				industry-recognized
				credential.
						.
				124.OperationsSection 151 (29 U.S.C. 2891) is
			 amended—
					(1)in the header, by
			 striking Operating
			 plan. and inserting Operations.;
					(2)in subsection (a), by
			 striking In
			 General.— and inserting Operating
			 Plan.—;
					(3)by striking subsection
			 (b) and redesignating subsection (c) as subsection (b);
					(4)by amending subsection
			 (b) (as so redesignated)—
						(A)in the heading by
			 inserting of Operating
			 Plan after Availability; and
						(B)by striking
			 subsections (a) and (b) and inserting subsection
			 (a); and
						(5)by adding at the end the
			 following new subsection:
						
							(c)Administrative
				costsNot more than 10
				percent of the funds allotted under section 147 to an entity selected to
				operate a Job Corps center may be used by the entity for administrative costs
				under this
				subtitle.
							.
					125.Community
			 participationSection 153 (29
			 U.S.C. 2893) is amended to read as follows:
					
						153.Community
				participationThe director of
				each Job Corps center shall encourage and cooperate in activities to establish
				a mutually beneficial relationship between Job Corps centers in the State and
				nearby communities. Such activities may include the use of any local workforce
				development boards established under section 117 to provide a mechanism for
				joint discussion of common problems and for planning programs of mutual
				interest.
						.
				126.Workforce
			 councilsSection 154 (29
			 U.S.C. 2894) is amended to read as follows:
					
						154.Workforce
				councils
							(a)In
				generalEach Job Corps center shall have a workforce council
				appointed by the Governor of the State in which the Job Corps center is
				located.
							(b)Workforce council
				composition
								(1)In
				GeneralA workforce council shall be comprised of—
									(A)business members of the
				State Board described in section 111(b)(1)(B)(i);
									(B)business members of the
				local Boards described in section 117(b)(2)(A) located in the State;
									(C)a representative of the
				State Board described in section 111(f); and
									(D)such other
				representatives and State agency officials as the Governor may
				designate.
									(2)MajorityA
				2/3rds majority of the members of the workforce council
				shall be representatives described in paragraph (1)(A).
								(c)ResponsibilitiesThe
				responsibilities of the workforce council shall be—
								(1)to review all the
				relevant labor market information, including related information in the State
				workforce plan in section 112, to—
									(A)determine the in-demand
				industries in the State in which enrollees intend to seek employment after
				graduation;
									(B)determine the skills and
				education that are necessary to obtain the employment opportunities described
				in subparagraph (A); and
									(C)determine the type or
				types of career and technical education and training that will be implemented
				at the center to enable the enrollees to obtain the employment opportunities;
				and
									(2)to meet at least once a
				year to reevaluate the labor market information, and other relevant
				information, to determine any necessary changes in the career and technical
				education and training provided at the center.
								(d)New
				centersThe workforce council for a Job Corps center that is not
				yet operating shall carry out the responsibilities described in subsection (c)
				at least 3 months prior to the date on which the center accepts the first
				enrollee at the
				center.
							.
				127.Technical
			 assistanceSection 156 is
			 amended to read as follows:
					
						156.Technical assistance
				to centers
							(a)In
				generalFrom the funds
				reserved under section 132(a)(3), the Secretary shall provide, directly or
				through grants, contracts, or other agreements or arrangements as the Secretary
				considers appropriate, technical assistance and training for the Job Corps
				program for the purposes of improving program quality.
							(b)ActivitiesIn
				providing training and technical assistance and for allocating resources for
				such assistance, the Secretary shall—
								(1)assist entities,
				including those entities not currently operating a Job Corps center, in
				developing the application described in section 147(d);
								(2)assist Job Corps centers
				and programs in correcting deficiencies and violations under this
				subtitle;
								(3)assist Job Corps centers
				and programs in meeting or exceeding the indicators of performance described in
				paragraph (1) and (2) of section 159; and
								(4)assist Job Corps centers
				and programs in the development of sound management practices, including
				financial management
				procedures.
								.
				128.Special
			 provisionsSection 158 (29
			 U.S.C. 2989) is amended—
					(1)by amending paragraph (1)
			 in subsection (c), by striking title II of the Federal Property and
			 Administrative Services Act of 1949 (40 U.S.C. 481 et seq.) and
			 inserting chapter of 5 title 40, United States Code,;
					(2)by striking subsection
			 (e); and
					(3)by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively.
					129.Performance
			 accountability managementSection 159 (29 U.S.C. 2899) is
			 amended—
					(1)in the section heading,
			 by striking Management
			 Information and inserting Performance Accountability and Management;
			 and
					(2)by striking subsections
			 (c) through (g);
					(3)by inserting after
			 subsection (b) the following:
						
							(c)Indicators of
				Performance
								(1)Primary
				indicatorsThe annual primary indicators of performance for Job
				Corps centers shall include—
									(A)the percentage and number
				of enrollees who graduate from the Job Corps center;
									(B)the percentage and number
				of graduates who entered unsubsidized employment related to the career and
				technical education and training received through the Job Corps center, except
				that such calculation shall not include enrollment in education, the military
				or volunteer service;
									(C)the percentage and number
				of graduates who obtained a recognized postsecondary credential, including an
				industry-recognized credential or a registered apprenticeship; and
									(D)the cost per successful
				performance outcome, which is calculated by comparing the number graduates who
				were placed in a job or obtained a recognized credential, including an
				industry-recognized credential, to total program costs, including all
				operations, construction, and administration costs at each Job Corp
				center.
									(2)Secondary
				indicatorsThe annual secondary indicators of performance for Job
				Corps centers shall include—
									(A)the percentage and number
				of graduates who entered unsubsidized employment not related to the career and
				technical education and training received through the Job Corps center;
									(B)the percentage and number
				of graduates who entered into postsecondary education;
									(C)the percentage and number
				of graduates who entered into the military;
									(D)the average wage of
				graduates who are in unsubsidized employment—
										(i)on the first day of
				employment; and
										(ii)6 months after the first
				day;
										(E)the number and percentage
				of graduates who entered unsubsidized employment and were retained in the
				unsubsidized employment—
										(i)6 months after the first
				day of employment; and
										(ii)12 months after the
				first day of employment;
										(F)the percentage and number
				of enrollees compared to the percentage and number of enrollees the Secretary
				has established targets in section 145(c)(1);
									(G)the cost per training
				slot, which is calculated by comparing the program’s maximum number of students
				that can be enrolled in a Job Corps center at any given time during the program
				year to the number of enrollees in the same program year; and
									(H)the number and percentage
				of former enrollees, including the number dismissed under the zero tolerance
				policy described in section 152(b).
									(3)Indicators of
				performance for recruitersThe annual indicators of performance
				for recruiters shall include the measurements described in subparagraph (A) of
				paragraph (1) and subparagraphs (F), (G), and (H) of paragraph (2).
								(4)Indicators of
				performance of career transition service providersThe annual
				indicators of performance of career transition service providers shall include
				the measurements described in subparagraphs (B) and (C) of paragraph (1) and
				subparagraphs, (B), (C), (D), (E), and (F) of paragraph (2).
								(d)Additional
				informationThe Secretary shall collect, and submit in the report
				described in subsection (f), information on the performance of each Job Corps
				center, and the Job Corps program, regarding—
								(1)the number and percentage
				of former enrollees who obtained a regular secondary school diploma;
								(2)the number and percentage
				of former enrollees who entered unsubsidized employment;
								(3)the number and percentage
				of former enrollees who obtained a recognized postsecondary credential,
				including an industry-recognized credential;
								(4)the number and percentage
				of former enrollees who entered into military service; and
								(5)any additional
				information required by the Secretary.
								(e)MethodsThe
				Secretary shall collect the information described in subsections (c) and (d),
				using methods described in section 136(i)(2) and consistent with State law, by
				entering into agreements with the States to access such data for Job Corps
				enrollees, former enrollees, and graduates.
							(f)Transparency and
				accountability
								(1)ReportThe
				Secretary shall collect and annually submit to the Committee on Education and
				the Workforce of the House of Representatives and the Committee on Health,
				Education. Labor and Pensions of the Senate, as well as make available to the
				public by electronic means, a report containing—
									(A)information on the
				performance of each Job Corps center, and the Job Corps program, on the
				performance indicators described in paragraphs (1) and (2) of subsection
				(c);
									(B)a comparison of each Job
				Corps center, by rank, on the performance indicators described in paragraphs
				(1) and (2) of subsection (c);
									(C)a comparison of each Job
				Corps center, by rank, on the average performance of all primary indicators
				described in paragraph (1) of subsection (c);
									(D)information on the
				performance of the service providers described in paragraphs (2) and (3) on the
				performance indicators established under such paragraphs; and
									(E)a comparison of each
				service provider, by rank, on the performance of all service providers
				described in paragraphs (2) and (3) on the performance indicators established
				under such paragraphs.
									(2)AssessmentsThe
				Secretary shall conduct an annual assessment of the performance of each Job
				Corps center which shall include information on the Job Corps centers
				that—
									(A)are ranked in the bottom
				quintile on the performance indicator described in paragraph (1)(A)(iii);
				or
									(B)have failed safety and
				health code violations described in subsection (g).
									(3)Performance
				improvementWith respect to a Job Corps center that is identified
				under paragraph (2) or reports less than 50 percent on the performance
				indicators described in subparagraphs (A), (B), or (C) of subsection (c)(1),
				the Secretary shall develop and implement a 1 year performance improvement
				plan. Such a plan shall require action including—
									(A)providing technical
				assistance to the center;
									(B)changing the management
				staff of the center;
									(C)replacing the operator of
				the center;
									(D)reducing the capacity of
				the center; or
									(E)closing the
				center.
									(4)Closure of job corps
				centersJob Corps centers that have been identified under
				paragraph (2) or report less than 50 percent on subparagraphs (A), (B), or (C)
				under subsection (c)(1), for more than 4 consecutive years shall be closed. The
				Secretary shall ensure—
									(A)that the proposed
				decision to close the center is announced in advance to the general public
				through publication in the Federal Register and other appropriate means;
				and
									(B)the establishment of a
				reasonable comment period, not to exceed 30 days, for interested individuals to
				submit written comments to the Secretary.
									(g)Participant health and
				safetyThe Secretary shall require the Federal agency, or
				appropriate agency responsible for inspecting public buildings and safeguarding
				the health of disadvantaged students, to conduct an in-person review of the
				physical condition and health-related activities of each Job Corps center
				annually. Such review shall include a passing rate of occupancy under Federal
				and State
				ordinances.
							.
					130.Closure of
			 low-performing job corps centersSection 161 (29 U.S.C. 2901) is amended to
			 read as follows:
					
						161.Closure of
				low-performing job corps centers
							(a)AuditNot later than 3 months after the date of
				enactment of the Workforce Investment
				Improvement Act of 2012, the Secretary shall conduct an audit on
				the past 10 years of performance of Job Corps centers, including information
				indicating—
								(1)a comparison of each Job
				Corps center, by rank, on the performance indicators described in subsections
				(c) and (d) of section 159 (as such sections were in effect on the day before
				the date of enactment of the Workforce Investment Improvement Act of
				2012);
								(2)a comparison of each Job Corps center, by
				rank, on the average performance of all performance indicators described in
				subsections (c) and (d) of section 159 (as such sections were in effect on the
				day before the date of enactment of the Workforce Investment Improvement Act of
				2012); and
								(3)a listing of the centers,
				by rank, that have experienced the highest number of serious incidents of
				crimes of violence, as defined in section 16 of title 18, United States
				Code.
								(b)RecommendationsNot later than 6 months after the date of
				enactment of the Workforce Investment
				Improvement Act of 2012, the Secretary shall submit a report to
				the Education and the Workforce Committee of the House of Representatives and
				the Health, Education, Labor, and Pensions Committee of the Senate, which shall
				contain a detailed statement of the findings and conclusions from the audit
				described in
				subsection
				(a), including information indicating the centers that are
				ranked in the bottom quintile on the performance indicators described in
				paragraphs (1) and (2) of subsection (a).
							(c)ClosureNot later than 12 months after the date of
				enactment of the Workforce Investment Improvement Act of 2012, the Secretary
				shall close the Job Corps centers identified under
				subsection
				(b) in accordance with section 158(g).
							(d)TransitionThe
				Secretary shall ensure that program participants enrolled in low-performing Job
				Corps centers slated for closure under this subsection receive priority
				placement to enroll in another center in the State or neighboring
				State.
							.
				131.Reforms for opening
			 new job corps centersSubtitle
			 C of title I (29 U.S.C. 2881 et seq.) is amended by adding at the end the
			 following:
					
						162.Reforms for opening
				new job corps centers
							(a)In
				generalThe Secretary shall develop and implement specific
				policies and procedures governing the selection of the State and local area for
				construction of Job Corps centers. Such policies and procedures shall be the
				same across all regions, based on a needs assessment of the assignment plan
				described under section 145(c), and free from political favoritism, biases, or
				considerations.
							(b)Restrictions
								(1)Notification of
				congressThe Secretary shall notify the Education and the
				Workforce Committee of the House of Representatives and the Health, Education,
				Labor, and Pensions Committee of the Senate before releasing a Request for
				Proposal for the designation and construction of a Job Corps center.
								(2)Number of
				centersExcept as provided
				under paragraph (3), the Secretary shall enter into agreements with not more
				than 20 Job Corps centers per region, as those regions were in effect on the
				date of enactment of the Workforce Investment
				Improvement Act of 2012.
								(3)ExceptionThe Secretary may enter into agreements
				with more than 20 Job Corps centers upon approval, in writing, of the Chairman
				and Ranking Member of the Education and the Workforce Committee of the House of
				Representatives and the Health, Education, Labor, and Pensions Committee of the
				Senate.
								.
				DNational
			 Programs
				132.Technical
			 assistanceSection 170 (29
			 U.S.C. 2915) is amended—
					(1)by striking subsection
			 (b);
					(2)by striking:
						
							(a)General technical
				assistance
							;
					(3)by redesignating
			 paragraphs (1), (2), and (3) as subsections (a), (b), and (c) respectively, and
			 moving such subsections 2 ems to the left;
					(4)in subsection (a) (as so
			 redesignated)—
						(A)by inserting the
			 training of staff providing rapid response services, the training of other
			 staff of recipients of funds under this title, assistance regarding accounting
			 and program operation practices (when such assistance would not be duplicative
			 to assistance provided by the State), technical assistance to States that do
			 not meet State performance measures described in section 136, after
			 localities,; and
						(B)by striking from
			 carrying out activities and all that follows up to the period and
			 inserting to implement the amendments made by the Workforce Investment
			 Improvement Act of 2012;
						(5)in subsection (b) (as so
			 redesignated)—
						(A)by striking
			 paragraph (1) and inserting subsection (a);
			 and
						(B)by striking , or
			 recipient of financial assistance under any of sections 166 through
			 169,;
						(6)in subsection (c) (as so
			 redesignated), by striking paragraph (1) and inserting
			 subsection (a); and
					(7)by inserting, after
			 subsection (c) (as so redesignated), the following:
						
							(d)Best practices
				coordinationThe Secretary shall—
								(1)establish a system
				through which States may share information regarding best practices with regard
				to the operation of workforce investment activities under this Act; and
								(2)evaluate and disseminate
				information regarding best practices and identify knowledge
				gaps.
								.
					133.EvaluationsSection 172 (29 U.S.C. 2917) is
			 amended—
					(1)in subsection (a), by
			 striking the Secretary shall provide for the continuing evaluation of
			 the programs and activities, including those programs and activities carried
			 out under section 171 and inserting the Secretary, through
			 grants, contracts, or cooperative agreements, shall conduct, at least once
			 every 5 years, an independent evaluation of the programs and activities funded
			 under this Act;
					(2)in subsection (a)(4) is
			 amended to read as follows:
						
							(4)the impact of receiving
				services and not receiving services under such programs and activities on the
				community, businesses, and
				individuals;
							;
					(3)in subsection (c) is
			 amended to read as follows:
						
							(c)TechniquesEvaluations
				conducted under this section shall utilize appropriate and rigorous methodology
				and research designs, including the use of control groups chosen by scientific
				random assignment methodologies, quasi-experimental methods, impact analysis
				and the use of administrative data. The Secretary shall conduct an impact
				analysis, as described in subsection (a)(4), of the formula grant program under
				subtitle B not later than 2014, and thereafter shall conduct such an analysis
				not less than once every four
				years.
							;
					(4)in subsection (e) is
			 amended by striking the Committee on Labor and Human Resources of the
			 Senate and inserting the Committee on Health, Education, Labor,
			 and Pensions of the Senate; and
					(5)by adding at the end, the
			 following:
						
							(g)Public
				availabilityThe results of the evaluations conducted under this
				section shall be made publicly available, including by posting such results on
				the Department’s
				website.
							.
					134.Military transitional
			 assistanceSubtitle D of title
			 I (29 U.S.C. 2911 et seq.) is amended by adding at the end the
			 following:
					
						175.Military transitional
				assistance
							(a)In
				generalThe Secretary, in
				consultation with the Secretaries of Defense, Homeland Security, and Veterans
				Affairs, shall establish and carry out a program to furnish counseling,
				assistance in identifying employment and training opportunities, help in
				obtaining such employment and training, and other related information and
				services to members of the armed forces under the jurisdiction of the Secretary
				concerned who are being separated from active duty and the spouses of such
				members. Such services shall be provided to a member within the time periods
				provided under paragraph (3) of section 1142(a) of title 10, United States
				Code, except that the Secretary concerned shall not provide pre-separation
				counseling to a member described in paragraph (4)(A) of such section.
							(b)Elements of
				programIn establishing and carrying out a program under this
				section, the Secretary shall—
								(1)provide information
				concerning employment and training assistance, including—
									(A)labor market
				information;
									(B)civilian work place
				requirements and employment opportunities;
									(C)instruction in resume
				preparation; and
									(D)job analysis techniques,
				job search techniques, and job interview techniques.
									(2)in providing information
				under paragraph (1), use experience obtained from implementation of the pilot
				program established under section 408 of Public Law 101-237;
								(3)provide information
				concerning Federal, State, and local programs, and programs of military and
				veterans’ service organizations, that may be of assistance to such members
				after separation from the armed forces, including, as appropriate, the
				information and services to be provided under section 1142 of title 10, United
				States Code;
								(4)inform such members that
				the Department of Defense and the Department of Homeland Security are required
				under section 1143(a) of title 10, United States Code, to provide proper
				certification or verification of job skills and experience acquired while on
				active duty that may have application to employment in the civilian sector for
				use in seeking civilian employment and in obtaining job search skills;
								(5)provide information and
				other assistance to such members in their efforts to obtain loans and grants
				from the Small Business Administration and other Federal, State, and local
				agencies;
								(6)provide information about
				the geographic areas in which such members will relocate after separation from
				the armed forces, including, to the degree possible, information about
				employment opportunities, the labor market, and the cost of living in those
				areas (including, to the extent practicable, the cost and availability of
				housing, child care, education, and medical and dental care);
								(7)work with military and
				veterans service organizations and other appropriate organizations in promoting
				and publicizing job fairs for such members; and
								(8)provide information
				regarding the public and community service jobs program carried out under
				section 1143a of title 10, United States Code.
								(c)Participation(1)Except as provided in
				paragraph (2), the Secretary shall enter into an agreement with the Secretary
				of Defense and the Secretary of Homeland Security, to require the participation
				in the program carried out under this section of the members eligible for
				assistance under the program.
								(2)The Secretary may, under
				regulations the Secretary of Defense and the Secretary of Homeland Security
				prescribe, waive the participation requirement of paragraph (1) with respect
				to—
									(A)such groups or
				classifications of members as the Secretary determines, after consultation with
				the Secretary of Defense, Secretary of Homeland Security and the Secretary of
				Veterans Affairs, for whom participation is not and would not be of assistance
				to such members based on the Secretaries’ articulable justification that there
				is extraordinarily high reason to believe the exempted members are unlikely to
				face major readjustment, health care, employment, or other challenges
				associated with transition to civilian life; and
									(B)individual members
				possessing specialized skills who, due to unavoidable circumstances, are needed
				to support a unit's imminent deployment.
									(d)Use of personnel and
				organizationsIn carrying out the program established under this
				section, the Secretaries—
								(1)shall use the veterans
				employment specialist appointed under section 134(f); and
								(2)may—
									(A)use other employment
				service personnel funded by the Department of Labor to the extent that the
				Secretary of Labor determines that such use will not significantly interfere
				with the provision of services or other benefits to eligible veterans and other
				eligible recipients of such services or benefits;
									(B)use military and civilian
				personnel of the Department of Defense and the Department of Homeland
				Security;
									(C)use personnel of the
				Veterans Benefits Administration of the Department of Veterans Affairs and
				other appropriate personnel of that Department;
									(D)use representatives of
				military and veterans service organizations;
									(E)enter into contracts with
				public entities;
									(F)enter into contracts with private entities,
				particularly with qualified private entities that have experience with
				instructing members of the armed forces eligible for assistance under the
				program carried out under this section on—
										(i)private sector culture,
				resume writing, career networking, and training on job search
				technologies;
										(ii)academic readiness and
				educational opportunities; or
										(iii)other relevant topics;
				and
										(G)take other necessary
				action to develop and furnish the information and services to be provided under
				this section.
									(e)Participation in
				Apprenticeship ProgramsAs
				part of the program carried out under this section, the Secretary, in
				consultation with the Secretary of Defense and the Secretary of Homeland
				Security, may permit a member of the armed forces eligible for assistance under
				the program to participate in an apprenticeship program registered under the
				Act of August 16, 1937 (commonly known as the National Apprenticeship
				Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), or a
				pre-apprenticeship program that provides credit toward a program registered
				under such Act, that provides members of the armed forces with the education,
				training, and services necessary to transition to meaningful employment that
				leads to economic
				self-sufficiency.
							.
				EAdministration
				135.Requirements and
			 restrictionsSection 181 (29
			 U.S.C. 2931) is amended—
					(1)in subsection (b)(6), by
			 striking , including representatives of businesses and of labor
			 organizations;
					(2)in subsection (c)(2)(A),
			 in the matter preceding clause (i), by striking shall and
			 inserting may;
					(3)in subsection (e)—
						(A)by striking
			 training for and inserting the entry into employment,
			 retention in employment, or increases in earnings of; and
						(B)by striking under
			 subtitle B and inserting this Act; and
						(4)by adding at the end the
			 following:
						
							(g)Salary and bonus
				limitationNo funds provided
				under this title shall be used by a recipient or subrecipient of such funds to
				pay the salary and bonuses of an individual, either as direct costs or indirect
				costs, at a rate in excess of Level II of the Federal Executive Pay Schedule (5
				U.S.C. 5313). This limitation shall not apply to vendors providing goods and
				services as defined in OMB Circular A–133. Where States are recipients of such
				funds, States may establish a lower limit for salaries and bonuses of those
				receiving salaries and bonuses from subrecipients of such funds, taking into
				account factors including the relative cost-of-living in the State, the
				compensation levels for comparable State or local government employees, and the
				size of the organizations that administer the programs.
							(h)General
				authority
								(1)In
				generalThe Employment and
				Training Administration of the U.S. Department of Labor (hereinafter in this
				Act referred to as the Administration) shall administer all
				programs authorized under title I and III of this Act. The Administration shall
				be headed by an Assistant Secretary appointed by the President by and with the
				advice and consent of the Senate. Except for titles II and IV, the
				Administration shall be the principal agency, and the Assistant Secretary shall
				be the principal officer, of such Department for carrying out this Act.
								(2)QualificationsThe
				Assistant Secretary shall be an individual with substantial experience in
				workforce development and in workforce development management. The Assistant
				Secretary shall also, to the maximum extent possible, possess knowledge and
				have worked in or with the State or local workforce investment system or have
				been a member of the business community. In the performance of the functions of
				the office, the Assistant Secretary shall be directly responsible to the
				Secretary or the Under Secretary as designed by the Secretary. The functions of
				the Assistant Secretary shall not be delegated to any officer not directly
				responsible, both with respect to program operation and administration, to the
				Assistant Secretary. Any reference in this Act to duties to be carried out by
				the Assistant Secretary shall be considered to be a reference to duties to be
				carried out by the Secretary acting through the Assistant
				Secretary.
								.
					136.Prompt allocation of
			 fundsSection 182 (29 U.S.C.
			 2932) is amended—
					(1)in subsection (c), by
			 striking 127 or; and
					(2)in subsection (e)—
						(A)by striking
			 sections 128 and 133 and inserting section 133;
			 and
						(B)by striking 127
			 or.
						137.Fiscal controls;
			 SanctionsSection 184(a)(2)
			 (29 U.S.C. 2934(a)(2)) is amended by striking subparagraph (B).
				138.Reports to
			 congressSection 185 (29
			 U.S.C. 2935) is amended—
					(1)in subsection (c)—
						(A)in paragraph (2), by
			 striking and after the semicolon;
						(B)in paragraph (3), by
			 striking the period and inserting ; and; and
						(C)by adding at the end the
			 following:
							
								(4)shall have the option to
				submit or disseminate electronically any reports, records, plans, or any other
				data that are required to be collected or disseminated under this
				title.
								;
				and
						(2)in subsection (e)(2), by
			 inserting and the Secretary shall submit to the Committee on Education
			 and the Workforce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate, after
			 Secretary,.
					139.Administrative
			 provisionsSection 189 (29
			 U.S.C. 2939) is amended—
					(1)in subsection (g)—
						(A)by amending paragraph (1)
			 to read as follows:
							
								(1)In
				generalAppropriations for any fiscal year for programs and
				activities carried out under this title shall be available for obligation only
				on the basis of a program year. The program year shall begin on July 1 in the
				fiscal year for which the appropriation is
				made.
								;
				and
						(B)in paragraph (2)—
							(i)by striking each
			 State and inserting each recipient; and
							(ii)by striking 171
			 or;
							(2)in subsection
			 (i)(4)—
						(A)in subparagraph
			 (A)—
							(i)by striking
			 requirements of subparagraph (B) and all that follows through
			 any of the statutory or regulatory requirements of subtitle B
			 and inserting requirements of subparagraph (B) or (D), any of the
			 statutory or regulatory requirements of subtitle B;
							(ii)by striking clause (ii);
			 and
							(iii)in clause (i), by
			 striking ; and and inserting a period at the end; and
							(B)by adding at the end the
			 following:
							
								(D)Expedited process for
				extending approved waivers to additional statesIn lieu of the
				requirements of subparagraphs (B) and (C), the Secretary may establish an
				expedited procedure for the purpose of extending to additional States the
				waiver of statutory or regulatory requirements that have been approved for a
				State pursuant to a request under subparagraph (B). Such procedure shall ensure
				that the extension of such waivers to additional States are accompanied by
				appropriate conditions relating the implementation of such
				waivers.
								.
						140.State legislative
			 authoritySection 191(a) (29
			 U.S.C. 2941(a)) is amended—
					(1)by striking
			 consistent with the provisions of this title and inserting
			 consistent with State law and the provisions of this title;
			 and
					(2)by striking
			 consistent with the terms and conditions required under this
			 title and inserting consistent with State law and the terms and
			 conditions required under this title.
					141.Continuation of State
			 activities and policiesSection 194 (29 U.S.C. 2944) is
			 amended—
					(1)in subsection (a)(1)(A),
			 by striking 127 or;
					(2)in subsection (a)(1)(B),
			 by striking 127 or; and
					(3)in subsection (a)(2), by
			 striking 127 or.
					142.General program
			 requirementsSection 195 (29
			 U.S.C. 2945) is amended—
					(1)in paragraph (7), by
			 inserting at the end the following:
						
							(D)Funds received by a
				public or private nonprofit entity that are not described in paragraph (B),
				such as funds privately raised from philanthropic foundations, businesses, or
				other private entities, shall not be considered to be income under this title
				and shall not be subject to the requirements of this
				section.
							;
				and
					(2)by adding at the end the
			 following new paragraphs:
						
							(14)Funds provided under
				this title shall not be used to establish or operate stand-alone
				fee-for-service enterprises that compete with private sector employment
				agencies within the meaning of section 701(c) of the Civil Rights Act of 1964
				(42 U.S.C. 2000e(c)), except that for purposes of this paragraph, such an
				enterprise does not include one-stop centers.
							(15)Any report required to
				be submitted to Congress, or to a Committee of Congress, under this title shall
				be submitted to both the chairmen and ranking minority members of the Committee
				on Education and the Workforce of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the
				Senate.
							.
					143.Department
			 StaffSubtitle E of title I
			 (29 U.S.C. 2931 et seq.) is amended by adding at the end the following new
			 section:
					
						196.Department
				staffThe Secretary
				shall—
							(1)not later than 60 days
				after the date of the enactment of the Workforce Investment Improvement Act of
				2012—
								(A)identify the number of
				Department of Labor employees who work on or administer programs under this
				Act, as such programs were in effect on the day before such date of enactment;
				and
								(B)publish such information
				on the Department’s website;
								(2)not later than 60 days
				after such date of enactment, identify the number of full-time equivalent
				employees who work on or administer programs authorized under this Act, as such
				programs were in effect on the day before such date of enactment, that have
				been eliminated or consolidated on or after such date; and
							(3)not later than 1 year
				after such date of enactment—
								(A)reduce the workforce of
				the Department of Labor by the number of full-time equivalent employees
				identified under paragraph (2); and
								(B)submit to Congress a
				report on—
									(i)the number of employees
				associated with each program authorized under this Act and administered by the
				Department;
									(ii)the number of full-time
				equivalent employees identified under paragraph (2); and
									(iii)how the Secretary
				reduced the number of employees at the Department under
				subparagraph
				(A).
									.
				FState Unified
			 Plan
				144.State unified
			 planSection 501 (29 U.S.C.
			 9271) is amended—
					(1)by amending subsection
			 (b) to read as follows:
						
							(b)State unified
				plan
								(1)In
				generalA State may develop and submit to the appropriate
				Secretaries a State unified plan for 2 or more of the activities or programs
				set forth in paragraph (2). The State unified plan shall cover one or more of
				the activities set forth in subparagraphs (A) and (B) of paragraph (2) and may
				cover one or more of the activities set forth in subparagraphs (C) through (N)
				of paragraph (2). For purposes of this paragraph, the activities and programs
				described in subparagraphs (A) and (B) of paragraph (2) shall not be considered
				to be 2 or more activities or programs for purposes of the unified plan. Such
				activities or programs shall be considered to be 1 activity or program.
								(2)Activities and
				programsThe activities and programs referred to in paragraph (1)
				are as follows:
									(A)Programs and activities
				authorized under title I.
									(B)Programs and activities
				authorized under title II.
									(C)Programs authorized under
				the Rehabilitation Act of 1973.
									(D)Secondary career
				education programs authorized under the Carl D. Perkins Career and Applied
				Technology Education Act.
									(E)Postsecondary career
				education programs authorized under the Carl D. Perkins Career and Applied
				Technology Education Act.
									(F)Programs and activities
				authorized under title II of the Trade Act of 1974.
									(G)National Apprenticeship
				Act of 1937.
									(H)Programs authorized under
				the Community Services Block Grant Act.
									(I)Programs authorized under
				the part A of title IV of the Social Security Act.
									(J)Programs authorized under
				State unemployment compensation laws (in accordance with applicable Federal
				law).
									(K)Work programs authorized
				under section 6(o) of the Food Stamp Act of 1977.
									(L)Programs and activities
				authorized title I of the Housing and Community Development Act of 1974.
									(M)Programs and activities
				authorized under the Public Workers and Economic Development Act of
				1965.
									(N)Activities as defined
				under chapter 41 of title 38, United States
				Code.
									;
				and
					(2)by adding at the end, the
			 following:
						
							(e)Authority To
				consolidate funds into workforce investment fund
								(1)In
				generalA State may consolidate funds allotted to a State under
				an approved application under subsection (d) into the Workforce Investment Fund
				under section 132(b) in order to reduce inefficiencies in the administration of
				federally-funded State and local employment and training programs.
								(2)Treatment of
				funds
									(A)In
				generalNotwithstanding subsection (c), a State with an approved
				application under subsection (d) may treat any and all funds consolidated into
				the Workforce Investment Fund as if they were original funds allotted to a
				State under section 132(b).
									(B)ApplicabilitySuch
				a State shall continue to make reservations, except the reservation under
				section 133(a)(1), and allotments in accordance with section 133(b)(2).
									(3)Special
				RuleA State may not consolidate funds allocated to the State
				under the Carl D. Perkins Career and Technical Education Act of 2006 and funds
				allocated to the State under the Rehabilitation Act of
				1973.
								.
					IIADULT EDUCATION AND
			 FAMILY LITERACY EDUCATION
			201.AmendmentTitle II (29 U.S.C. 2901 et seq.) is amended
			 to read as follows:
				
					IIADULT EDUCATION AND
				FAMILY LITERACY EDUCATION
						201.Short
				titleThis title may be cited
				as the Adult Education and Family Literacy Education Act.
						202.PurposeIt is the purpose of this title to provide
				instructional opportunities for adults seeking to improve their literacy
				skills, including their basic reading, writing, speaking, and math skills, and
				support States and local communities in providing, on a voluntary basis, adult
				education and family literacy education programs, in order to—
							(1)increase the literacy of
				adults, including the basic reading, writing, speaking, and math skills, to a
				level of proficiency necessary for adults to obtain employment and
				self-sufficiency and to successfully advance in the workforce;
							(2)assist adults in the
				completion of a secondary school education (or its equivalent) and the
				transition to a postsecondary educational institution;
							(3)assist adults who are
				parents to enable them to support the educational development of their children
				and make informed choices regarding their children’s education including,
				through instruction in basic reading, writing, speaking, and math skills;
				and
							(4)assist adults who are not
				proficient in English in improving their reading, writing, speaking, listening,
				comprehension, and math skills.
							203.DefinitionsIn this title:
							(1)Adult education and
				family literacy education programsThe term adult education
				and family literacy education programs means a sequence of academic
				instruction and educational services below the postsecondary level that
				increase an individual’s ability to read, write, and speak English and perform
				mathematical computations leading to a level of proficiency equivalent to at
				least a secondary school completion that is provided for individuals—
								(A)who are at least 16 years
				of age;
								(B)who are not enrolled or
				required to be enrolled in secondary school under State law; and
								(C)who—
									(i)lack sufficient mastery
				of basic reading, writing, speaking, and math skills to enable the individuals
				to function effectively in society;
									(ii)do not have a secondary
				school diploma or its equivalent and have not achieved an equivalent level of
				education; or
									(iii)are English
				learners.
									(2)Eligible
				agencyThe term eligible agency—
								(A)means the primary entity
				or agency in a State or an outlying area responsible for administering or
				supervising policy for adult education and family literacy education programs
				in the State or outlying area, respectively, consistent with the law of the
				State or outlying area, respectively; and
								(B)may be the State
				educational agency, the State agency responsible for administering workforce
				investment activities, or the State agency responsible for administering
				community or technical colleges.
								(3)Eligible
				providerThe term eligible provider means an
				organization of demonstrated effectiveness which is—
								(A)a local educational
				agency;
								(B)a community-based or
				faith-based organization;
								(C)a volunteer literacy
				organization;
								(D)an institution of higher
				education;
								(E)a public or private
				educational agency;
								(F)a library;
								(G)a public housing
				authority;
								(H)an institution that is
				not described in any of subparagraphs (A) through (G) and has the ability to
				provide adult education, basic skills, and family literacy education programs
				to adults and families; or
								(I)a consortium of the
				agencies, organizations, institutions, libraries, or authorities described in
				any of subparagraphs (A) through (H).
								(4)English language
				acquisition programThe term English language acquisition
				program means a program of instruction—
								(A)designed to help English
				learners achieve competence in reading, writing, speaking, and comprehension of
				the English language; and
								(B)that may lead to—
									(i)attainment of a secondary
				school diploma or its recognized equivalent;
									(ii)transition to success in
				postsecondary education and training; and
									(iii)employment or career
				advancement.
									(5)Family literacy
				education programThe term family literacy education
				program means an educational program that—
								(A)assists parents and
				students, on a voluntary basis, in achieving the purposes of this title as
				described in section 202; and
								(B)is of sufficient
				intensity in terms of hours and of sufficient quality to make sustainable
				changes in a family, is evidence-based, and, for the purpose of substantially
				increasing the ability of parents and children to read, write, and speak
				English, integrates—
									(i)interactive literacy
				activities between parents and their children;
									(ii)training for parents
				regarding how to be the primary teacher for their children and full partners in
				the education of their children;
									(iii)parent literacy
				training that leads to economic self-sufficiency; and
									(iv)an age-appropriate
				education to prepare children for success in school and life
				experiences.
									(6)GovernorThe
				term Governor means the chief executive officer of a State or
				outlying area.
							(7)Individual with a
				disability
								(A)In
				generalThe term individual with a disability means
				an individual with any disability (as defined in section 3 of the Americans
				with Disabilities Act of 1990).
								(B)Individuals with
				disabilitiesThe term individuals with disabilities
				means more than one individual with a disability.
								(8)English
				learnerThe term English learner means an adult or
				out-of-school youth who has limited ability in reading, writing, speaking, or
				understanding the English language, and—
								(A)whose native language is
				a language other than English; or
								(B)who lives in a family or
				community environment where a language other than English is the dominant
				language.
								(9)Integrated Education
				and TrainingThe term
				integrated education and training means services that provide
				adult education and literacy activities contextually and concurrently with
				workforce preparation activities and workforce training for a specific
				occupation or occupational cluster. Such services may include offering adult
				education services concurrent with credit-bearing postsecondary education and
				training, including through co-instruction.
							(10)Institution of higher
				educationThe term institution of higher education
				has the meaning given the term in section 101 of the Higher Education Act of
				1965.
							(11)LiteracyThe
				term literacy means an individual’s ability to read, write, and
				speak in English, compute, and solve problems at a level of proficiency
				necessary to obtain employment and to successfully make the transition to
				postsecondary education.
							(12)Local educational
				agencyThe term local educational agency has the
				meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965.
							(13)Outlying
				areaThe term outlying area has the meaning given
				the term in section 101 of this Act.
							(14)Postsecondary
				educational institutionThe term postsecondary educational
				institution means—
								(A)an institution of higher
				education that provides not less than a 2-year program of instruction that is
				acceptable for credit toward a bachelor’s degree;
								(B)a tribally controlled
				community college; or
								(C)a nonprofit educational
				institution offering certificate or apprenticeship programs at the
				postsecondary level.
								(15)SecretaryThe
				term Secretary means the Secretary of Education.
							(16)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and the Commonwealth of Puerto Rico.
							(17)State educational
				agencyThe term State educational agency has the
				meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965.
							(18)Workplace literacy
				programThe term workplace literacy program means an
				educational program that is offered in collaboration between eligible providers
				and employers or employee organizations for the purpose of improving the
				productivity of the workforce through the improvement of reading, writing,
				speaking, and math skills.
							204.Home
				schoolsNothing in this title
				shall be construed to affect home schools, whether or not a home school is
				treated as a home school or a private school under State law, or to compel a
				parent engaged in home schooling to participate in adult education and family
				literacy education activities under this title.
						205.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this title, $606,294,933 for fiscal
				years 2013 and for each of the 5 succeeding fiscal years.
						AFederal
				Provisions
							211.Reservation of funds;
				grants to eligible agencies; allotments
								(a)Reservation of
				fundsFrom the sums appropriated under section 205 for a fiscal
				year, the Secretary shall reserve 2.0 percent to carry out section 242.
								(b)Grants to eligible
				agencies
									(1)In
				generalFrom the sums appropriated under section 205 and not
				reserved under subsection (a) for a fiscal year, the Secretary shall award a
				grant to each eligible agency having a State plan approved under section 224 in
				an amount equal to the sum of the initial allotment under subsection (c)(1) and
				the additional allotment under subsection (c)(2) for the eligible agency for
				the fiscal year, subject to subsections (f) and (g).
									(2)Purpose of
				grantsThe Secretary may award a grant under paragraph (1) only
				if the eligible agency involved agrees to expend the grant in accordance with
				the provisions of this title.
									(c)Allotments
									(1)Initial
				allotmentsFrom the sums appropriated under section 205 and not
				reserved under subsection (a) for a fiscal year, the Secretary shall allot to
				each eligible agency having a State plan approved under section 224—
										(A)$100,000, in the case of
				an eligible agency serving an outlying area; and
										(B)$250,000, in the case of
				any other eligible agency.
										(2)Additional
				allotmentsFrom the sums appropriated under section 205, not
				reserved under subsection (a), and not allotted under paragraph (1), for a
				fiscal year, the Secretary shall allot to each eligible agency that receives an
				initial allotment under paragraph (1) an additional amount that bears the same
				relationship to such sums as the number of qualifying adults in the State or
				outlying area served by the eligible agency bears to the number of such adults
				in all States and outlying areas.
									(d)Qualifying
				adultFor the purpose of subsection (c)(2), the term
				qualifying adult means an adult who—
									(1)is at least 16 years of
				age;
									(2)is beyond the age of
				compulsory school attendance under the law of the State or outlying
				area;
									(3)does not have a secondary
				school diploma or its recognized equivalent; and
									(4)is not enrolled in
				secondary school.
									(e)Special rule
									(1)In
				generalFrom amounts made available under subsection (c) for the
				Republic of Palau, the Secretary shall award grants to Guam, American Samoa,
				the Commonwealth of the Northern Mariana Islands, or the Republic of Palau to
				carry out activities described in this title in accordance with the provisions
				of this title as determined by the Secretary.
									(2)Termination of
				eligibilityNotwithstanding any other provision of law, the
				Republic of Palau shall be eligible to receive a grant under this title until
				an agreement for the extension of United States education assistance under the
				Compact of Free Association for the Republic of Palau becomes effective.
									(f)Hold-Harmless
				provisions
									(1)In
				generalNotwithstanding subsection (c), and subject to paragraphs
				(2) and (3), for fiscal year 2013 and each succeeding fiscal year, no eligible
				agency shall receive an allotment under this title that is less than 90 percent
				of the allotment the eligible agency received for the preceding fiscal year
				under this title.
									(2)ExceptionAn
				eligible agency that receives for the preceding fiscal year only an initial
				allotment under subsection (c)(1) (and no additional allotment under subsection
				(c)(2)) shall receive an allotment equal to 100 percent of the initial
				allotment.
									(3)Ratable
				reductionIf for any fiscal year the amount available for
				allotment under this title is insufficient to satisfy the provisions of
				paragraph (1), the Secretary shall ratably reduce the payments to all eligible
				agencies, as necessary.
									(g)ReallotmentThe
				portion of any eligible agency’s allotment under this title for a fiscal year
				that the Secretary determines will not be required for the period such
				allotment is available for carrying out activities under this title, shall be
				available for reallotment from time to time, on such dates during such period
				as the Secretary shall fix, to other eligible agencies in proportion to the
				original allotments to such agencies under this title for such year.
								212.Performance
				accountability systemPrograms
				and activities authorized under this title are subject to the performance
				accountability provisions described in paragraph (2)(A) and (3) of section
				136(b) and may, at a State’s discretion, include additional indicators
				identified in the State plan approved under section 224.
							BState Provisions
							221.State
				administrationEach eligible
				agency shall be responsible for the following activities under this
				title:
								(1)The development,
				submission, implementation, and monitoring of the State plan.
								(2)Consultation with other
				appropriate agencies, groups, and individuals that are involved in, or
				interested in, the development and implementation of activities assisted under
				this title.
								(3)Coordination and
				avoidance of duplication with other Federal and State education, training,
				corrections, public housing, and social service programs.
								222.State distribution of
				funds; matching requirement
								(a)State distribution of
				fundsEach eligible agency receiving a grant under this title for
				a fiscal year—
									(1)shall use an amount not
				less than 82.5 percent of the grant funds to award grants and contracts under
				section 231 and to carry out section 225, of which not more than 10 percent of
				such amount shall be available to carry out section 225;
									(2)shall use not more than
				12.5 percent of the grant funds to carry out State leadership activities under
				section 223; and
									(3)shall use not more than 5
				percent of the grant funds, or $65,000, whichever is greater, for the
				administrative expenses of the eligible agency.
									(b)Matching
				requirement
									(1)In
				generalIn order to receive a grant from the Secretary under
				section 211(b), each eligible agency shall provide, for the costs to be
				incurred by the eligible agency in carrying out the adult education and family
				literacy education programs for which the grant is awarded, a non-Federal
				contribution in an amount that is not less than—
										(A)in the case of an
				eligible agency serving an outlying area, 12 percent of the total amount of
				funds expended for adult education and family literacy education programs in
				the outlying area, except that the Secretary may decrease the amount of funds
				required under this subparagraph for an eligible agency; and
										(B)in the case of an
				eligible agency serving a State, 25 percent of the total amount of funds
				expended for adult education and family literacy education programs in the
				State.
										(2)Non-federal
				contributionAn eligible agency’s non-Federal contribution
				required under paragraph (1) may be provided in cash or in kind, fairly
				evaluated, and shall include only non-Federal funds that are used for adult
				education and family literacy education programs in a manner that is consistent
				with the purpose of this title.
									223.State leadership
				activities
								(a)In
				generalEach eligible agency may use funds made available under
				section 222(a)(2) for any of the following adult education and family literacy
				education programs:
									(1)The establishment or
				operation of professional development programs to improve the quality of
				instruction provided pursuant to local activities required under section
				231(b).
									(2)The provision of
				technical assistance to eligible providers of adult education and family
				literacy education programs, including for the development and dissemination of
				evidence based research instructional practices in reading, writing, speaking,
				math, and English language acquisition programs.
									(3)The provision of
				assistance to eligible providers in developing, implementing, and reporting
				measurable progress in achieving the objectives of this title.
									(4)The provision of
				technology assistance, including staff training, to eligible providers of adult
				education and family literacy education programs, including distance education
				activities, to enable the eligible providers to improve the quality of such
				activities.
									(5)The development and
				implementation of technology applications or distance education, including
				professional development to support the use of instructional technology.
									(6)Coordination with other
				public programs, including welfare-to-work, workforce development, and job
				training programs.
									(7)Coordination with
				existing support services, such as transportation, child care, and other
				assistance designed to increase rates of enrollment in, and successful
				completion of, adult education and family literacy education programs, for
				adults enrolled in such activities.
									(8)The development and
				implementation of a system to assist in the transition from adult basic
				education to postsecondary education.
									(9)Activities to promote
				workplace literacy programs.
									(10)Other activities of
				statewide significance, including assisting eligible providers in achieving
				progress in improving the skill levels of adults who participate in programs
				under this title.
									(11)Integration of literacy,
				instructional, and occupational skill training and promotion of linkages with
				employees.
									(b)CoordinationIn
				carrying out this section, eligible agencies shall coordinate where possible,
				and avoid duplicating efforts, in order to maximize the impact of the
				activities described in subsection (a).
								(c)State-Imposed
				requirementsWhenever a State or outlying area implements any
				rule or policy relating to the administration or operation of a program
				authorized under this title that has the effect of imposing a requirement that
				is not imposed under Federal law (including any rule or policy based on a State
				or outlying area interpretation of a Federal statute, regulation, or
				guideline), the State or outlying area shall identify, to eligible providers,
				the rule or policy as being imposed by the State or outlying area.
								224.State plan
								(a)3–Year plans
									(1)In
				generalEach eligible agency desiring a grant under this title
				for any fiscal year shall submit to, or have on file with, the Secretary a
				3-year State plan.
									(2)State unified
				planThe eligible agency may submit the State plan as part of a
				State unified plan described in section 501.
									(b)Plan
				contentsThe eligible agency shall include in the State plan or
				any revisions to the State plan—
									(1)an objective assessment
				of the needs of individuals in the State or outlying area for adult education
				and family literacy education programs, including individuals most in need or
				hardest to serve;
									(2)a description of the
				adult education and family literacy education programs that will be carried out
				with funds received under this title;
									(3)an assurance that the
				funds received under this title will not be expended for any purpose other than
				for activities under this title;
									(4)a description of how the
				eligible agency will fund local activities in accordance with the measurable
				goals described in section 231(d);
									(5)an assurance that the
				eligible agency will expend the funds under this title only in a manner
				consistent with fiscal requirements in section 241;
									(6)a description of the
				process that will be used for public participation and comment with respect to
				the State plan, which process—
										(A)shall include
				consultation with the State workforce investment board, the State board
				responsible for administering community or technical colleges, the Governor,
				the State educational agency, the State board or agency responsible for
				administering block grants for temporary assistance to needy families under
				title IV of the Social Security Act, the State council on disabilities, the
				State vocational rehabilitation agency, and other State agencies that promote
				the improvement of adult education and family literacy education programs, and
				direct providers of such programs; and
										(B)may include consultation
				with the State agency on higher education, institutions responsible for
				professional development of adult education and family literacy education
				programs instructors, representatives of business and industry, refugee
				assistance programs, and faith-based organizations;
										(7)a description of the
				eligible agency’s strategies for serving populations that include, at a
				minimum—
										(A)low-income
				individuals;
										(B)individuals with
				disabilities;
										(C)the unemployed;
										(D)the underemployed;
				and
										(E)individuals with multiple
				barriers to educational enhancement, including English learners;
										(8)a description of how the
				adult education and family literacy education programs that will be carried out
				with any funds received under this title will be integrated with other adult
				education, career development, and employment and training activities in the
				State or outlying area served by the eligible agency;
									(9)a description of the
				steps the eligible agency will take to ensure direct and equitable access, as
				required in section 231(c)(1), including—
										(A)how the State will build
				the capacity of community-based and faith-based organizations to provide adult
				education and family literacy education programs; and
										(B)how the State will
				increase the participation of business and industry in adult education and
				family literacy education programs;
										(10)an assessment of the
				adequacy of the system of the State or outlying area to ensure teacher quality
				and a description of how the State or outlying area will use funds received
				under this subtitle to improve teacher quality, including evidence-based
				professional development to improve instruction; and
									(11)a description of how the
				eligible agency will consult with any State agency responsible for
				postsecondary education to develop adult education that prepares students to
				enter postsecondary education without the need for remediation upon completion
				of secondary school equivalency programs.
									(c)Plan
				revisionsWhen changes in conditions or other factors require
				substantial revisions to an approved State plan, the eligible agency shall
				submit the revisions of the State plan to the Secretary.
								(d)ConsultationThe
				eligible agency shall—
									(1)submit the State plan,
				and any revisions to the State plan, to the Governor, the chief State school
				officer, or the State officer responsible for administering community or
				technical colleges, or outlying area for review and comment; and
									(2)ensure that any comments
				regarding the State plan by the Governor, the chief State school officer, or
				the State officer responsible for administering community or technical
				colleges, and any revision to the State plan, are submitted to the
				Secretary.
									(e)Plan
				approvalThe Secretary shall—
									(1)approve a State plan
				within 120 days after receiving the plan unless the Secretary makes a written
				determination within 30 days after receiving the plan that the plan does not
				meet the requirements of this section or is inconsistent with specific
				provisions of this subtitle; and
									(2)not finally disapprove of
				a State plan before offering the eligible agency the opportunity, prior to the
				expiration of the 30-day period beginning on the date on which the eligible
				agency received the written determination described in paragraph (3), to review
				the plan and providing technical assistance in order to assist the eligible
				agency in meeting the requirements of this subtitle.
									225.Programs for
				corrections education and other institutionalized individuals
								(a)Program
				authorizedFrom funds made available under section 222(a)(1) for
				a fiscal year, each eligible agency shall carry out corrections education and
				education for other institutionalized individuals.
								(b)Uses of
				fundsThe funds described in subsection (a) shall be used for the
				cost of educational programs for criminal offenders in correctional
				institutions and for other institutionalized individuals, including academic
				programs for—
									(1)basic skills
				education;
									(2)special education
				programs as determined by the eligible agency;
									(3)reading, writing,
				speaking, and math programs;
									(4)secondary school credit
				or diploma programs or their recognized equivalent;
									(5)integrated education and
				training;
									(6)postsecondary
				correctional education linked to employment; and
									(7)transition to re-entry
				initiatives and other post-release services with the goal of reducing
				recidivism.
									(c)PriorityEach
				eligible agency that is using assistance provided under this section to carry
				out a program for criminal offenders within a correctional institution shall
				give priority to serving individuals who are likely to leave the correctional
				institution within 5 years of participation in the program.
								(d)DefinitionsFor
				purposes of this section:
									(1)Correctional
				institutionThe term correctional institution means
				any—
										(A)prison;
										(B)jail;
										(C)reformatory;
										(D)work farm;
										(E)detention center;
				or
										(F)halfway house,
				community-based rehabilitation center, or any other similar institution
				designed for the confinement or rehabilitation of criminal offenders.
										(2)Criminal
				offenderThe term criminal offender means any
				individual who is charged with, or convicted of, any criminal offense.
									CLocal Provisions
							231.Grants and contracts
				for eligible providers
								(a)Grants and
				contractsFrom grant funds made available under section
				222(a)(1), each eligible agency shall award multi-year grants or contracts, on
				a competitive basis, to eligible providers within the State or outlying area
				that meet the conditions and requirements of this title to enable the eligible
				providers to develop, implement, and improve adult education and family
				literacy education programs within the State.
								(b)Local
				activitiesThe eligible agency shall require eligible providers
				receiving a grant or contract under subsection (a) to establish or
				operate—
									(1)programs that provide
				adult education and literacy activities;
									(2)programs that provide
				such activities concurrently with postsecondary education or training or
				employment activities; or
									(3)credit-bearing
				postsecondary coursework.
									(c)Direct and equitable
				access; same processEach eligible agency receiving funds under
				this title shall ensure that—
									(1)all eligible providers
				have direct and equitable access to apply for grants or contracts under this
				section; and
									(2)the same grant or
				contract announcement process and application process is used for all eligible
				providers in the State or outlying area.
									(d)Measurable
				goalsThe eligible agency shall require eligible providers
				receiving a grant or contract under subsection (a) to demonstrate—
									(1)the eligible provider’s
				measurable goals for participant outcomes to be achieved annually on the core
				indicators of performance described in section 136(b)(2)(A);
									(2)the past effectiveness of
				the eligible provider in improving the basic academic skills of adults and, for
				eligible providers receiving grants in the prior year, the success of the
				eligible provider receiving funding under this title in exceeding its
				performance goals in the prior year;
									(3)the commitment of the
				eligible provider to serve individuals in the community who are the most in
				need of basic academic skills instruction services, including individuals with
				disabilities and individuals who are low-income or have minimal reading,
				writing, speaking, and math skills, or are English learners;
									(4)the program is of
				sufficient intensity and quality for participants to achieve substantial
				learning gains;
									(5)educational practices are
				evidence-based;
									(6)the activities of the
				eligible provider effectively employ advances in technology, and delivery
				systems including distance education;
									(7)the activities provide
				instruction in real-life contexts, including integrated education and training
				when appropriate, to ensure that an individual has the skills needed to compete
				in the workplace and exercise the rights and responsibilities of
				citizenship;
									(8)the activities are
				staffed by well-trained instructors, counselors, and administrators who meet
				minimum qualifications established by the State;
									(9)the activities are
				coordinated with other available resources in the community, such as through
				strong links with elementary schools and secondary schools, postsecondary
				educational institutions, local workforce investment boards, one-stop centers,
				job training programs, community-based and faith-based organizations, and
				social service agencies;
									(10)the activities offer
				flexible schedules and support services (such as child care and transportation)
				that are necessary to enable individuals, including individuals with
				disabilities or other special needs, to attend and complete programs;
									(11)the activities include a
				high-quality information management system that has the capacity to report
				measurable participant outcomes (consistent with section 136) and to monitor
				program performance;
									(12)the local communities
				have a demonstrated need for additional English language acquisition programs,
				and integrated education and training programs;
									(13)the capacity of the
				eligible provider to produce valid information on performance results,
				including enrollments and measurable participant outcomes;
									(14)adult education and
				family literacy education programs offer rigorous reading, writing, speaking,
				and math content that are evidence based; and
									(15)applications of
				technology, and services to be provided by the eligible providers, are of
				sufficient intensity and duration to increase the amount and quality of
				learning and lead to measurable learning gains within specified time
				periods.
									(e)Special
				ruleEligible providers may use grant funds under this title to
				serve children participating in family literacy programs assisted under this
				part, provided that other sources of funds available to provide similar
				services for such children are used first.
								232.Local
				applicationEach eligible
				provider desiring a grant or contract under this title shall submit an
				application to the eligible agency containing such information and assurances
				as the eligible agency may require, including—
								(1)a description of how
				funds awarded under this title will be spent consistent with the requirements
				of this title;
								(2)a description of any
				cooperative arrangements the eligible provider has with other agencies,
				institutions, or organizations for the delivery of adult education and family
				literacy education programs; and
								(3)each of the
				demonstrations required by section 231(d).
								233.Local administrative
				cost limits
								(a)In
				generalSubject to subsection (b), of the amount that is made
				available under this title to an eligible provider—
									(1)at least 95 percent shall
				be expended for carrying out adult education and family literacy education
				programs; and
									(2)the remaining amount
				shall be used for planning, administration, personnel and professional
				development, development of measurable goals in reading, writing, speaking, and
				math, and interagency coordination.
									(b)Special
				ruleIn cases where the cost limits described in subsection (a)
				are too restrictive to allow for adequate planning, administration, personnel
				development, and interagency coordination, the eligible provider may negotiate
				with the eligible agency in order to determine an adequate level of funds to be
				used for noninstructional purposes.
								DGeneral
				Provisions
							241.Administrative
				provisionsFunds made
				available for adult education and family literacy education programs under this
				title shall supplement and not supplant other State or local public funds
				expended for adult education and family literacy education programs.
							242.National
				activitiesThe Secretary shall
				establish and carry out a program of national activities that may include the
				following:
								(1)Providing technical
				assistance to eligible entities, on request, to—
									(A)improve their fiscal
				management, research-based instruction, and reporting requirements to carry out
				the requirements of this title;
									(B)improve its performance
				on the core indicators of performance described in section 136;
									(C)provide adult education
				professional development; and
									(D)use distance education
				and improve the application of technology in the classroom, including
				instruction in English language acquisition for English learners.
									(2)Providing for the conduct
				of research on national literacy basic skill acquisition levels among adults,
				including the number of adult English learners functioning at different levels
				of reading proficiency.
								(3)Improving the
				coordination, efficiency, and effectiveness of adult education and workforce
				development services at the national, State, and local levels.
								(4)Determining how
				participation in adult education, English language acquisition, and family
				literacy education programs prepares individuals for entry into and success in
				postsecondary education and employment, and in the case of prison-based
				services, the effect on recidivism.
								(5)Evaluating how different
				types of providers, including community and faith-based organizations or
				private for-profit agencies measurably improve the skills of participants in
				adult education, English language acquisition, and family literacy education
				programs.
								(6)Identifying model
				integrated basic and workplace skills education programs, including programs
				for English learners coordinated literacy and employment services, and
				effective strategies for serving adults with disabilities.
								(7)Initiating other
				activities designed to improve the measurable quality and effectiveness of
				adult education, English language acquisition, and family literacy education
				programs
				nationwide.
								.
			IIIAMENDMENTS TO THE
			 WAGNER–PEYSER ACT
			301.Amendments to the
			 Wagner-Peyser ActThe
			 Wagner-Peyser Act (29 U.S.C. 49 et seq.) is amended by amending section 15 to
			 read as follows:
				
					15.Workforce and labor
				market information system
						(a)System content
							(1)In
				generalThe Secretary of Labor, in accordance with the provisions
				of this section, shall oversee the development, maintenance, and continuous
				improvement of a nationwide workforce and labor market information system that
				includes—
								(A)statistical data from
				cooperative statistical survey and projection programs and data from
				administrative reporting systems that, taken together, enumerate, estimate, and
				project employment opportunities and conditions at national, State, and local
				levels in a timely manner, including statistics on—
									(i)employment and
				unemployment status of national, State, and local populations, including
				self-employed, part-time, and seasonal workers;
									(ii)industrial distribution
				of occupations, as well as current and projected employment opportunities,
				wages, benefits (where data is available), and skill trends by occupation and
				industry, with particular attention paid to State and local conditions;
									(iii)the incidence of,
				industrial and geographical location of, and number of workers displaced by,
				permanent layoffs and plant closings; and
									(iv)employment and earnings
				information maintained in a longitudinal manner to be used for research and
				program evaluation;
									(B)information on State and
				local employment opportunities, and other appropriate statistical data related
				to labor market dynamics, which—
									(i)shall be current and
				comprehensive;
									(ii)shall meet the needs
				identified through the consultations described in subparagraphs (A) and (B) of
				subsection (e)(2); and
									(iii)shall meet the needs
				for the information identified in section 121;
									(C)technical standards
				(which the Secretary shall publish annually) for data and information described
				in subparagraphs (A) and (B) that, at a minimum, meet the criteria of chapter
				35 of title 44, United States Code;
								(D)procedures to ensure
				compatibility and additivity of the data and information described in
				subparagraphs (A) and (B) from national, State, and local levels;
								(E)procedures to support
				standardization and aggregation of data from administrative reporting systems
				described in subparagraph (A) of employment-related programs;
								(F)analysis of data and
				information described in subparagraphs (A) and (B) for uses such as—
									(i)national, State, and
				local policymaking;
									(ii)implementation of
				Federal policies (including allocation formulas);
									(iii)program planning and
				evaluation; and
									(iv)researching labor market
				dynamics;
									(G)wide dissemination of
				such data, information, and analysis in a user-friendly manner and voluntary
				technical standards for dissemination mechanisms; and
								(H)programs of—
									(i)training for effective
				data dissemination;
									(ii)research and
				demonstration; and
									(iii)programs and technical
				assistance.
									(2)Information to be
				confidential
								(A)In
				generalNo officer or employee of the Federal Government or agent
				of the Federal Government may—
									(i)use any submission that
				is furnished for exclusively statistical purposes under the provisions of this
				section for any purpose other than the statistical purposes for which the
				submission is furnished;
									(ii)disclose to the public
				any publication or media transmittal of the data contained in the submission
				described in clause (i) that permits information concerning an individual
				subject to be reasonably inferred by either direct or indirect means; or
									(iii)permit anyone other
				than a sworn officer, employee, or agent of any Federal department or agency,
				or a contractor (including an employee of a contractor) of such department or
				agency, to examine an individual submission described in clause (i),
									without the consent of the individual,
				agency, or other person who is the subject of the submission or provides that
				submission.(B)Immunity from legal
				processAny submission (including any data derived from the
				submission) that is collected and retained by a Federal department or agency,
				or an officer, employee, agent, or contractor of such a department or agency,
				for exclusively statistical purposes under this section shall be immune from
				the legal process and shall not, without the consent of the individual, agency,
				or other person who is the subject of the submission or provides that
				submission, be admitted as evidence or used for any purpose in any action,
				suit, or other judicial or administrative proceeding.
								(C)Rule of
				constructionNothing in this section shall be construed to
				provide immunity from the legal process for such submission (including any data
				derived from the submission) if the submission is in the possession of any
				person, agency, or entity other than the Federal Government or an officer,
				employee, agent, or contractor of the Federal Government, or if the submission
				is independently collected, retained, or produced for purposes other than the
				purposes of this Act.
								(b)System
				responsibilities
							(1)In
				generalThe workforce and labor market information system
				described in subsection (a) shall be planned, administered, overseen, and
				evaluated through a cooperative governance structure involving the Federal
				Government and States.
							(2)DutiesThe
				Secretary, with respect to data collection, analysis, and dissemination of
				workforce and labor market information for the system, shall carry out the
				following duties:
								(A)Assign responsibilities
				within the Department of Labor for elements of the workforce and labor market
				information system described in subsection (a) to ensure that all statistical
				and administrative data collected is consistent with appropriate Bureau of
				Labor Statistics standards and definitions.
								(B)Actively seek the
				cooperation of other Federal agencies to establish and maintain mechanisms for
				ensuring complementarity and nonduplication in the development and operation of
				statistical and administrative data collection activities.
								(C)Eliminate gaps and
				duplication in statistical undertakings, with the systemization of wage surveys
				as an early priority.
								(D)In collaboration with the
				Bureau of Labor Statistics and States, develop and maintain the elements of the
				workforce and labor market information system described in subsection (a),
				including the development of consistent procedures and definitions for use by
				the States in collecting the data and information described in subparagraphs
				(A) and (B) of subsection (a)(1).
								(E)Establish procedures for
				the system to ensure that—
									(i)such data and information
				are timely;
									(ii)paperwork and reporting
				for the system are reduced to a minimum; and
									(iii)States and localities
				are fully involved in the development and continuous improvement of the system
				at all levels.
									(c)National electronic
				tools To provide servicesThe Secretary is authorized to assist
				in the development of national electronic tools that may be used to facilitate
				the delivery of work ready services described in section 134(c)(2) and to
				provide workforce information to individuals through the one-stop delivery
				systems described in section 121 and through other appropriate delivery
				systems.
						(d)Coordination with the
				states
							(1)In
				generalThe Secretary, working through the Bureau of Labor
				Statistics and the Employment and Training Administration, shall regularly
				consult with representatives of State agencies carrying out workforce
				information activities regarding strategies for improving the workforce and
				labor market information system.
							(2)Formal
				consultationsAt least twice each year, the Secretary, working
				through the Bureau of Labor Statistics, shall conduct formal consultations
				regarding programs carried out by the Bureau of Labor Statistics with
				representatives of each of the Federal regions of the Bureau of Labor
				Statistics, elected (pursuant to a process established by the Secretary) from
				the State directors affiliated with State agencies that perform the duties
				described in subsection (e)(2).
							(e)State
				responsibilities
							(1)In
				generalIn order to receive Federal financial assistance under
				this section, the Governor of a State shall—
								(A)be responsible for the
				management of the portions of the workforce and labor market information system
				described in subsection (a) that comprise a statewide workforce and labor
				market information system and for the State’s participation in the development
				of the annual plan;
								(B)establish a process for
				the oversight of such system;
								(C)consult with State and
				local employers, participants, and local workforce investment boards about the
				labor market relevance of the data to be collected and disseminated through the
				statewide workforce and labor market information system;
								(D)consult with State
				educational agencies and local educational agencies concerning the provision of
				employment statistics in order to meet the needs of secondary school and
				postsecondary school students who seek such information;
								(E)collect and disseminate
				for the system, on behalf of the State and localities in the State, the
				information and data described in subparagraphs (A) and (B) of subsection
				(a)(1);
								(F)maintain and continuously
				improve the statewide workforce and labor market information system in
				accordance with this section;
								(G)perform contract and
				grant responsibilities for data collection, analysis, and dissemination for
				such system;
								(H)conduct such other data
				collection, analysis, and dissemination activities as will ensure an effective
				statewide workforce and labor market information system;
								(I)actively seek the
				participation of other State and local agencies in data collection, analysis,
				and dissemination activities in order to ensure complementarity, compatibility,
				and usefulness of data;
								(J)participate in the
				development of the annual plan described in subsection (c); and
								(K)utilize the quarterly
				records described in section 136(f)(2) to assist the State and other States in
				measuring State progress on State performance measures.
								(2)Rule of
				constructionNothing in this section shall be construed as
				limiting the ability of a Governor to conduct additional data collection,
				analysis, and dissemination activities with State funds or with Federal funds
				from sources other than this section.
							(f)Nonduplication
				requirementNone of the functions and activities carried out
				pursuant to this section shall duplicate the functions and activities carried
				out under the Carl D. Perkins Career and Technical Education Act of 2006 (20
				U.S.C. 2301 et seq.).
						(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $63,473,000 for fiscal year 2013 and each of the 5 succeeding
				fiscal years.
						(h)DefinitionIn
				this section, the term local area means the smallest geographical
				area for which data can be produced with statistical
				reliability.
						.
			IVREPEALS AND CONFORMING
			 AMENDMENTS
			401.RepealsThe following provisions are
			 repealed:
				(1)Chapter 4 of subtitle B of title I, and
			 sections 123, 155, 166, 167, 168, 169, 171, 173, 173A, 174, 192, 502, 503, and
			 506 of the Workforce Investment Act of 1998 (as such provisions were in effect
			 on the day before the date of enactment of the Workforce Investment Improvement
			 Act of 2012).
				(2)Title V of the Older
			 Americans Act of 1965.
				(3)Sections 1 through 14 of
			 the Wagner-Peyser Act.
				(4)Subsection (c) of section
			 414 of the American Competitiveness and Workforce Improvement Act (29 U.S.C.
			 2916a).
				(5)Youth Conservation Corps
			 Act of 1970 (16 U.S.C. 1701 et seq.).
				(6)Section 821 of the Higher
			 Education Amendments of 1998 (20 U.S.C. 1151) (Grants to States for workplace
			 and community transition training for incarcerated individuals).
				(7)Section 412 of the
			 Immigration and Nationality Act (8 U.S.C. 1522) and section 501(a) of the
			 Refugee Education Assistance Act of 1980 (94 Stat. 1809; 8 U.S.C. 1522
			 note).
				(8)Section 231 of the Second
			 Chance Act of 2007 (Public Law 110–199).
				(9)The Women in
			 Apprenticeship and Nontraditional Occupations Act (29 U.S.C. 2501 et
			 seq.).
				(10)Sections 4103A and 4104 of title 38, United
			 States Code.
				(11)Section 2021 of title
			 38, United States Code (Homeless Veterans Reintegration Programs).
				(12)Section 1144 of title
			 10, United States Code (Employment assistance, job training assistance, and
			 other transitional services).
				402.Amendment to the
			 Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980Section 104(k)(6) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9604) is amended by striking , training,.
			403.Amendments to the
			 Food and Nutrition Act of 2008
				(a)DefinitionSection 3(t) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2012(t)) is amended—
					(1)by striking and
			 (2) and inserting (2), and
					(2)by inserting before the
			 period at the end the following:
						
							, and (3)
				when referencing employment and training activities under section 6(d)(4), a
				State board as defined in section 101 of the Workforce Investment Act of 1998
				(29 U.S.C.
				2801).
					(b)Eligible
			 householdsSection 5 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
					(1)in subsection (d)(14) by
			 striking section 6(d)(4)(I) and inserting section
			 6(d)(4)(C), and
					(2)in subsection (g)(3) by
			 striking constitutes adequate participation in an employment and
			 training program under section 6(d) and inserting allows the
			 individual to participate in employment and training activities under section
			 6(d)(4).
					(c)Eligibility
			 disqualificationsSection 6(d)(4) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2015(d)(4)) is amended to read as follows:
					
						(4)Employment and
				training
							(A)ImplementationEach State agency shall provide employment
				and training services authorized under section 134 of the Workforce Investment
				Act of 1998 (29 U.S.C. 2864) to eligible members of households participating in
				the supplemental nutrition assistance program in gaining skills, training,
				work, or experience that will increase their ability to obtain regular
				employment.
							(B)Statewide workforce
				development systemConsistent
				with subparagraph (A), employment and training services shall be provided
				through the statewide workforce development system, including the One-Stop
				delivery system, authorized by the Workforce Investment Act of 1998 (29 U.S.C.
				2801 et seq.).
							(C)Reimbursements
								(i)Actual
				costsThe State agency shall provide payments or reimbursement to
				participants served under this paragraph for—
									(I)the actual costs of transportation and
				other actual costs (other than dependent care costs) that are reasonably
				necessary and directly related to the individual participating in employment
				and training activities; and
									(II)the actual costs of such dependent care
				expenses that are determined by the State agency to be necessary for the
				individual to participate in employment and training activities (other than an
				individual who is the caretaker relative of a dependent in a family receiving
				benefits under part A of title IV of the Social Security Act (42 U.S.C. 601 et
				seq.) in a local area where an employment, training, or education program under
				title IV of such Act is in operation), except that no such payment or
				reimbursement shall exceed the applicable local market rate.
									(ii)Service contracts and
				vouchersIn lieu of providing
				reimbursements or payments for dependent care expenses under clause (i), a
				State agency may, at its option, arrange for dependent care through providers
				by the use of purchase of service contracts or vouchers or by providing
				vouchers to the household.
								(iii)Value of
				reimbursementsThe value of any dependent care services provided
				for or arranged under clause (ii), or any amount received as a payment or
				reimbursement under clause (i), shall—
									(I)not be treated as income
				for the purposes of any other Federal or federally assisted program that bases
				eligibility for, or the amount of benefits on, need; and
									(II)not be claimed as an
				employment-related expense for the purposes of the credit provided under
				section 21 of the Internal Revenue Code of 1986 (26 U.S.C.
				21).
									.
				(d)AdministrationSection
			 11(e)(19) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(11) is
			 amended to read as follows:
					
						(19)the plans of the State agency for providing
				employment and training services under section
				6(d)(4);
						.
				(e)Administrative
			 cost-Sharing and quality controlSection 16(h) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2025) is amended—
					(1)in paragraph (1)—
						(A)in subparagraph (A) by
			 striking carry out employment and training programs and
			 inserting provide employment and training services to eligible
			 households under section 6(d)(4), and
						(B)in subparagraph (D) by
			 striking operating an employment and training program and
			 inserting providing employment and training services consistent with
			 section 6(d)(4),
						(2)in paragraph (3) by
			 striking related to participation in an employment and training
			 program and inserting the individual participating in employment
			 and training activities,
					(3)in paragraph (4) by
			 striking for operating an employment and training program and
			 inserting to provide employment and training services,
			 and
					(4)by amending paragraph (5)
			 to read as follows:
						
							(5)MonitoringThe Secretary, in conjunction with the
				Secretary of Labor, shall monitor each State agency responsible for
				administering employment and training services under section 6(d)(4) to ensure
				funds are being spent effectively and efficiently. Each program of employment
				and training receiving funds under section 6(d)(4) shall be subject to the
				requirements of the performance accountability system, including having to meet
				the state performance measures included in section 136 of the Workforce
				Investment Act (29 U.S.C.
				2871).
							.
					(f)Research,
			 demonstration, and evaluationsSection 17 of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2026) is amended—
					(1)in subsection (b) by
			 striking paragraph (3), and
					(2)in subsection (g)—
						(A)by inserting , in
			 conjunction with the Secretary of Labor, after
			 Secretary, and
						(B)by striking
			 programs established and inserting activities provided to
			 eligible households.
						(g)Minnesota family
			 investment projectSection 22(b)(4) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2031(b)(4)) is amended by striking equivalent to those
			 offered under the employment and training program.
				404.Conforming amendments
			 to the United States CodeTitle 38, United States Code, is
			 amended—
				(1)by striking the item
			 relating to section 4103A and section 4104 in the table of sections at the
			 beginning of chapter 41 of such title;
				(2)in section 4102A—
					(A)in subsection (b)—
						(i)by striking paragraphs
			 (5), (6), and (7);
						(ii)by redesignating
			 paragraph (8) as paragraph (5);
						(B)by striking subsections
			 (c) and (h);
					(C)by redesignating
			 subsection (d), (e), (f), and (g) as subsection (c), (d), (e), and (f);
					(D)in subsection (e)(1) (as
			 so redesignated)—
						(i)by striking ,
			 including disabled veterans’ outreach program specialists and local veterans'
			 employment representatives providing employment, training, and placement
			 services under this chapter in a State;
						(ii)by striking for
			 purposes of subsection (c).
						(3)in section 4109(a), by striking
			 disabled veterans’ outreach program specialists, local veterans’
			 employment representatives and inserting veteran employment
			 specialists appointed under section 134(f) of the Workforce Investment
			 Act;
				(4)in section 4109(d)(1), by striking
			 disabled veterans’ outreach program specialists and local veterans’
			 employment representatives and inserting veteran employment
			 specialists appointed under section 134(f) of the Workforce Investment
			 Act;
				(5)in section
			 4112(d)—
					(A)in paragraph (1), by
			 striking disabled veterans’ outreach program specialist and
			 inserting veteran employment specialist appointed under section 134(f)
			 of the Workforce Investment Act; and
					(B)by striking paragraph (2)
			 and redesignating paragraph (3) as paragraph (2);
					(6)in section 3672(d)(1), by
			 striking disabled veterans’ outreach program specialists under section
			 4103A and inserting veteran employment specialists appointed
			 under section 134(f) of the Workforce Investment Act of 1998.
				(7)in section 4113—
					(A)in subsection (a), by
			 striking section 1144 of title 10 and inserting section
			 175 of the Workforce Investment Act of 1998; and
					(B)in subsection (b), by
			 striking section 1144(a)(1) of title 10 and inserting
			 section 175(a) of the Workforce Investment Act of 1998;
			 and
					(8)in section 4104A—
					(A)in subsection (b)(1), by
			 striking subparagraph (A) and inserting the following:
						
							(A)the appropriate veteran employment
				specialist (in carrying out the functions described in section
				134(f);
							;
				and
					(B)in subsection (c)(1), by
			 striking subparagraph (A) and inserting the following:
						
							(A)collaborate with the appropriate veteran
				employment specialist (as described in section 134(f)) and the appropriate
				State boards and local boards (as such terms are defined in section 101 of the
				Workforce Investment Act of 1998 (29 U.S.C.
				2801));
							.
					405.Conforming amendment
			 to table of contentsThe table
			 of contents in section 1(b) is amended to read as follows:
				
					
						Sec. 1. Short title; table of
				contents.
						TITLE I—WORKFORCE INVESTMENT
				SYSTEMS
						Subtitle A—Workforce Investment
				Definitions
						Sec. 101. Definitions.
						Subtitle B—Statewide and Local Workforce
				Investment Systems 
						Sec. 106. Purpose.
						Chapter 1—State Provisions
						Sec. 111. State workforce investment
				boards.
						Sec. 112. State plan.
						Chapter 2—Local Provisions
						Sec. 116. Local workforce investment
				areas.
						Sec. 117. Local workforce investment
				boards.
						Sec. 118. Local plan.
						Chapter 3—Workforce Investment Activities
				Providers
						Sec. 121. Establishment of one-stop delivery
				systems.
						Sec. 122. Identification of eligible providers
				of training services.
						Sec. 123. [Repealed].
						Chapter 4—[Repealed]
						Chapter 5—Employment and Training
				Activities
						Sec. 131. General authorization.
						Sec. 132. State allotments.
						Sec. 133. Within State allocations.
						Sec. 134. Use of funds for employment and
				training activities.
						Chapter 6—General Provisions
						Sec. 136. Performance accountability
				system.
						Sec. 137. Authorization of
				appropriations.
						Subtitle C—Job Corps
						Sec. 141. Purposes.
						Sec. 142. Definitions.
						Sec. 143. Establishment.
						Sec. 144. Individuals eligible for the Job
				Corps.
						Sec. 145. Recruitment, screening, selection,
				and assignment of enrollees.
						Sec. 146. Enrollment.
						Sec. 147. Job Corps centers.
						Sec. 148. Program activities.
						Sec. 149. Counseling and job
				placement.
						Sec. 150. Support.
						Sec. 151. Operations.
						Sec. 152. Standards of conduct.
						Sec. 153. Community participation.
						Sec. 154. Workforce councils.
						Sec. 155. [Repealed].
						Sec. 156. Technical assistance to
				centers.
						Sec. 157. Application of provisions of Federal
				law.
						Sec. 158. Special provisions.
						Sec. 159. Management information.
						Sec. 160. General provisions.
						Sec. 161. Closure of low-performing Job Corps
				centers.
						Sec. 162. Reforms to remove political
				favoritism in the opening of new Job Corps centers.
						Subtitle D—National Programs
						Sec. 166. [Repealed].
						Sec. 167. [Repealed].
						Sec. 168. [Repealed].
						Sec. 169. [Repealed].
						Sec. 170. Technical assistance.
						Sec. 171. [Repealed].
						Sec. 172. Evaluations.
						Sec. 173. [Repealed].
						Sec. 173A. [Repealed].
						Sec. 174. [Repealed].
						Sec. 175. Military transitional
				assistance.
						Subtitle E—Administration
						Sec. 181. Requirements and
				restrictions.
						Sec. 182. Prompt allocation of
				funds.
						Sec. 183. Monitoring.
						Sec. 184. Fiscal controls;
				sanctions.
						Sec. 185. Reports; recordkeeping;
				investigations.
						Sec. 186. Administrative
				adjudication.
						Sec. 187. Judicial review.
						Sec. 188. Nondiscrimination.
						Sec. 189. Administrative
				provisions.
						Sec. 190. References.
						Sec. 191. State legislative
				authority.
						Sec. 192. [Repealed].
						Sec. 193. Use of certain real
				property.
						Sec. 194. Continuation of State activities and
				policies.
						Sec. 195. General program
				requirements.
						Sec. 196. Department Staff.
						Subtitle F—Repeals and Conforming
				Amendments
						Sec. 199. Repeals.
						Sec. 199A. Conforming amendments.
						TITLE II—ADULT EDUCATION AND FAMILY LITERACY
				EDUCATION
						Sec. 201. Short title.
						Sec. 202. Purpose.
						Sec. 203. Definitions.
						Sec. 204. Home schools.
						Sec. 205. Authorization of
				appropriations.
						Subtitle A—Federal Provisions
						Sec. 211. Reservation of funds; grants to
				eligible agencies; allotments.
						Sec. 212. Performance accountability
				system.
						Subtitle B—State Provisions
						Sec. 221. State administration.
						Sec. 222. State distribution of funds; matching
				requirement.
						Sec. 223. State leadership
				activities.
						Sec. 224. State plan.
						Sec. 225. Programs for corrections education
				and other institutionalized individuals.
						Subtitle C—Local Provisions
						Sec. 231. Grants and contracts for eligible
				providers.
						Sec. 232. Local application.
						Sec. 233. Local administrative cost
				limits.
						Subtitle D—General Provisions
						Sec. 241. Administrative
				provisions.
						Sec. 242. National activities.
						TITLE III—WORKFORCE INVESTMENT–RELATED
				ACTIVITIES
						Subtitle A—Wagner-Peyser Act
						Sec. 301. Definitions.
						Sec. 302. Functions.
						Sec. 303. Designation of State
				agencies.
						Sec. 304. Appropriations.
						Sec. 305. Disposition of allotted
				funds.
						Sec. 306. State plans.
						Sec. 307. Repeal of Federal advisory
				council.
						Sec. 308. Regulations.
						Sec. 309. Employment statistics.
						Sec. 310. Technical amendments.
						Sec. 311. Effective date.
						Subtitle B—Linkages With Other
				Programs
						Sec. 321. Trade Act of 1974.
						Sec. 322. Veterans' employment
				programs.
						Sec. 323. Older Americans Act of
				1965.
						Subtitle C—Twenty-First Century Workforce
				Commission
						Sec. 331. Short title.
						Sec. 332. Findings.
						Sec. 333. Definitions.
						Sec. 334. Establishment of Twenty-First Century
				Workforce Commission.
						Sec. 335. Duties of the Commission.
						Sec. 336. Powers of the Commission.
						Sec. 337. Commission personnel
				matters.
						Sec. 338. Termination of the
				Commission.
						Sec. 339. Authorization of
				appropriations.
						Subtitle D—Application of Civil Rights and
				Labor-Management Laws to the Smithsonian Institution
						Sec. 341. Application of civil rights and
				labor-management laws to the Smithsonian Institution.
						TITLE IV—REHABILITATION ACT AMENDMENTS OF
				1998
						Sec. 401. Short title.
						Sec. 402. Title.
						Sec. 403. General provisions.
						Sec. 404. Vocational rehabilitation
				services.
						Sec. 405. Research and training.
						Sec. 406. Professional development and special
				projects and demonstrations.
						Sec. 407. National Council on
				Disability.
						Sec. 408. Rights and advocacy.
						Sec. 409. Employment opportunities for
				individuals with disabilities.
						Sec. 410. Independent living services and
				centers for independent living.
						Sec. 411. Repeal.
						Sec. 412. Helen Keller National Center
				Act.
						Sec. 413. President's Committee on Employment
				of People With Disabilities.
						Sec. 414. Conforming amendments.
						TITLE V—GENERAL PROVISIONS
						Sec. 501. State unified plan.
						Sec. 502. [Repealed].
						Sec. 503. [Repealed].
						Sec. 504. Privacy.
						Sec. 505. Buy-American
				requirements.
						Sec. 506. [Repealed].
						Sec. 507. Effective
				date.
					
					.
			VAMENDMENTS TO THE
			 REHABILITATION ACT OF 1973
			501.FindingsSection 2(a) of the Rehabilitation Act of
			 1973 (29 U.S.C. 701(a)) is amended—
				(1)in paragraph (5), by
			 striking and at the end;
				(2)in paragraph (6), by
			 striking the period and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(7)there is a substantial
				need to improve and expand services for students with disabilities under this
				Act.
						.
				502.Rehabilitation
			 services administration
				(a)Rehabilitation services
			 administrationThe Rehabilitation Act of 1973 (29 U.S.C. 701 et
			 seq.) is amended—
					(1)in section 3(a) (29
			 U.S.C. 702(a))—
						(A)by striking Office
			 of the Secretary and inserting Department of
			 Education;
						(B)by striking
			 President by and with the advice and consent of the Senate and
			 inserting Secretary; and
						(C)by striking , and
			 the Commissioner shall be the principal officer,;
						(2)by striking
			 Commissioner each place it appears (except in section 21) and
			 inserting Director;
					(3)in section 12(c) (29
			 U.S.C. 709), is amended by striking Commissioner’s and inserting
			 Director’s;
					(4)in the heading for
			 subparagraph (B) of section 100(d)(2), by striking commissioner and inserting
			 director;
					(5)in the heading for
			 section 706, by striking commissioner and inserting
			 director;
					(6)in the heading for
			 paragraph (3) of section 723(a), by striking commissioner and
			 inserting director; and
					(7)in section 21 (29 U.S.C.
			 718)—
						(A)in subsection
			 (b)(1)—
							(i)by striking
			 Commissioner the first place it appears and inserting
			 Director of the Rehabilitation Services Administration;
							(ii)by striking
			 (referred to in this subsection as the Director);
			 and
							(iii)by striking The
			 Commissioner and the Director and inserting Both such
			 Directors; and
							(B)by striking the
			 Commissioner and the Director each place it appears and inserting
			 both such Directors.
						(b)Effective date;
			 applicationThe amendments made by subsection (a) shall—
					(1)take effect on the date
			 of the enactment of this Act; and
					(2)apply with respect to the
			 appointments of Directors of the Rehabilitation Services Administration made on
			 or after the date of enactment of this Act, and the Directors so
			 appointed.
					503.DefinitionsSection 7 of the Rehabilitation Act of 1973
			 (29 U.S.C. 705) is amended—
				(1)by redesignating
			 paragraphs (35) through (39) as paragraphs (36) through (40),
			 respectively;
				(2)in subparagraph (A)(ii)
			 of paragraph (36) (as redesignated by paragraph (1)), by striking
			 paragraph (36)(C) and inserting paragraph
			 (37)(C); and
				(3)by inserting after
			 paragraph (34) the following:
					
						(35)(A)The term student
				with a disability means an individual with a disability who—
								(i)is not younger than 16
				and not older than 21;
								(ii)has been determined to
				be eligible under section 102(a) for assistance under this title; and
								(iii)(I)is eligible for, and is
				receiving, special education under part B of the Individuals with Disabilities
				Education Act (20 U.S.C. 1411 et seq.); or
									(II)is an individual with a
				disability, for purposes of section 504.
									(B)The term students
				with disabilities means more than 1 student with a
				disability.
							.
				504.State
			 planSection 101(a) of the
			 Rehabilitation Act of 1973 (29 U.S.C. 721(a)) is amended—
				(1)in paragraph (11)—
					(A)in subparagraph (D)(i),
			 by inserting before the semicolon the following: , which may be provided
			 using alternative means of meeting participation (such as video conferences and
			 conference calls); and
					(B)by adding at the end the
			 following:
						
							(G)Coordination with
				assistive technology programsThe State plan shall include an
				assurance that the designated State unit and the lead agency or implementing
				entity responsible for carrying out duties under the Assistive Technology Act
				of 1998 (29 U.S.C. 3001 et seq.) have developed working relationships and
				coordinate their
				activities.
							;
					(2)in paragraph (15)—
					(A)in subparagraph
			 (A)—
						(i)in clause (i)—
							(I)in subclause (II), by
			 striking and at the end;
							(II)in subclause (III), by
			 adding and at the end; and
							(III)by adding at the end
			 the following:
								
									(IV)students with
				disabilities, including their need for transition
				services;
									;
				
							(ii)by redesignating clauses
			 (ii) and (iii) as clauses (iii) and (iv), respectively; and
						(iii)by inserting after
			 clause (i) the following:
							
								(ii)include an assessment of
				the transition services provided under this Act, and coordinated with
				transition services under the Individuals with Disabilities Education Act, as
				to those services meeting the needs of individuals with
				disabilities;
								;
				and
						(B)in subparagraph
			 (D)—
						(i)by redesignating clauses
			 (iii), (iv), and (v) as clauses (iv), (v), and (vi), respectively; and
						(ii)by inserting after
			 clause (ii) the following:
							
								(iii)the methods to be used
				to improve and expand vocational rehabilitation services for students with
				disabilities, including the coordination of services designed to facilitate the
				transition of such students from the receipt of educational services in school
				to the receipt of vocational rehabilitation services under this title or to
				postsecondary education or
				employment;
								;
						(3)in paragraph (22)—
					(A)by striking
			 carrying out part B of title VI, including; and
					(B)by striking that
			 part to supplement funds made available under part B of;
					(4)in paragraph (24)(A), by
			 striking part A of title VI and inserting section
			 109A; and
				(5)by adding at the end the
			 following:
					
						(25)Collaboration with
				industryThe State plan shall describe how the designated State
				agency will carry out the provisions of section 109A, including—
							(A)the criteria such agency
				will use to award grants under such section; and
							(B)how the activities
				carried out under such grants will be coordinated with other services provided
				under this title.
							(26)Services for students
				with disabilitiesThe State plan shall provide an assurance
				satisfactory to the Secretary that the State—
							(A)has developed and
				implemented strategies to address the needs identified in the assessment
				described in paragraph (15), and achieve the goals and priorities identified by
				the State, to improve and expand vocational rehabilitation services for
				students with disabilities on a statewide basis in accordance with paragraph
				(15); and
							(B)from funds reserved under
				section 110A, shall carry out programs or activities designed to improve and
				expand vocational rehabilitation services for students with disabilities
				that—
								(i)facilitate the transition
				of students with disabilities from the receipt of educational services in
				school, to the receipt of vocational rehabilitation services under this title,
				including, at a minimum, those services specified in the interagency agreement
				required in paragraph (11)(D);
								(ii)improve the achievement
				of post-school goals of students with disabilities, including improving the
				achievement through participation (as appropriate when career goals are
				discussed) in meetings regarding individualized education programs developed
				under section 614 of the Individuals with Disabilities Education Act (20 U.S.C.
				1414);
								(iii)provide career
				guidance, career exploration services, job search skills and strategies, and
				technical assistance to students with disabilities;
								(iv)support the provision of
				training and technical assistance to State and local educational agencies and
				designated State agency personnel responsible for the planning and provision of
				services to students with disabilities; and
								(v)support outreach
				activities to students with disabilities who are eligible for, and need,
				services under this
				title.
								.
				505.Scope of
			 servicesSection 103 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 723) is amended—
				(1)in subsection (a), by
			 striking paragraph (15) and inserting the following:
					
						(15)transition services for
				students with disabilities, that facilitate the achievement of the employment
				outcome identified in the individualized plan for employment, including
				services described in clauses (i) through (iii) of section
				101(a)(26)(B);
						;
				(2)in subsection (b), by
			 striking paragraph (6) and inserting the following:
					
						(6)(A)(i)Consultation and
				technical assistance services to assist State and local educational agencies in
				planning for the transition of students with disabilities from school to
				post-school activities, including employment.
								(ii)Training and technical
				assistance described in section 101(a)(26)(B)(iv).
								(B)Services for groups of
				individuals with disabilities who meet the requirements of clauses (i) and
				(iii) of section 7(35)(A), including services described in clauses (i), (ii),
				(iii), and (v) of section 101(a)(26)(B), to assist in the transition from
				school to post-school activities.
							;
				and
				(3)in subsection (b) by
			 inserting at the end, the following:
					
						(7)The establishment,
				development, or improvement of assistive technology demonstration, loan,
				reutilization, or financing programs in coordination with activities authorized
				under the Assistive Technology Act of 1998 (29 U.S.C. 3001) to promote access
				to assistive technology for individuals with disabilities and
				employers.
						.
				506.Standards and
			 indicatorsSection 106 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 726(a)) is amended—
				(1)by striking subsection
			 (a) and inserting the following:
					
						(a)Standards and
				indicatorsThe performance
				standards and indicators for the vocational rehabilitation program carried out
				under this title—
							(1)shall be subject to
				paragraphs (2)(A) and (3) of section 136(b) of the Workforce Investment Act of
				1998; and
							(2)may, at a State’s
				discretion, include additional indicators identified in the State plan
				submitted under section 101.
							;
				and
				(2)in subsection (b)(2)(B), by striking clause
			 (i) and inserting the following:
					
						(i)on a biannual basis, review the program
				improvement efforts of the State and, if the State has not improved its
				performance to acceptable levels, as determined by the Director, direct the
				State to make revisions to the plan to improve performance;
				and
						.
				507.Collaboration with
			 industryThe Rehabilitation
			 Act of 1973 is amended by inserting after section 109 (29 U.S.C. 729) the
			 following:
				
					109A.Collaboration with
				industry
						(a)AuthorityA
				State shall use not less than one-half of one percent of the payment the State
				receives under section 111 for a fiscal year to award grants to eligible
				entities to create practical job and career readiness and training programs,
				and to provide job placements and career advancement.
						(b)ApplicationTo
				receive a grant under this section, an eligible entity shall submit an
				application to a designated State agency at such time, in such manner, and
				containing such information as such agency shall require. Such application
				shall include, at a minimum—
							(1)a plan for evaluating the
				effectiveness of the program;
							(2)a plan for collecting and
				reporting the data and information described under subparagraphs (A) through
				(C) of section 101(a)(10), as determined appropriate by the designated State
				agency; and
							(3)a plan for providing for
				the non-Federal share of the costs of the program.
							(c)ActivitiesAn
				eligible entity receiving a grant under this section shall use the grant funds
				to carry out a program that provides one or more of the following:
							(1)Job development, job
				placement, and career advancement services for individuals with
				disabilities.
							(2)Training in realistic
				work settings in order to prepare individuals with disabilities for employment
				and career advancement in the competitive market.
							(3)Providing individuals
				with disabilities with such support services as may be required in order to
				maintain the employment and career advancement for which the individuals have
				received training.
							(d)AwardsGrants
				under this section shall—
							(1)be awarded for a period
				not to exceed 5 years; and
							(2)be awarded
				competitively.
							(e)Eligible entity
				definedFor the purposes of this section, the term eligible
				entity means a for-profit business, alone or in partnership with one or
				more of the following:
							(1)Community rehabilitation
				program providers.
							(2)Indian tribes.
							(3)Tribal
				organizations.
							(f)Federal
				shareThe Federal share of a program under this section shall not
				exceed 80 percent of the costs of the program.
						(g)Eligibility for
				servicesAn individual shall be eligible for services provided
				under a program under this section if the individual is determined under
				section 102(a)(1) to be eligible for assistance under this
				title.
						.
			508.Reservation for
			 expanded transition servicesThe Rehabilitation Act of 1973 is amended by
			 inserting after section 110 (29 U.S.C. 730) the following:
				
					110A.Reservation for
				expanded transition servicesEach State shall reserve not less than 10
				percent of the funds allotted to the State under section 110(a) to carry out
				programs and activities under sections 101(a)(26)(B) and
				103(b)(6).
					.
			509.Client assistance
			 programSection 112(e)(1) of
			 the Rehabilitation Act of 1973 (29 U.S.C. 732(e)(1)) is amended by
			 redesignating subparagraph (D) as subparagraph (E) and inserting after
			 subparagraph (C) the following:
				
					(D)The Secretary shall make
				grants to the protection and advocacy system serving the American Indian
				Consortium to provide services in accordance with this section. The amount of
				such grants shall be the same as provided to territories under this
				subsection.
					.
			510.Title III
			 repealsTitle III of the
			 Rehabilitation Act of 1973 (29 U.S.C. 771 et seq.) is amended—
				(1)in section 301(a)—
					(A)in paragraph (2), by
			 inserting and at the end;
					(B)by striking paragraphs
			 (3) and (4); and
					(C)by redesignating
			 paragraph (5) as paragraph (3);
					(2)in section 302(g)—
					(A)in the heading, by
			 striking And In-Service
			 Training; and
					(B)by striking paragraph
			 (3);
					(3)by striking sections 304
			 and 305; and
				(4)by redesignating section
			 306 as section 304.
				511.Repeal of title
			 VIThe Rehabilitation Act of
			 1973 (29 U.S.C. 701 et seq.) is amended by repealing title VI.
			512.ChairpersonSection 705(b)(5) of the Rehabilitation Act
			 of 1973 (29 U.S.C. 796d(b)(5)) is amended to read as follows:
				
					(5)ChairpersonThe
				Council shall select a chairperson from among the voting membership of the
				Council.
					.
			513.Authorizations of
			 appropriationsThe
			 Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) is further amended—
				(1)in section 100(b)(1) (29
			 U.S.C. 720(b)(1)), by striking such sums as may be necessary for fiscal
			 years 1999 through 2003 and inserting $3,121,712,000 for fiscal
			 year 2013 and each of the 5 succeeding fiscal years;
				(2)in section 110(c) (29
			 U.S.C. 730(c)), by amending paragraph (2) to read as follows:
					
						(2)The sum referred to in
				paragraph (1) shall be, as determined by the Secretary, not less than 1 percent
				and not more than 1.5 percent of the amount referred to in paragraph (1) for
				each of fiscal years 2013 through
				2018.
						;
				(3)in section 112(h) (29
			 U.S.C. 732(h)) by striking such sums as may be necessary for fiscal
			 years 1999 through 2003 and inserting $12,240,000 for fiscal
			 year 2013 and each of the 5 succeeding fiscal years;
				(4)by amending subsection
			 (a) of section 201 (29 U.S.C. 761(a)) to read as follows: (a) There are
			 authorized to be appropriated $108,817,000 for fiscal year 2013 and each of the
			 5 succeeding fiscal years to carry out this title.;
				(5)in section 302(i) (29
			 U.S.C. 772(i)) by striking such sums as may be necessary for each of the
			 fiscal years 1999 through 2003 and inserting $35,515,000 for
			 fiscal year 2013 and each of the 5 succeeding fiscal years;
				(6)in section 303(e) (29
			 U.S.C. 773(e)) by striking such sums as may be necessary for each of the
			 fiscal years 1999 through 2003 and inserting $5,325,000 for
			 fiscal year 2013 and each of the 5 succeeding fiscal years;
				(7)in section 405 (29 U.S.C.
			 785) by striking such sums as may be necessary for each of the fiscal
			 years 1999 through 2003 and inserting $3,258,000 for fiscal year
			 2013 and each of the 5 succeeding fiscal years;
				(8)in section 502(j) (29
			 U.S.C. 792(j)) by striking such sums as may be necessary for each of the
			 fiscal years 1999 through 2003 and inserting $7,400,000 for
			 fiscal year 2013 and each of the 5 succeeding fiscal years;
				(9)in section 509(l) (29
			 U.S.C. 794e(l)) by striking such sums as may be necessary for each of
			 the fiscal years 1999 through 2003 and inserting $18,031,000 for
			 fiscal year 2013 and each of the 5 succeeding fiscal years;
				(10)in section 714 (29
			 U.S.C. 796e–3), by striking such sums as may be necessary for each of
			 the fiscal years 1999 through 2003 and inserting $23,359,000 for
			 fiscal year 2013 and each of the 5 succeeding fiscal years;
				(11)in section 727 (29
			 U.S.C. 796f–6), by striking such sums as may be necessary for each of
			 the fiscal years 1999 through 2003 and inserting $79,953,000 for
			 fiscal year 2013 and each of the 5 succeeding fiscal years; and
				(12)in section 753 (29
			 U.S.C. 7961), by striking such sums as may be necessary for each of the
			 fiscal years 1999 through 2003 and inserting $34,018,000 for
			 fiscal year 2013 and each of the 5 succeeding fiscal years.
				514.Conforming
			 amendmentsSection 1(b) of the
			 Rehabilitation Act of 1973 is amended—
				(1)by inserting after the
			 item relating to section 109 the following:
					
						
							Sec. 109A. Collaboration with
				industry.
						
						;
				(2)by inserting after the
			 item relating to section 110 the following:
					
						
							Sec. 110A. Reservation for expanded transition
				services.
						
						;
				  
				(3)by striking the item
			 related to section 304 and inserting the following:
					
						
							Sec. 304. Measuring of project outcomes and
				performance.
						
						;
				  
				(4)by striking the items
			 related to sections 305 and 306; and
				(5)by striking the items related to title
			 VI.
				
	
		December 14, 2012
		The Committee on
		  Veterans' Affairs discharged; committed to the Committee of
		  the Whole House on the State of the Union and ordered to be
		  printed
	
